 

Exhibit 10.2

$50,000,000

CREDIT AGREEMENT

Dated as of May 4, 2012,

Among

VERSO PAPER FINANCE HOLDINGS LLC, as Holdings,

VERSO PAPER HOLDINGS LLC, as Borrower,

EACH OF THE SUBSIDIARIES OF THE BORROWER PARTY HERETO, as Subsidiary Loan
Parties,

THE LENDERS PARTY HERETO,

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative Agent,

and

CITIGROUP GLOBAL MARKETS INC., BARCLAYS BANK PLC and CREDIT SUISSE SECURITIES
(USA) LLC, as Co-Syndication Agents, Joint Bookrunners and Joint Lead Arrangers

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          PAGE  

ARTICLE 1 DEFINITIONS

     1   

Section 1.01

  

Defined Terms

     1   

Section 1.02

  

Terms Generally

     50   

Section 1.03

  

Effectuation of Transactions

     50   

Section 1.04

  

Exchange Rates; Currency Equivalents

     50   

ARTICLE 2 THE CREDITS

     51   

Section 2.01

  

Commitments

     51   

Section 2.02

  

Loans and Borrowings

     51   

Section 2.03

  

Requests for Borrowings

     52   

Section 2.04

  

[Reserved]

     53   

Section 2.05

  

Letters of Credit

     53   

Section 2.06

  

Funding of Borrowings

     59   

Section 2.07

  

Interest Elections

     60   

Section 2.08

  

Termination and Reduction of Commitments

     61   

Section 2.09

  

Repayment of Loans; Evidence of Debt

     61   

Section 2.10

  

Repayment of Cash Flow Revolving Facility Loans

     62   

Section 2.11

  

Prepayment of Loans

     62   

Section 2.12

  

Fees

     63   

Section 2.13

  

Interest

     64   

Section 2.14

  

Alternate Rate of Interest

     65   

Section 2.15

  

Increased Costs

     65   

Section 2.16

  

Break Funding Payments

     67   

Section 2.17

  

Taxes

     67   

Section 2.18

  

Payments Generally; Pro Rata Treatment; Sharing of Set Offs

     70   

Section 2.19

  

Mitigation Obligations; Replacement of Lenders

     72   

Section 2.20

  

Illegality

     73   

Section 2.21

  

Incremental Commitments

     74   

Section 2.22

  

Defaulting Lenders

     76   

Section 2.23

  

Extended Revolving Facility Commitments

     77   

ARTICLE 3 REPRESENTATIONS AND WARRANTIES

     79   

Section 3.01

  

Organization; Powers

     79   

Section 3.02

  

Authorization

     79   

Section 3.03

  

Enforceability

     80   

Section 3.04

  

Governmental Approvals

     80   

Section 3.05

  

Financial Statements

     80   

Section 3.06

  

No Material Adverse Effect

     80   

Section 3.07

  

Title to Properties; Possession Under Leases

     80   

Section 3.08

  

Subsidiaries

     81   

Section 3.09

  

Litigation; Compliance with Laws

     81   

Section 3.10

  

Federal Reserve Regulations

     82   

Section 3.11

  

Investment Company Act

     82   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Continued)

 

          PAGE  

Section 3.12

  

Use of Proceeds

     82   

Section 3.13

  

Taxes

     82   

Section 3.14

  

No Material Misstatements

     82   

Section 3.15

  

Employee Benefit Plans

     83   

Section 3.16

  

Environmental Matters

     83   

Section 3.17

  

Security Documents

     84   

Section 3.18

  

Location of Real Property and Leased Premises

     85   

Section 3.19

  

Solvency

     85   

Section 3.20

  

Labor Matters

     86   

Section 3.21

  

Insurance

     86   

Section 3.22

  

No Default

     86   

Section 3.23

  

Intellectual Property; Licenses; Etc.

     86   

Section 3.24

  

Senior Debt

     86   

ARTICLE 4 CONDITIONS

     87   

Section 4.01

  

All Credit Events

     87   

Section 4.02

  

Initial Funding Date.

     87   

Section 4.03

  

Closing Date

     90   

ARTICLE 5 AFFIRMATIVE COVENANTS

     90   

Section 5.01

  

Existence; Businesses and Properties

     90   

Section 5.02

  

Insurance

     91   

Section 5.03

  

Taxes

     92   

Section 5.04

  

Financial Statements, Reports, Etc.

     92   

Section 5.05

  

Litigation and Other Notices

     94   

Section 5.06

  

Compliance with Laws

     94   

Section 5.07

  

Maintaining Records; Access to Properties and Inspections

     95   

Section 5.08

  

Use of Proceeds

     95   

Section 5.09

  

Compliance with Environmental Laws

     95   

Section 5.10

  

Further Assurances; Additional Security

     95   

ARTICLE 6 NEGATIVE COVENANTS

     98   

Section 6.01

  

Indebtedness

     98   

Section 6.02

  

Liens

     102   

Section 6.03

  

Sale and Lease Back Transactions

     106   

Section 6.04

  

Investments, Loans and Advances

     106   

Section 6.05

  

Mergers, Consolidations, Sales of Assets and Acquisitions

     110   

Section 6.06

  

Dividends and Distributions

     113   

Section 6.07

  

Transactions with Affiliates

     115   

Section 6.08

  

Business of the Borrower and the Subsidiaries

     118   

Section 6.09

  

Limitation on Payments and Modifications of Indebtedness; Modifications of
Certificate of Incorporation, Bylaws and Certain Other Agreements; Etc.

     118   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Continued)

 

          PAGE  

Section 6.10

  

Total Net First Lien Leverage Ratio

     121   

Section 6.11

  

Swap Agreements

     121   

Section 6.12

  

No Other “Designated Senior Debt”

     121   

Section 6.13

  

Fiscal Year; Accounting

     121   

ARTICLE 7 HOLDINGS COVENANTS

     121   

Section 7.01

  

Holdings Covenants

     121   

ARTICLE 8 EVENTS OF DEFAULT

     122   

Section 8.01

  

Events of Default

     122   

Section 8.02

  

Exclusion of Immaterial Subsidiaries

     125   

Section 8.03

  

Right to Cure

     125   

ARTICLE 9 THE AGENTS

     125   

Section 9.01

  

Appointment

     125   

Section 9.02

  

Delegation of Duties

     127   

Section 9.03

  

Exculpatory Provisions

     128   

Section 9.04

  

Reliance by Administrative Agent

     128   

Section 9.05

  

Notice of Default

     129   

Section 9.06

  

Non-Reliance on Agents and Other Lenders

     129   

Section 9.07

  

Indemnification

     130   

Section 9.08

  

Agent in its Individual Capacity

     130   

Section 9.09

  

Successor Administrative Agent

     131   

Section 9.10

  

Agents and Arrangers

     131   

Section 9.11

  

Secured Swap Obligations

     131   

ARTICLE 10 MISCELLANEOUS

     132   

Section 10.01

  

Notices; Communications

     132   

Section 10.02

  

Survival of Agreement

     134   

Section 10.03

  

Binding Effect

     134   

Section 10.04

  

Successors and Assigns

     134   

Section 10.05

  

Expenses; Indemnity

     139   

Section 10.06

  

Right of Set-Off

     141   

Section 10.07

  

APPLICABLE LAW

     142   

Section 10.08

  

Waivers; Amendment

     142   

Section 10.09

  

Interest Rate Limitation

     144   

Section 10.10

  

Entire Agreement

     145   

Section 10.11

  

WAIVER OF JURY TRIAL

     145   

Section 10.12

  

Severability

     145   

Section 10.13

  

Counterparts

     145   

Section 10.14

  

Headings

     145   

Section 10.15

  

Jurisdiction; Consent to Service of Process

     146   

Section 10.16

  

Confidentiality

     146   

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Continued)

 

          PAGE  

Section 10.17

  

Platform; Borrower Materials

     147   

Section 10.18

  

Release of Liens and Guarantees

     148   

Section 10.19

  

Judgment Currency

     148   

Section 10.20

  

USA Patriot Act Notice

     149   

Section 10.21

  

No Liability of the Issuing Banks

     149   

Exhibits and Schedules

 

Exhibit A    Form of Assignment and Acceptance Exhibit B    Form of Borrowing
Request Exhibit C    Form of Interest Election Request Exhibit D    Form of
Mortgage Exhibit E    Form of Note Exhibit F    Form of Compliance Certificate
Exhibit G    Form of Certification of Consolidated Annual Budget Exhibit H   
Form of Joinder and Supplement to Junior Lien Intercreditor Agreement
Schedule 1.01A    Certain Subsidiaries Schedule 1.01B    Mortgaged Properties
Schedule 1.01C    Existing Letters of Credit Schedule 1.01D    Immaterial
Subsidiaries Schedule 1.01E    Refinanced Indebtedness Schedule 2.01   
Commitments Schedule 3.07(b)    Possession Under Leases Schedule 3.08(a)   
Subsidiaries Schedule 3.18    Material Real Property Schedule 3.21    Insurance
Schedule 6.01    Existing Indebtedness Schedule 6.02(a)    Existing Liens
Schedule 6.04    Existing Investments Schedule 6.07    Transactions with
Affiliates Schedule 10.01    Notice Information

 

iv



--------------------------------------------------------------------------------

This CREDIT AGREEMENT dated as of May 4, 2012 (this “Agreement” or the “Cash
Flow Credit Agreement”), among VERSO PAPER FINANCE HOLDINGS LLC, a Delaware
limited liability company (“Holdings”), VERSO PAPER HOLDINGS LLC, a Delaware
limited liability company (the “Borrower”), EACH OF THE SUBSIDIARIES OF THE
BORROWER PARTY HERETO, as Subsidiary Loan Parties, the LENDERS party hereto from
time to time, and CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH (“Credit Suisse”), as
administrative agent (in such capacity, the “Administrative Agent”) for the
Lenders and as collateral agent (in such capacity, the “Collateral Agent”) for
the Lenders.

WHEREAS, the capitalized terms used in these Recitals shall have the respective
meanings set forth for such terms in Section 1.01 hereof;

WHEREAS, for its general working capital and other corporate needs, the Borrower
has requested the Lenders to extend credit in the form of Cash Flow Revolving
Facility Loans and Letters of Credit at any time and from time to time prior to
the Cash Flow Revolving Facility Maturity Date, in an aggregate principal amount
at any time outstanding not in excess of $50.0 million (subject to the
provisions of Section 2.21); and

WHEREAS, the Lenders are willing to extend such credit to the Borrower on the
terms and subject to the conditions set forth herein.

NOW, THEREFORE, in consideration of the premises and the agreements of the
parties set forth herein, the parties hereto agree as follows:

ARTICLE 1

DEFINITIONS

Section 1.01 Defined Terms. As used in this Cash Flow Credit Agreement, the
following terms shall have the meanings specified below:

“ABL Credit Agreement” shall mean that certain Credit Agreement dated as of the
Closing Date by and among Holdings, the Borrower, the Subsidiaries of the
Borrower party thereto, the lenders party thereto, and Citibank, N.A., as
administrative agent (as amended, restated, amended and restated, supplemented
or otherwise modified from time to time).

“ABL Credit Facility Documents” shall mean the ABL Credit Agreement, the Senior
Lien Intercreditor Agreement, the Junior Lien Intercreditor Agreement, any Notes
issued pursuant to the ABL Credit Agreement, any other document so designated by
the Borrower by written notice to the Administrative Agent, and the other “Loan
Documents” as defined in the ABL Credit Agreement.

“ABL Priority Collateral” shall have the meaning assigned to such term in the
Senior Lien Intercreditor Agreement.

“ABR” shall mean, for any day, a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as announced from time to time by Credit Suisse as its “prime rate”
at its principal office in

 

1



--------------------------------------------------------------------------------

New York, New York and (c) the Adjusted LIBO Rate for a one-month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1.00%; provided that for the avoidance of doubt,
the Adjusted LIBO Rate for any day shall be based on the rate determined on such
day at approximately 11 a.m. (London time) by reference to the British Bankers’
Association Interest Settlement Rates for deposits in dollars (as set forth by
any service selected by the Administrative Agent that has been nominated by the
British Bankers’ Association as an authorized vendor for the purpose of
displaying such rates) on such day. Any change in such rate announced by Credit
Suisse shall take effect at the opening of business on the day specified in the
announcement of such change. The prime rate is a reference rate and does not
necessarily represent the lowest or best rate actually charged to any customer.
The Administrative Agent or any other Lender may make commercial loans or other
loans at rates of interest at, above or below the prime rate.

“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.

“ABR Cash Flow Revolving Facility Borrowing” shall mean a Borrowing comprised of
ABR Cash Flow Revolving Loans.

“ABR Cash Flow Revolving Loan” shall mean any Cash Flow Revolving Facility Loan
bearing interest at a rate determined by reference to the ABR in accordance with
the provisions of Article 2.

“ABR Loan” shall mean any ABR Cash Flow Revolving Loan.

“Additional Mortgage” shall have the meaning assigned to such term in
Section 5.10(c).

“Adjusted First Lien Debt” at any date shall mean (i) the aggregate principal
amount of Consolidated Debt of the Borrower and the Subsidiaries outstanding at
such date that consists of, without duplication, (x) revolving loans under the
ABL Credit Agreement (other than letters of credit to the extent undrawn and not
supporting Indebtedness of the type included in Consolidated Debt), (y) the
Senior Secured Notes, the Cash Flow Revolving Facility Credit Exposure (other
than letters of credit to the extent undrawn and not supporting Indebtedness of
the type included in Consolidated Debt) and any Permitted Refinancing
Indebtedness in respect of any of the foregoing and (z) any other Indebtedness
for borrowed money, in each case of clauses (y) and (z) to the extent secured by
any Lien on Notes Priority Collateral that is senior to the Lien in favor of the
lenders under the ABL Credit Facility Documents on such Notes Priority
Collateral, less (ii) without duplication, the Unrestricted Cash and Permitted
Investments of the Borrower and the Subsidiaries on such date.

“Adjusted LIBO Rate” shall mean, with respect to any Eurocurrency Borrowing for
any Interest Period, an interest rate per annum equal to (a) the LIBO Rate in
effect for such Interest Period divided by (b) one minus the Statutory Reserves
applicable to such Eurocurrency Borrowing, if any.

“Adjusted Total Net First Lien Leverage Ratio” shall mean, on any date, the
ratio of (a) Adjusted First Lien Debt as of such date to (b) EBITDA for the
period of four consecutive fiscal quarters of the Borrower most recently ended
as of such date, all determined on a consolidated basis in accordance with GAAP;
provided that EBITDA shall be determined for the relevant Test Period on a Pro
Forma Basis.

 

2



--------------------------------------------------------------------------------

“Adjustment Date” shall have the meaning assigned to such term in the definition
of “Pricing Grid.”

“Administrative Agent” shall have the meaning assigned to such term in the
introductory paragraph of this Cash Flow Credit Agreement.

“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.12(c).

“Administrative Questionnaire” shall mean an Administrative Questionnaire in a
form supplied by the Administrative Agent.

“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified.

“Agents” shall mean the Administrative Agent, the Collateral Agent and the
Syndication Agents.

“Agreement” shall have the meaning assigned to such term in the introductory
paragraph of this Cash Flow Credit Agreement, as the same shall be amended,
restated, amended and restated, supplemented or otherwise modified from time to
time.

“Agreement Currency” shall mean have the meaning assigned to such term in
Section 10.19.

“Alternate Currency” shall mean, with respect to any Letter of Credit, Canadian
Dollars and Euros and any other currency other than Dollars as may be acceptable
to the Administrative Agent and the Issuing Bank with respect thereto, in their
sole discretion.

“Alternate Currency Letter of Credit” shall mean any Letter of Credit
denominated in an Alternate Currency.

“Applicable Commitment Fee” shall mean for any day 0.625% per annum.

“Applicable Margin” shall mean for any day with respect to any Cash Flow
Revolving Facility Loan, 4.50% per annum in the case of any Eurocurrency Loan
and 3.50% per annum in the case of any ABR Loan; provided that on and after the
first Adjustment Date occurring after delivery of the financial statements and
certificates required by Section 5.04 for the fiscal quarter ended September 30,
2012, the Applicable Margin with respect to Loans will be determined based on
the Total Net First Lien Leverage Ratio pursuant to the Pricing Grid.

Notwithstanding anything to the contrary contained above in this definition, the
Pricing Grid or elsewhere in this Cash Flow Credit Agreement, if it is
subsequently determined that the Financial Performance Covenant as set forth in
any Compliance Certificate delivered to the

 

3



--------------------------------------------------------------------------------

Administrative Agent pursuant to Section 5.04(c) is inaccurate and the result is
that the Lenders received interest or fees for any period based on an Applicable
Margin that is less than that which would have been applicable had the Financial
Performance Covenant been accurately determined, then, for all purposes of this
Cash Flow Credit Agreement, the “Applicable Margin” for any day occurring within
the period covered by such Compliance Certificate shall retroactively be deemed
to be the relevant percentage as based upon the accurately determined Financial
Performance Covenant for such period, and any shortfall in the interest or fees
theretofore paid by the Borrower for the relevant period pursuant to
Sections 2.12(b), 2.13(a), 2.13(b) and 2.13(c) as a result of such
miscalculation of the Financial Performance Covenant shall be due and payable on
the next date on which interest or fees are due and payable under
Section 2.12(b), 2.13(a), 2.13(b) or 2.13(c), as applicable.

“Applicable Period” means an Excess Cash Flow Period, or an Excess Cash Flow
Interim Period, as the case may be.

“Approved Fund” shall have the meaning assigned to such term in
Section 10.04(b).

“Asset Sale” shall mean any sale, transfer or other disposition (including any
sale and leaseback of assets and any mortgage or lease of Real Property) to any
person of any asset or assets of the Borrower or any Subsidiary.

“Assignee” shall have the meaning assigned to such term in Section 10.04(b).

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an Assignee, and accepted by the Administrative Agent and the
Borrower (if required by Section 10.04), in the form of Exhibit A or such other
form as shall be approved by the Administrative Agent, and be reasonably
satisfactory to the Borrower.

“Availability Period” shall mean the period from and including the Closing Date
to but excluding the earlier of the Cash Flow Revolving Facility Maturity Date
and in the case of each of the Cash Flow Revolving Facility Loans, Cash Flow
Revolving Facility Borrowings and Letters of Credit, the date of termination of
the Cash Flow Revolving Facility Commitments.

“Available Unused Commitment” shall mean, with respect to a Revolving Facility
Lender at any time, an amount equal to the amount by which (i) the Cash Flow
Revolving Facility Commitment of such Revolving Facility Lender at such time
exceeds (ii) the Cash Flow Revolving Facility Credit Exposure of such Revolving
Facility Lender at such time.

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.

“Board of Directors” shall mean, as to any person, the board of directors or
other governing body of such person, or if such person is owned or managed by a
single entity, the board of directors or other governing body of such entity.

“Borrower” shall have the meaning assigned to such term in the introductory
paragraph of this Cash Flow Credit Agreement.

 

4



--------------------------------------------------------------------------------

“Borrower Materials” shall have the meaning assigned to such term in
Section 10.17(a).

“Borrowing” shall mean a group of Loans of a single Type under a single Facility
and made on a single date and, in the case of Eurocurrency Loans, as to which a
single Interest Period is in effect.

“Borrowing Minimum” shall mean $500,000.00, except in the case of ABR Loans,
$250,000.00.

“Borrowing Multiple” shall mean $500,000.00, except in the case of ABR Loans,
$100,000.00.

“Borrowing Request” shall mean a request by the Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit B-1.

“Budget” shall have the meaning assigned to such term in Section 5.04(e).

“Business Day” shall mean any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in deposits in the applicable currency in the London interbank
market.

“Capital Expenditures” shall mean, for any person in respect of any period, the
aggregate of all expenditures incurred by such person during such period that,
in accordance with GAAP, are or should be included in “additions to property,
plant or equipment” or similar items reflected in the statement of cash flows of
such person, provided, however, that Capital Expenditures for the Borrower and
the Subsidiaries shall not include:

(a) expenditures to the extent they are made with proceeds of the issuance of
Equity Interests (other than Permitted Cure Securities) of Holdings or a cash
capital contribution to the Borrower after the Closing Date;

(b) expenditures with proceeds of insurance settlements, condemnation awards and
other settlements in respect of lost, destroyed, damaged or condemned assets,
equipment or other property to the extent such expenditures are made to replace
or repair such lost, destroyed, damaged or condemned assets, equipment or other
property or otherwise to acquire, maintain, develop, construct, improve, upgrade
or repair assets or properties useful in the business of the Borrower and the
Subsidiaries within 15 months of receipt of such proceeds (or, if not made
within such period of 15 months, are committed to be made during such period);

(c) interest capitalized during such period;

(d) expenditures that are accounted for as capital expenditures of such person
and that actually are paid for by a third party (excluding Holdings, the
Borrower or any Subsidiary thereof) and for which neither Holdings, the Borrower
nor any Subsidiary has provided or is required to provide or incur, directly or
indirectly, any consideration or obligation to such third party or any other
person (whether before, during or after such period);

 

5



--------------------------------------------------------------------------------

(e) the book value of any asset owned by such person prior to or during such
period to the extent that such book value is included as a capital expenditure
during such period as a result of such person reusing or beginning to reuse such
asset during such period without a corresponding expenditure actually having
been made in such period; provided that (i) any expenditure necessary in order
to permit such asset to be reused shall be included as a Capital Expenditure
during the period that such expenditure actually is made, and (ii) such book
value shall have been included in Capital Expenditures when such asset was
originally acquired;

(f) the purchase price of equipment purchased during such period to the extent
the consideration therefor consists of any combination of (i) used or surplus
equipment traded in at the time of such purchase, and (ii) the proceeds of a
concurrent sale of used or surplus equipment, in each case, in the ordinary
course of business;

(g) Investments in respect of a Permitted Business Acquisition; or

(h) the purchase of property, plant or equipment made within 15 months of the
sale of any asset to the extent purchased with the proceeds of such sale (or, if
not made within such period of 15 months, to the extent committed to be made
during such period).

“Capital Lease Obligations” of any person shall mean the obligations of such
person to pay rent or other amounts under any lease of (or other similar
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such person under GAAP
and, for purposes hereof, the amount of such obligations at any time shall be
the capitalized amount thereof at such time determined in accordance with GAAP.

“Cash Flow Credit Agreement” shall have the meaning assigned to such term in the
introductory paragraph of this Cash Flow Credit Agreement, as the same shall be
amended, restated, amended and restated, supplemented or otherwise modified from
time to time.

“Cash Flow Revolving Facility” shall mean the Cash Flow Revolving Facility
Commitments and the Cash Flow Revolving Facility Loans made hereunder.

“Cash Flow Revolving Facility Borrowing” shall mean a Borrowing comprised of
Cash Flow Revolving Facility Loans.

“Cash Flow Revolving Facility Commitment” shall mean, with respect to each
Lender, the commitment of such Lender to make Cash Flow Revolving Facility Loans
pursuant to Section 2.01, expressed as an amount representing the maximum
aggregate principal amount of such Lender’s Cash Flow Revolving Facility Credit
Exposure hereunder, as such commitment may be (a) reduced from time to time
pursuant to Section 2.08, (b) reduced or increased from time to time pursuant to
assignments by or to such Lender under Section 10.04, and (c) increased as
provided under Section 2.21. The initial amount of each Lender’s Cash Flow
Revolving Facility Commitment is set forth on Schedule 2.01, or in the
Assignment and Acceptance or Incremental Assumption Agreement pursuant to which
such Lender shall have assumed its Cash Flow Revolving Facility Commitment (or
Incremental Facility Commitment), as applicable. The initial aggregate amount of
the Lenders’ Cash Flow Revolving Facility Commitments (prior to any Incremental
Cash Flow Revolving Facility Commitments) is $50.0 million.

 

6



--------------------------------------------------------------------------------

“Cash Flow Revolving Facility Credit Exposure” shall mean, at any time, the sum
of (a) the aggregate principal amount of the Cash Flow Revolving Facility Loans
outstanding at such time and (b) any Revolving L/C Exposure at such time. The
Cash Flow Revolving Facility Credit Exposure of any Lender at any time shall be
the product of (x) such Lender’s Cash Flow Revolving Facility Percentage and
(y) the aggregate Cash Flow Revolving Facility Credit Exposure of all Lenders,
collectively, at such time.

“Cash Flow Revolving Facility Loan” shall mean a Loan made by a Cash Flow
Revolving Facility Lender pursuant to Section 2.01 and shall also include each
Other Cash Flow Revolving Loan.

“Cash Flow Revolving Facility Maturity Date” shall mean May 4, 2017; provided
that if, on each date that is ninety-one (91) days prior to the scheduled
maturity date of each of the Second Lien Floating Rate Notes, the Senior
Subordinated Notes or the Holdco Debt, as applicable (each such date, an “Early
Maturity Test Date”), the outstanding principal amount of such Second Lien
Floating Rate Notes, Senior Subordinated Notes or Holdco Debt, as applicable,
that is scheduled to mature ninety-one (91) days following such Early Maturity
Test Date is greater than $100.0 million (and such debt has not been either
(x) prepaid, redeemed, purchased, defeased, discharged or otherwise satisfied or
(y) otherwise extended to a maturity date that is more than five years and
ninety-one (91) days after the Closing Date), the Cash Flow Revolving Facility
Maturity Date shall be such Early Maturity Test Date.

“Cash Flow Revolving Facility Percentage” shall mean, with respect to any
Lender, the percentage of the total Cash Flow Revolving Facility Commitments of
the Lenders represented by such Lender’s Cash Flow Revolving Facility
Commitment. If the Cash Flow Revolving Facility Commitments have terminated or
expired, the Cash Flow Revolving Facility Percentages shall be determined based
upon the Cash Flow Revolving Facility Commitments most recently in effect,
giving effect to any assignments pursuant to Section 10.04.

“Cash Interest Expense” shall mean, with respect to the Borrower and the
Subsidiaries on a consolidated basis for any period, Interest Expense for such
period, less the sum of, without duplication, (a) pay in kind Interest Expense
or other non-cash Interest Expense (including as a result of the effects of
purchase accounting), (b) to the extent included in Interest Expense, the
amortization of any debt issuance costs, commissions, financing fees paid by, or
on behalf of, the Borrower or any Subsidiary, including such fees paid in
connection with the Transactions and the expensing of any non-recurring bridge,
commitment or other financing fees, including those paid in connection with the
Transactions or any amendment of this Cash Flow Credit Agreement or upon
entering into a Permitted Receivables Financing, (c) the amortization of debt
discounts, if any, or fees in respect of Swap Agreements, (d) cash interest
income of the Borrower and the Subsidiaries for such period and (e) the
accretion or accrual of discounted liabilities during such period; provided that
Cash Interest Expense shall exclude any one time financing fees, including those
paid in connection with the Transactions, or upon entering into a Permitted
Receivables Financing or any amendment of this Cash Flow Credit Agreement.

“CFC” shall mean a “controlled foreign corporation” within the meaning of
section 957(a) of the Code.

 

7



--------------------------------------------------------------------------------

“CFC Holding Company” shall mean any Subsidiary of Borrower that owns one or
more CFCs, either directly or indirectly through other entities that are
disregarded entities or partnerships for U.S. Federal income tax purposes, and
all such entities have no material assets (excluding equity interests in each
other) other than equity interests of such CFCs.

A “Change in Control” shall be deemed to occur if:

(a) at any time, (i) Holdings shall fail to own, directly or indirectly,
beneficially and of record, 100% of the issued and outstanding Equity Interests
of the Borrower, (ii) a majority of the seats (other than vacant seats) on the
Board of Directors of Holdings shall at any time be occupied by persons who were
neither (A) nominated by the Board of Directors of Holdings or a Permitted
Holder, (B) appointed by managers so nominated nor (C) appointed by a Permitted
Holder or (iii) a “change of control” (or similar event) shall occur under the
Senior Secured Notes Indenture, the Second Lien Fixed Rate Notes Indenture, the
Second Lien Floating Rate Notes Indenture, the Senior Subordinated Notes
Indenture, the ABL Credit Agreement, any Permitted Additional Debt constituting
Material Indebtedness or any Permitted Refinancing Indebtedness in respect of
any of the foregoing or any Disqualified Stock with an aggregate liquidation
preference in excess of $20.0 million; or

(b) any person or “group” (within the meaning of Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934 as in effect on the Closing Date), other than
any combination of the Permitted Holders or any “group” including any Permitted
Holders, shall have acquired beneficial ownership of 35% or more on a fully
diluted basis of the voting interest in Holdings’ Equity Interests and the
Permitted Holders shall own, directly or indirectly, less than such person or
“group” on a fully diluted basis of the voting interest in Holdings’ Equity
Interests.

“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the Closing Date, (b) any change in law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Closing Date or (c) compliance by any Lender or Issuing Bank (or, for purposes
of Section 2.15(b), by any lending office of such Lender or by such Lender’s or
Issuing Bank’s holding company, if any) with any written request, guideline or
directive (whether or not having the force of law) of any Governmental Authority
made or issued after the Closing Date; provided that notwithstanding anything
herein to the contrary, (x) the Dodd Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (y) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law”, regardless of the
date enacted, adopted or issued.

“Charges” shall have the meaning assigned to such term in Section 10.09.

“Closing Date” shall mean May 4, 2012.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time and the regulations promulgated and rulings issued thereunder.

 

8



--------------------------------------------------------------------------------

“Collateral” shall mean the “Collateral” as defined in any Security Document and
shall also include the Mortgaged Properties and all other property that is
subject to any Lien in favor of the Collateral Agent or any Subagent for the
benefit of the Lenders pursuant to any Security Document.

“Collateral Agent” shall mean the Administrative Agent acting as collateral
agent under the Cash Flow Revolving Facility for itself, the Issuing Banks and
the Lenders, and any duly appointed successor in that capacity.

“Collateral Agent Fees” shall have the meaning assigned to such term in
Section 2.12(c).

“Collateral Agreement” shall mean the Guarantee and Collateral Agreement dated
as of the date hereof, as amended, supplemented or otherwise modified from time
to time among Holdings, the Borrower, each Subsidiary Loan Party, the Collateral
Agent, and the other parties thereto.

“Collateral and Guarantee Requirement” shall mean the requirement that (in each
case subject to Section 5.10(f)):

(a) on the Closing Date, the Collateral Agent shall have received (i) from
Holdings, the Borrower and each Subsidiary Loan Party, a counterpart of the
Collateral Agreement, duly executed and delivered on behalf of such person, and
(ii) an Acknowledgment and Consent in the form attached to the Collateral
Agreement, executed and delivered by each issuer of Pledged Collateral, if any,
that is a Subsidiary of the Borrower but is not a Loan Party;

(b) on the Closing Date, (i) the Collateral Agent shall have received (A) a
pledge of all the issued and outstanding Equity Interests of (x) the Borrower
and (y) each Domestic Subsidiary (other than the Subsidiaries listed on
Schedule 1.01A and CFC Holding Companies) owned on the Closing Date directly by
the Borrower or any Subsidiary Loan Party and (B) a pledge of 65% of the
outstanding Equity Interests of each “first tier” Foreign Subsidiary and CFC
Holding Company directly owned by any Loan Party (other than Subsidiaries listed
on Schedule 1.01A), and (ii) the Collateral Agent (or such other Person as is
provided in the Senior Lien Intercreditor Agreement) shall have received all
certificates or other instruments (if any) representing such Equity Interests,
together with stock powers or other instruments of transfer with respect thereto
endorsed in blank;

(c) (i) all Indebtedness of Holdings, the Borrower and each Subsidiary having,
in the case of each instance of Indebtedness, an aggregate principal amount in
excess of $5.0 million (other than (A) intercompany current liabilities incurred
in the ordinary course of business in connection with the cash management
operations of Holdings and its subsidiaries or (B) to the extent that a pledge
of such promissory note or instrument would violate applicable law) that is
owing to any Loan Party shall be evidenced by a promissory note or an instrument
and shall have been pledged pursuant to the Collateral Agreement (or other
applicable Security Document as reasonably required by the Collateral Agent),
and (ii) the Collateral Agent (or such other Person as is provided in the Senior
Lien Intercreditor Agreement) shall have received all such promissory notes or
instruments, together with note powers or other instruments of transfer with
respect thereto endorsed in blank;

 

9



--------------------------------------------------------------------------------

(d) in the case of any person that becomes a Subsidiary Loan Party after the
Closing Date, the Collateral Agent shall have received a supplement to each of
the Collateral Agreement and the Intercreditor Agreements, in the form specified
therein, duly executed and delivered on behalf of such Subsidiary Loan Party;

(e) in the case of any person that becomes a “first tier” Foreign Subsidiary
directly owned by Holdings, the Borrower or a Subsidiary Loan Party after the
Closing Date, subject to Section 5.10(f), the Collateral Agent shall have
received, as promptly as practicable following a request by the Collateral
Agent, a Foreign Pledge Agreement, duly executed and delivered on behalf of such
Foreign Subsidiary and the direct parent company of such Foreign Subsidiary;

(f) after the Closing Date, (i) (A) all the outstanding Equity Interests of any
person that becomes a Subsidiary Loan Party after the Closing Date and
(B) subject to Section 5.10(f), all the Equity Interests that are acquired by a
Loan Party after the Closing Date, shall have been pledged pursuant to the
Collateral Agreement or a Foreign Pledge Agreement; provided that in no event
shall more than 65% of the issued and outstanding Equity Interests of any “first
tier” Foreign Subsidiary or any CFC Holding Company directly owned by such Loan
Party be pledged to secure the Obligations, and in no event shall any of the
issued and outstanding Equity Interests of any Foreign Subsidiary that is not a
“first tier” Foreign Subsidiary of a Loan Party be pledged to secure the
Obligations, and (ii) the Collateral Agent (or such other Person as is provided
in the Senior Lien Intercreditor Agreement) shall have received all certificates
or other instruments (if any) representing such Equity Interests, together with
stock powers or other instruments of transfer with respect thereto endorsed in
blank;

(g) except as otherwise contemplated by any Security Document, all documents and
instruments, including Uniform Commercial Code financing statements, and filings
with the United States Copyright Office and the United States Patent and
Trademark Office, and all other actions required by law or reasonably requested
by the Collateral Agent to be filed, registered or recorded to create the Liens
intended to be created by the Security Documents (in each case, including any
supplements thereto) and perfect such Liens to the extent required by, and with
the priority required by, the Security Documents, shall have been filed,
registered or recorded or delivered to the Collateral Agent for filing,
registration or the recording concurrently with, or promptly following, the
execution and delivery of each such Security Document;

(h) on the Closing Date, or as soon as reasonably practicable after the Closing
Date but in any event within 90 days following the Closing Date (or such longer
time as the Collateral Agent shall agree in its discretion), the Borrower and
each Loan Party shall deliver, or cause to be delivered, to the Collateral Agent
(i) counterparts of each Mortgage (and any related Security Documents) to be
entered into with respect to each Mortgaged Property set forth on Schedule 1.01B
duly executed and delivered by the record owner of such Mortgaged Property and
suitable for recording or filing which Mortgages the Borrower or its
Subsidiaries shall cause to be recorded or filed in such manner and such place
as is required by law to establish, perfect, preserve and protect the Liens in
favor of the Collateral Agent granted pursuant to the Mortgages and shall pay in
full all taxes, fees and other charges payable in connection therewith, and
(ii) opinions of local counsel, delivered to the Collateral Agent, addressing
customary matters (and containing customary exceptions reasonably satisfactory
to the Collateral Agent) in form and substance reasonably satisfactory to the
Collateral Agent, (iii) confirmatory lien subordinations

 

10



--------------------------------------------------------------------------------

executed by the trustee for the Second Lien Notes and any other Indebtedness of
the Borrower or its Subsidiaries secured by the Mortgaged Property permitted by
Section 6.02, (iv) copies of the existing surveys with respect to each Mortgaged
Property, (v) a fully paid policy of title insurance (or “pro forma” or
reasonably marked up commitment having the same effect of a title insurance
policy) (A) in a form reasonably satisfactory to the Collateral Agent insuring
the Lien of each Mortgage as a valid Lien on the Mortgaged Property described
therein, free of any other Liens except Permitted Liens, together with such
customary endorsements (including zoning endorsements where reasonably
appropriate and available) as the Collateral Agent may reasonably request or
agree to (including, for the avoidance of doubt, so called “pro tanto”
endorsements aggregating coverage for the Senior Secured Notes, Cash Flow
Revolving Facility and the ABL Credit Facility) and any such coinsurance and
reinsurance (with provisions for direct access) as shall be reasonably required
by the Collateral Agent, (B) in an amount reasonably satisfactory to the
Collateral Agent, and (C) issued by First American Title Insurance Company or
another nationally recognized title insurance company reasonably satisfactory to
the Collateral Agent, (vi) upon the Collateral Agent’s reasonable request, to
the extent the Financial Institutions Reform, Recovery and Enforcement Act of
1989 (“FIRREA”) requires an appraisal, an appraisal complying with the
requirements of FIRREA, by a third-party appraiser reasonably selected by the
Collateral Agent, (vii) subordination, nondisturbance and attornment agreements,
if required, for any lease of all or a portion of any Mortgaged Property, and
(viii) other documents including, but not limited to, any consents, agreements
and confirmations of third parties, as the Collateral Agent may reasonably
request with respect to any such Mortgages or Mortgaged Property;

(i) on the Closing Date, or as soon as reasonably practicable after the Closing
Date but in any event within 90 days following the Closing Date (or such longer
time as the Collateral Agent shall agree in its discretion), the Borrower and
each Loan Party shall deliver to the Collateral Agent (i) to the extent required
to comply with the National Flood Insurance Reform Act of 1994 and related
legislation (including the regulations of the Board of Governors of the Federal
Reserve System): (1) a completed standard flood hazard determination form,
(2) if the improvement(s) to the improved real property is located in a special
flood hazard area, a notification to the Borrower (“Borrower Notice”) and, if
applicable, notification to the Borrower that flood insurance coverage under the
National Flood Insurance Program (“NFIP”) is not available because the community
does not participate in the NFIP, (3) documentation evidencing the Borrower’s
receipt of the Borrower Notice and (4) if the Borrower Notice is required to be
given and flood insurance is available in the community in which the property is
located, a copy of the flood insurance policy, the Borrower’s application for a
flood insurance policy plus proof of premium payment, a declaration page
confirming that flood insurance has been issued, or such other evidence of flood
insurance satisfactory to the Collateral Agent;

(j) evidence of the insurance required by the terms of this Cash Flow Credit
Agreement and, subject to Section 5.10(f), the Mortgages;

(k) except as otherwise contemplated by any Security Document, each Loan Party
shall have obtained all consents and approvals required to be obtained by it in
connection with (i) the execution and delivery of all Security Documents (or
supplements thereto) to which it is a party and the granting by it of the Liens
thereunder and (ii) the performance of its obligations thereunder; and

 

11



--------------------------------------------------------------------------------

(l) after the Closing Date, the Collateral Agent shall have received (i) such
other Security Documents as may be required to be delivered pursuant to
Section 5.10, and (ii) upon reasonable request by the Collateral Agent, evidence
of compliance with any other requirements of Section 5.10.

“Commitment Fee” shall have the meaning assigned to such term in
Section 2.12(a).

“Commitments” shall mean with respect to any Lender, such Lender’s Cash Flow
Revolving Facility Commitment (including any Incremental Cash Flow Revolving
Facility Commitment).

“Conduit Lender” shall mean any special purpose corporation organized and
administered by any Lender for the purpose of making Loans otherwise required to
be made by such Lender and designated by such Lender in a written instrument;
provided that the designation by any Lender of a Conduit Lender shall not
relieve the designating Lender of any of its obligations to fund a Loan under
this Cash Flow Credit Agreement if, for any reason, its Conduit Lender fails to
fund any such Loan, and the designating Lender (and not the Conduit Lender)
shall have the sole right and responsibility to deliver all consents and waivers
required or requested under this Cash Flow Credit Agreement with respect to its
Conduit Lender; provided, further, that no Conduit Lender shall (a) be entitled
to receive any greater amount pursuant to Section 2.15, 2.16, 2.17 or 10.05 than
the designating Lender would have been entitled to receive in respect of the
extensions of credit made by such Conduit Lender or (b) be deemed to have any
Commitment.

“Consolidated Debt” at any date shall mean the sum of (without duplication) all
Indebtedness (other than letters of credit or bank guarantees, to the extent
undrawn) consisting of Capital Lease Obligations, Indebtedness for borrowed
money, Disqualified Stock and Indebtedness in respect of the deferred purchase
price of property or services of the Borrower and the Subsidiaries determined on
a consolidated basis on such date.

“Consolidated Net Income” shall mean, with respect to any person for any period,
the aggregate of the Net Income of such person and its subsidiaries for such
period, on a consolidated basis; provided, however, that, without duplication:

(i) any net after-tax extraordinary, nonrecurring or unusual gains or losses or
income or expense or charge (less all fees and expenses relating thereto)
including, without limitation, any severance, relocation or other restructuring
expenses, any expenses related to any reconstruction, decommissioning,
recommissioning or reconfiguration of fixed assets for alternative uses and
fees, expenses or charges relating to (i) any offering of Equity Interests of
Holdings, (ii) any Investment, acquisition or Indebtedness permitted to be
incurred hereunder (in each case, whether or not successful), including any
(A) new product lines, (B) plant shutdown costs, (C) curtailments or
modifications to pension and post-retirement employee benefit plans in
connection with any acquisition permitted hereunder, (D) excess pension charges,
(E) acquisition integration costs, (E) facilities opening costs, and (G) any
fees, expenses, charges or change in control payments related to the
Transactions or any acquisition (including any transition-related expenses
incurred before, on or after the Closing Date), in each case, shall be excluded;

 

12



--------------------------------------------------------------------------------

(ii) any net after-tax income or loss from disposed, abandoned, closed or
discontinued operations and any net after-tax gain or loss on disposal of
disposed, abandoned, closed or discontinued operations shall be excluded;

(iii) any net after-tax gain or loss (less all fees and expenses or charges
relating thereto) attributable to business dispositions or asset dispositions
other than in the ordinary course of business (as determined in good faith by
the Borrower) shall be excluded;

(iv) any net after-tax income or loss (less all fees and expenses or charges
relating thereto) attributable to the early extinguishment of indebtedness, Swap
Agreements or other derivative instruments shall be excluded;

(v) (A) the Net Income for such period of any person that is not a subsidiary of
such person, or is an Unrestricted Subsidiary, or that is accounted for by the
equity method of accounting, shall be included only to the extent of the amount
of dividends or distributions or other payments paid in cash (or to the extent
converted into cash) to the referent person or a subsidiary thereof in respect
of such period, and (B) the Net Income for such period shall include any
ordinary course dividend distribution or other payment in cash received from any
person in excess of the amounts included in clause (A);

(vi) Consolidated Net Income for such period shall not include the cumulative
effect of a change in accounting principles during such period;

(vii) effects of purchase accounting adjustments in component amounts required
or permitted by GAAP, resulting from the application of purchase accounting in
relation to any acquisition permitted hereunder consummated after the Closing
Date shall be excluded;

(viii) any non-cash impairment charges or asset write-offs resulting from the
application of Statement of Financial Accounting Standards No. 142 or 144, and
the amortization of intangibles arising pursuant to Statement of Financial
Accounting Standards No. 141, shall be excluded;

(ix) any non-cash expenses realized or resulting from stock option plans,
employee benefit plans or post-employment benefit plans, or grants or sales of
stock, stock appreciation or similar rights, stock options, restricted stock
grants or other rights to officers, directors and employees of such person or
any of its subsidiaries shall be excluded;

(x) accruals and reserves that are established within twelve months after the
Closing Date and that are so required to be established in accordance with GAAP
shall be excluded;

(xi) non-cash gains, losses, income and expenses resulting from fair value
accounting required by Statement of Financial Accounting Standards No. 133 and
related interpretations shall be excluded;

(xii) any currency translation gains and losses related to currency
remeasurements of Indebtedness, and any net loss or gain resulting from Swap
Agreements for currency exchange risk, shall be excluded;

 

13



--------------------------------------------------------------------------------

(xiii) (i) the non-cash portion of “straight-line” rent expense shall be
excluded and (ii) the cash portion of “straight-line” rent expense that exceeds
the amount expensed in respect of such rent expense shall be included;

(xiv) to the extent covered by insurance and actually reimbursed, or, so long as
such person has made a determination that there exists reasonable evidence that
such amount will in fact be reimbursed by the insurer and only to the extent
that such amount is (a) not denied by the applicable carrier in writing within
180 days, and (b) in fact reimbursed within 365 days of the date of such
evidence (with a deduction for any amount so added back to the extent not so
reimbursed within 365 days), expenses with respect to liability or casualty
events or business interruption shall be excluded; provided that any proceeds of
such reimbursement when received shall be excluded from the calculation of
Consolidated Net Income to the extent the expense reimbursed was previously
excluded pursuant to this clause (xiv); and

(xv) non-cash charges for deferred tax asset valuation allowances shall be
excluded.

“Consolidated Total Assets” shall mean, as of any date, the total assets of
Holdings and the consolidated Subsidiaries, determined in accordance with GAAP,
as set forth on the consolidated balance sheet of Holdings as of such date
(provided that where this Cash Flow Credit Agreement refers to “Consolidated
Total Assets” as of a prior date, such amount shall be calculated on a pro forma
basis after giving effect to any acquisition or disposition of assets that may
have occurred on or after such date).

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and
“Controlling” and “Controlled” shall have meanings correlative thereto.

“Credit Event” shall have the meaning assigned to such term in Article 4.

“Cumulative Credit” shall mean, at any date, an amount, not less than zero in
the aggregate, determined on a cumulative basis equal to, without duplication:

(a) $50.0 million, plus

(b) the Cumulative Retained Excess Cash Flow Amount at such time, plus

(c) the cumulative amount of proceeds (including cash and the fair market value
of property other than cash) from the sale of Equity Interests of Holdings or
any Parent Entity after the Closing Date and on or prior to such time (including
upon exercise of warrants or options) which proceeds have been contributed as
common equity to the capital of the Borrower and common Equity Interests of the
Borrower issued upon conversion of Indebtedness (other than Indebtedness that is
contractually subordinated in right of payment to the Obligations) of the
Borrower or any Subsidiary owed to a person other than the Borrower or a
Subsidiary not previously applied for a purpose other than use in the Cumulative
Credit; provided that this clause (c) shall exclude sales of Equity Interests
financed as contemplated by Section 6.04(e) and any amounts used to finance the
payments or distributions in respect of any Junior Financing pursuant to
Section 6.09(b), plus

 

14



--------------------------------------------------------------------------------

(d) 100% of the aggregate amount of contributions to the common capital of the
Borrower received in cash (and the fair market value of property other than
cash) after the Closing Date (subject to the same exclusions as are applicable
to clause (d) above); provided that the Borrower and the Subsidiaries shall be
in Pro Forma Compliance, plus

(e) the principal amount of any Indebtedness (including the liquidation
preference or maximum fixed repurchase price, as the case may be, of any
Disqualified Stock) of Borrower or any Subsidiary thereof issued after the
Closing Date (other than Indebtedness issued to a Subsidiary), which has been
converted into or exchanged for Equity Interests (other than Disqualified Stock)
in Holdings or any Parent Entity, plus

(f) 100% of the aggregate amount received by Borrower or any Subsidiary in cash
(and the fair market value of property other than cash received by Borrower or
any Subsidiary) after the Closing Date from:

(A) the sale (other than to Borrower or any Subsidiary) of the Equity Interests
of an Unrestricted Subsidiary, or

(B) any dividend or other distribution by an Unrestricted Subsidiary, plus

(g) in the event any Unrestricted Subsidiary has been redesignated as a
Subsidiary or has been merged, consolidated or amalgamated with or into, or
transfers or conveys its assets to, or is liquidated into, Holdings, Borrower or
any Subsidiary, the fair market value of the Investments of Holdings, Borrower
or any Subsidiary in such Unrestricted Subsidiary at the time of such
redesignation, combination or transfer (or of the assets transferred or
conveyed, as applicable), plus

(h) an amount equal to any returns (including dividends, interest,
distributions, returns of principal, profits on sale, repayments, income and
similar amounts) actually received by the Borrower or any Subsidiary in respect
of any Investments made pursuant to Section 6.04(j), minus

(i) any amounts thereof used to make Investments pursuant to Section 6.04(b)(y)
after the Closing Date prior to such time, minus

(j) any amounts thereof used to make Investments pursuant to
Section 6.04(j)(ii) after the Closing Date prior to such time, minus

(k) the cumulative amount of dividends paid and distributions made pursuant to
Section 6.06(e) prior to such time, minus

(l) payments or distributions in respect of Junior Financings pursuant to
Section 6.09(b)(i)(F)(y) (other than payments made with proceeds from the
issuance of Equity Interests that were excluded from the calculation of the
Cumulative Credit pursuant to clause (c) above).

“Cumulative Retained Excess Cash Flow Amount” shall mean, at any date, an
amount, not less than zero in the aggregate, determined on a cumulative basis
equal to:

(a) the aggregate cumulative sum of the Retained Percentage of Excess Cash Flow
for all Excess Cash Flow Periods ending after the Closing Date and prior to such
date, plus

 

15



--------------------------------------------------------------------------------

(b) for each Excess Cash Flow Interim Period ended prior to such date but as to
which the corresponding Excess Cash Flow Period has not ended, an amount equal
to the Retained Percentage of Excess Cash Flow for such Excess Cash Flow Interim
Period, minus

(c) the cumulative amount of all Retained Excess Cash Flow Overfundings as of
such date.

“Cure Amount” shall have the meaning assigned to such term in Section 8.03.

“Cure Right” shall have the meaning assigned to such term in Section 8.03.

“Current Assets” shall mean, with respect to the Borrower and the Subsidiaries
on a consolidated basis at any date of determination, the sum of (a) all assets
(other than cash and Permitted Investments or other cash equivalents) that
would, in accordance with GAAP, be classified on a consolidated balance sheet of
the Borrower and the Subsidiaries as current assets at such date of
determination, other than amounts related to current or deferred Taxes based on
income or profits, and (b) in the event that a Permitted Receivables Financing
is accounted for off balance sheet, (x) gross accounts receivable comprising
part of the Receivables Assets subject to such Permitted Receivables Financing
less (y) collections against the amounts sold pursuant to clause (x).

“Current Liabilities” shall mean, with respect to the Borrower and the
Subsidiaries on a consolidated basis at any date of determination, all
liabilities that would, in accordance with GAAP, be classified on a consolidated
balance sheet of the Borrower and the Subsidiaries as current liabilities at
such date of determination, other than: (a) the current portion of any
Indebtedness, (b) accruals of Interest Expense (excluding Interest Expense that
is due and unpaid), (c) accruals for current or deferred Taxes based on income
or profits, (d) accruals of any costs or expenses related to (i) severance or
termination of employees prior to the Closing Date or (ii) bonuses, pension and
other post-retirement benefit obligations, and (e) accruals for add backs to
EBITDA included in clauses (a)(iv) through (a)(vii) of the definition of such
term.

“Debt Service” shall mean, with respect to the Borrower and the Subsidiaries on
a consolidated basis for any period, Cash Interest Expense for such period plus
scheduled principal amortization of Consolidated Debt for such period.

“Debtor Relief Laws” shall mean the U.S. Bankruptcy Code, and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect.

“Default” shall mean any event or condition that upon notice, lapse of time or
both, would constitute an Event of Default.

“Defaulting Lender” shall mean any Lender that (a) has failed to fund any
portion of the Cash Flow Revolving Facility Loans or participations in respect
of Letters of Credit required to

 

16



--------------------------------------------------------------------------------

be funded by it hereunder within three Business Days of the date required to be
funded by it hereunder, unless such Lender notifies the Administrative Agent and
the Borrower in writing that such failure is the result of such Lender’s
determination that one or more conditions precedent to funding (each of which
conditions precedent shall be specifically identified in such writing) has not
been satisfied, (b) has otherwise failed to pay over to the Agents or any other
Lender any other amount required to be paid by it hereunder within three
Business Days of the date when due, unless the subject of a good faith dispute,
(c) has notified any Borrower, the Administrative Agent or any Issuing Bank in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect, (d) has failed, within
three Business Days after request by the Administrative Agent or the Borrower,
acting in good faith, to confirm in writing to the Administrative Agent and the
Borrower that it will comply with its funding obligations hereunder (provided
that such Lender shall cease to be a Defaulting Lender upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (e) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in such Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Person.

“Designated Non-Cash Consideration” shall mean the fair market value of non-cash
consideration received by the Borrower or one of the Subsidiaries in connection
with an Asset Sale that is so designated as Designated Non-Cash Consideration
pursuant to a certificate of a Responsible Officer of the Borrower, setting
forth the basis of such valuation, less the amount of cash or cash equivalents
received in connection with a subsequent sale of any such Designated Non-Cash
Consideration.

“Designated Pari Passu Amount” shall have the meaning assigned to such term in
Section 9.11(a).

“Designation Notice” shall have the meaning assigned to such term in
Section 9.11(a).

“Disinterested Director” shall mean, with respect to any person and transaction,
a member of the Board of Directors of such person who does not have any material
direct or indirect financial interest in or with respect to such transaction.

“Disqualified Stock” shall mean, with respect to any person, any Equity
Interests of such person that, by its terms (or by the terms of any security or
other Equity Interests into which it is convertible or for which it is
redeemable or exchangeable), or upon the happening of any event or condition
(a) matures or is mandatorily redeemable (other than solely for Qualified Equity
Interests), pursuant to a sinking fund obligation or otherwise (except as a
result of a change of

 

17



--------------------------------------------------------------------------------

control or asset sale so long as any rights of the holders thereof upon the
occurrence of a change of control or asset sale event shall be subject to the
prior repayment in full of the Loans and all other Obligations that are accrued
and payable and the termination of the Commitments), (b) is redeemable at the
option of the holder thereof (other than solely for Qualified Equity Interests),
in whole or in part, (c) provides for the scheduled payments of dividends in
cash, or (d) either mandatorily or at the option of the holders thereof, is or
becomes convertible into or exchangeable for Indebtedness or any other Equity
Interests that would constitute Disqualified Stock, in each case, prior to the
date that is ninety-one (91) days after the Cash Flow Revolving Facility
Maturity Date; provided, however, that only the portion of the Equity Interests
that so mature or are mandatorily redeemable, are so convertible or exchangeable
or are so redeemable at the option of the holder thereof prior to such date
shall be deemed to be Disqualified Stock; provided further, however, that if
such Equity Interests are issued to any employee or to any plan for the benefit
of employees of the Borrower or the Subsidiaries or by any such plan to such
employees, such Equity Interests shall not constitute Disqualified Stock solely
because they may be required to be repurchased by the Borrower in order to
satisfy applicable statutory or regulatory obligations or as a result of such
employee’s termination, death or disability; provided further, however, that any
class of Equity Interests of such person that by its terms provides that
obligations thereunder will (or upon commercially reasonably terms may) be
satisfied by delivery of Equity Interests that are not Disqualified Stock shall
not be deemed to be Disqualified Stock.

“Dollar Equivalent” shall mean, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any currency other than Dollars, the equivalent amount thereof in
Dollars as determined by the Administrative Agent at such time on the basis of
the Spot Rate (determined in respect of the most recent Revaluation Date or
other applicable date of determination) for the purchase of Dollars with such
currency.

“Dollars” or “$” shall mean lawful money of the United States of America.

“Domestic Subsidiary” shall mean any Subsidiary that is not a Foreign Subsidiary
or a Subsidiary listed on Schedule 1.01A.

“Early Maturity Test Date” shall have the meaning assigned to such term in the
definition of “Cash Flow Revolving Facility Maturity Date.”

“EBITDA” shall mean, with respect to the Borrower and the Subsidiaries on a
consolidated basis for any period, the Consolidated Net Income of the Borrower
and the Subsidiaries for such period plus (a) the sum of (in each case without
duplication and to the extent the respective amounts described in subclauses
(i) through (viii) of this clause (a) reduced such Consolidated Net Income (and
were not excluded therefrom) for the respective period for which EBITDA is being
determined):

(i) provision for Taxes based on income, profits or capital of the Borrower and
the Subsidiaries for such period, including, without limitation, state,
franchise and similar taxes, foreign withholding taxes and Tax Distributions
made by the Borrower during such period;

 

18



--------------------------------------------------------------------------------

(ii) Interest Expense (and to the extent not included in Interest Expense,
(x) all cash dividend payments (excluding items eliminated in consolidation) on
any series of preferred stock or Disqualified Stock and (y) costs of surety
bonds in connection with financing activities) of the Borrower and the
Subsidiaries for such period (net of interest income of the Borrower and the
Subsidiaries for such period);

(iii) depreciation and amortization expenses of the Borrower and the
Subsidiaries for such period, including the amortization of intangible assets,
deferred financing fees and capitalized software expenditures and amortization
of unrecognized prior service costs and actuarial gains and losses related to
pensions and other post-employment benefits;

(iv) any expenses or charges (other than depreciation or amortization expense as
described in the preceding clause (iii)) related to any issuance of Equity
Interests, Investment, acquisition, disposition, or recapitalization permitted
hereunder or the incurrence, modification or repayment of Indebtedness permitted
to be incurred by this Cash Flow Credit Agreement (including a refinancing
thereof) (whether or not successful), including such fees, expenses or charges
related to the Obligations or the obligations in connection with the ABL Credit
Agreement and any amendment or other modification of the Obligations or the
obligations in connection with the ABL Credit Agreement or other Indebtedness;

(v) business optimization expenses and other restructuring charges or reserves
(which, for the avoidance of doubt, shall include, without limitation, the
effect of inventory optimization programs, plant closure, facility
consolidations, retention, severance, systems establishment costs and excess
pension charges); provided that with respect to each business optimization
expense or other restructuring charge or reserve, the Borrower shall have
delivered to the Administrative Agent an officers’ certificate specifying and
quantifying such expense or charge or reserve;

(vi) any other non-cash charges; provided that, for purposes of this
subclause (vi) of this clause (a), any non-cash charges or losses shall be
treated as cash charges or losses in any subsequent period during which cash
disbursements attributable thereto are made (but excluding for the avoidance of
doubt, amortization of a prepaid item that was paid in a prior period);

(vii) the amount of management, consulting, monitoring, transaction and advisory
fees and related expenses paid to the Fund or any Fund Affiliate (or any
accruals related to such fees and related expenses) during such period; provided
that such amount shall not exceed in any four quarter period the sum of (i) the
greater of $2.5 million and 2.0% of EBITDA, plus (ii) the amount of deferred
fees (to the extent such fees would otherwise have been permitted to be included
in clause (i) if paid, but were not included in such clause (i)), plus
(iii) 2.0% of the value of transactions permitted hereunder and entered into by
the Borrower or any of the Subsidiaries with respect to which the Fund or any
Fund Affiliate provides any of the aforementioned types of services;

(viii) non-operating expenses; and

(ix) the amount of net cost savings projected by the Borrower in good faith to
be realized as a result of specified actions taken during such period
(calculated on a Pro Forma

 

19



--------------------------------------------------------------------------------

Basis as though such cost savings had been realized on the first day of such
period), net of the amount of actual benefits realized during such period from
such actions, provided that (A) such cost savings are reasonably expected to
result from such actions, (B) such actions are taken or committed to be taken
within 36 months after the Closing Date and (C) no cost savings shall be added
pursuant to this clause (ix) to the extent duplicative of any expenses or
charges relating to such cost savings that are included in clause (v) above with
respect to such period,

minus

(b) the sum of (without duplication and to the extent the amounts described in
this clause (b) increased such Consolidated Net Income for the respective period
for which EBITDA is being determined) non-cash items increasing Consolidated Net
Income of the Borrower and the Subsidiaries for such period (but excluding any
such items (A) in respect of which cash was received in a prior period or will
be received in a future period or (B) which represent the reversal of any
accrual of, or cash reserve for, anticipated cash charges that reduced EBITDA in
any prior period).

“environment” shall mean ambient and indoor air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata, natural resources such as flora and fauna, the workplace or
as otherwise defined in any Environmental Law.

“Environmental Laws” shall mean all applicable laws (including common law),
rules, regulations, codes, ordinances, orders, agreements, permits, decrees or
judgments, promulgated or entered into by any Governmental Authority, relating
in any way to the environment, preservation or reclamation of natural resources,
the generation, management, presence, Release or threatened Release of, or
exposure to, any Hazardous Material or to occupational health and safety matters
(to the extent relating to the environment or Hazardous Materials).

“Equity Interests” of any person shall mean any and all shares, interests,
rights to purchase or otherwise acquire, warrants, options, participations or
other equivalents of or interests in (however designated) equity or ownership of
such person, including any preferred stock, any limited or general partnership
interest and any limited liability company membership interest, and any
securities or other rights or interests convertible into or exchangeable for any
of the foregoing.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time and any final regulations promulgated and
the rulings issued thereunder.

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with Holdings, the Borrower or a Subsidiary, is treated as a
single employer under Section 414(b) or (c) of the Code, or, solely for purposes
of Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

“ERISA Event” shall mean: (a) any Reportable Event or the requirements of
Section 4043(b) of ERISA apply with respect to a Plan; (b) the failure of any
Plan to meet the minimum funding requirements of Section 412 of the Code or the
existence of a funding shortfall

 

20



--------------------------------------------------------------------------------

that places any Plan in “at-risk” status under Section 430 of the Code; (c) the
filing pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan, the failure to make by its due date a required installment under
Section 412(m) of the Code with respect to any Plan or the failure to make any
required contribution to a Multiemployer Plan; (d) the incurrence by Holdings,
the Borrower, a Subsidiary or any ERISA Affiliate of any liability under Title
IV of ERISA with respect to the termination of any Plan or Multiemployer Plan;
(e) the receipt by Holdings, the Borrower, a Subsidiary or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or to appoint a trustee to administer any Plan under
Section 4042 of ERISA; (f) the incurrence by Holdings, the Borrower, a
Subsidiary or any ERISA Affiliate of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; (g) the
receipt by Holdings, the Borrower, a Subsidiary or any ERISA Affiliate of any
notice, or the receipt by any Multiemployer Plan from Holdings, the Borrower, a
Subsidiary or any ERISA Affiliate of any notice, concerning the impending
imposition of Withdrawal Liability or a determination that a Multiemployer Plan
is, or is expected to be, insolvent or in reorganization or terminated, within
the meaning of Title IV of ERISA or the existence of conditions that place any
Multiemployer Plan in “endangered” or “critical” status (within the meaning of
Section 432 of the Code);or (h) the conditions for imposition of a lien under
Section 303(k) of ERISA shall have been met with respect to any Plan.

“Eurocurrency Borrowing” shall mean a Borrowing comprised of Eurocurrency Loans.

“Eurocurrency Cash Flow Revolving Facility Borrowing” shall mean a Borrowing
comprised of Eurocurrency Cash Flow Revolving Loans.

“Eurocurrency Loan” shall mean any Eurocurrency Cash Flow Revolving Loan.

“Eurocurrency Cash Flow Revolving Loan” shall mean any Cash Flow Revolving
Facility Loan bearing interest at a rate determined by reference to the Adjusted
LIBO Rate in accordance with the provisions of Article 2.

“Event of Default” shall have the meaning assigned to such term in Section 8.01.

“Excess Cash Flow” shall mean, with respect to the Borrower and the Subsidiaries
on a consolidated basis for any Applicable Period, EBITDA of the Borrower and
the Subsidiaries on a consolidated basis for such Applicable Period, minus,
without duplication:

(a) Debt Service for such Applicable Period;

(b) the amount of any voluntary prepayment permitted hereunder of term
Indebtedness during such Applicable Period (other than any voluntary prepayment
of the Loans, which shall be the subject of Section 2.11(b)), so long as the
amount of such prepayment is not already reflected in Debt Service;

(c) (i) Capital Expenditures by the Borrower and the Subsidiaries on a
consolidated basis during such Applicable Period that are paid in cash (to the
extent permitted under this Cash Flow Credit Agreement) and (ii) the aggregate
consideration paid in cash during the Applicable Period in respect of Permitted
Business Acquisitions and other Investments permitted hereunder less any amounts
received in respect thereof as a return of capital;

 

21



--------------------------------------------------------------------------------

(d) Capital Expenditures that the Borrower or any Subsidiary shall, during such
Applicable Period, become obligated to make but that are not made during such
Applicable Period (to the extent permitted under this Cash Flow Credit
Agreement); provided that (i) Holdings shall deliver a certificate to the
Administrative Agent not later than 90 days after the end of such Applicable
Period, signed by a Responsible Officer of the Borrower and certifying that such
Capital Expenditures and the delivery of the related equipment will be made in
the following Applicable Period, and (ii) any amount so deducted shall not be
deducted again in a subsequent Applicable Period;

(e) Taxes and Tax Distributions paid in cash by Holdings and its subsidiaries on
a consolidated basis during such Applicable Period or that will be paid within
six months after the close of such Applicable Period; provided that with respect
to any such amounts to be paid after the close of such Applicable Period,
(i) any amount so deducted shall not be deducted again in a subsequent
Applicable Period, and (ii) appropriate reserves shall have been established in
accordance with GAAP;

(f) an amount equal to any increase in Working Capital of the Borrower and the
Subsidiaries for such Applicable Period;

(g) cash expenditures made in respect of Swap Agreements during such Applicable
Period, to the extent not reflected in the computation of EBITDA or Interest
Expense;

(h) permitted dividends or distributions or repurchases of its Equity Interests
paid in cash by the Borrower during such Applicable Period and permitted
dividends paid by any Subsidiary to any person other than Holdings, the Borrower
or any of the Subsidiaries during such Applicable Period, in each case in
accordance with Section 6.06 (other than Section 6.06(e));

(i) amounts paid in cash during such Applicable Period on account of (A) items
that were accounted for as noncash reductions of Net Income in determining
Consolidated Net Income or as noncash reductions of Consolidated Net Income in
determining EBITDA of the Borrower and the Subsidiaries in a prior Applicable
Period and (B) reserves or accruals established in purchase accounting;

(j) the amount of any mandatory prepayment of Indebtedness (other than
Indebtedness created hereunder or under any other Loan Document), together with
any interest, premium or penalties required to be paid (and actually paid) in
connection with any asset disposition or condemnation; and

(k) the amount related to items that were added to or not deducted from Net
Income in calculating Consolidated Net Income or were added to or not deducted
from Consolidated Net Income in calculating EBITDA to the extent such items
represented a cash payment (which had not reduced Excess Cash Flow upon the
accrual thereof in a prior Applicable Period), or an accrual for a cash payment,
by the Borrower and the Subsidiaries or did not represent cash received by the
Borrower and the Subsidiaries, in each case on a consolidated basis during such
Applicable Period,

 

22



--------------------------------------------------------------------------------

plus, without duplication,

(a) an amount equal to any decrease in Working Capital for such Applicable
Period,

(b) all amounts referred to in clauses (b), (c) and (d) above to the extent
funded with the proceeds of the issuance or the incurrence of Indebtedness
(including Capital Lease Obligations and purchase money Indebtedness, but
excluding, solely as relating to Capital Expenditures, proceeds of Cash Flow
Revolving Facility Loans), the sale or issuance of any Equity Interests
(including any capital contributions) and any loss, damage, destruction or
condemnation of, or any sale, transfer or other disposition (including any sale
and leaseback of assets and any mortgage or lease of Real Property) to any
person of any asset or assets, in each case to the extent there is a
corresponding deduction from Excess Cash Flow above,

(c) to the extent any permitted Capital Expenditures referred to in clause
(d) above and the delivery of the related equipment do not occur in the
following Applicable Period of the Borrower specified in the certificate of the
Borrower provided pursuant to clause (d) above, the amount of such Capital
Expenditures that were not so made in such following Applicable Period,

(d) cash payments received in respect of Swap Agreements during such Applicable
Period to the extent (i) not included in the computation of EBITDA or (ii) such
payments do not reduce Cash Interest Expense,

(e) any extraordinary or nonrecurring gain realized in cash during such
Applicable Period,

(f) to the extent deducted in the computation of EBITDA, cash interest income,
and

(g) the amount related to items that were deducted from or not added to Net
Income in connection with calculating Consolidated Net Income, or were deducted
from or not added to Consolidated Net Income in calculating EBITDA to the extent
either (i) such items represented cash received by the Borrower or any
Subsidiary or (ii) such items do not represent cash paid by the Borrower or any
Subsidiary, in each case on a consolidated basis during such Applicable Period.

“Excess Cash Flow Interim Period” shall mean, (x) during any Excess Cash Flow
Period, any one-, two-, or three-quarter period: (a) commencing on the later of
(i) the end of the immediately preceding Excess Cash Flow Period and (ii) if
applicable, the end of any prior Excess Cash Flow Interim Period occurring
during the same Excess Cash Flow Period and (b) ending on the last day of the
most recently ended fiscal quarter (other than the last day of the Fiscal Year)
during such Excess Cash Flow Period for which financial statements are available
and (y) during the period from the Closing Date until the beginning of the first
Excess Cash Flow Period, any period commencing on the Closing Date and ending on
the last day of the most recently ended fiscal quarter for which financial
statements are available.

 

23



--------------------------------------------------------------------------------

“Excess Cash Flow Period” shall mean each fiscal year of the Borrower,
commencing with the fiscal year of the Borrower ending on December 31, 2011.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, any Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of the Borrower hereunder, (a) income taxes imposed
on (or measured by) its net income (or franchise taxes imposed in lieu of net
income taxes) by the United States of America (or any state or locality thereof)
or the jurisdiction under the laws of which such recipient is organized or in
which its principal office is located or, in the case of any Lender, in which
its applicable lending office is located or any other jurisdiction as a result
of such recipient engaging in a trade or business in such jurisdiction for tax
purposes (other than a trade or business arising solely by reason of having
executed, delivered, become a party to, performed its obligations under,
received payments under, or enforcing its rights under any Loan Document),
(b) any branch profits tax or any similar tax that is imposed by any
jurisdiction described in clause (a) above, (c) in the case of a Lender making a
Loan to the Borrower, any withholding tax (including any backup withholding tax)
that (x) is imposed by the United States pursuant to laws in effect at the time
such Lender becomes a party to such Loan to the Borrower (or designates a new
lending office) and that would have applied to amounts payable hereunder, except
to the extent that such Lender (or its assignor, if any) was entitled, at the
time of designation of a new lending office (or assignment), to receive
additional amounts from a Loan Party with respect to any withholding tax
pursuant to Section 2.17(a) or Section 2.17(c) or (y) is attributable to such
Lender’s failure to comply with Section 2.17(f) or Section 2.17(g) with respect
to such Loan, (d) Taxes that would not have been incurred but for a change in
the circumstances of a Lender occurring after the Lender becomes a Lender other
than a Change in Law and (e) any taxes imposed on such amounts payable to an
Agent or Lender as a result of such Agent’s or such Lender’s failure or
inability to comply with the requirements of FATCA.

“Existing Credit Facility Agreement” shall mean the Amended and Restated Credit
Agreement, dated as of June 3, 2009 (as amended, restated, amended and restated,
supplemented or otherwise modified on or prior to the date hereof) among
Holdings, the Borrower, the lenders party thereto, and Credit Suisse AG, Cayman
Islands Branch, as administrative agent.

“Existing L/C Issuer” shall mean Credit Suisse AG, Cayman Islands Branch, solely
in its capacity as “Issuing Bank” under and as defined in the Existing Credit
Facility Agreement.

“Existing Letters of Credit” shall mean those standby letters of credit or trade
letters of credit issued and outstanding as of the date hereof and set forth on
Schedule 1.01C.

“Existing Revolving Facility” shall have the meaning assigned to such term in
Section 2.23(a).

“Extended Revolving Facility” shall have the meaning assigned to such term in
Section 2.23(a).

“Extending Lender” shall have the meaning assigned to such term in
Section 2.23(c).

 

24



--------------------------------------------------------------------------------

“Extension Amendment” shall have the meaning assigned to such term in
Section 2.23(e).

“Extension Election” shall have the meaning assigned to such term in
Section 2.23(c).

“Extension Request” shall have the meaning assigned to such term in
Section 2.23(a).

“Extension Series” shall have the meaning assigned to such term in
Section 2.23(b).

“Facility” shall mean the respective facility and commitments utilized in making
Loans and credit extensions hereunder, it being understood that as of the
Closing Date there is one Facility, i.e. the Cash Flow Revolving Facility
consisting of the Cash Flow Revolving Facility Commitments and the extensions of
credit thereunder, and after the Closing Date may include any Cash Flow
Revolving Facility consisting of any Incremental Cash Flow Revolving Facility
Commitments or Extension Series of Cash Flow Revolving Facility Commitments.

“FATCA” shall mean Sections 1471 through 1474 of the Code as of the date hereof
(or any amended version that is substantially comparable and not materially more
onerous to comply with) and any regulations promulgated thereunder or official
interpretations thereof.

“Federal Funds Rate” shall mean, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Credit
Suisse on such day on such transactions as determined by the Administrative
Agent.

“Fee Letter” shall mean that certain Fee Letter dated March 7, 2012 by and among
Borrower, Citigroup Global Markets Inc., Credit Suisse Securities (USA) LLC,
Credit Suisse, and Barclays Bank PLC, as amended, amended and restated,
supplemented or otherwise modified from time to time.

“Fees” shall mean the Commitment Fees, the L/C Participation Fees, the Issuing
Bank Fees and the Administrative Agent Fees and Collateral Agent Fees.

“Financial Officer” of any person shall mean the Chief Financial Officer,
principal accounting officer, Treasurer, Assistant Treasurer or Controller of
such person.

“Financial Performance Covenant” shall mean the covenant of the Borrower set
forth in Section 6.10.

“First Lien Debt” at any date shall mean (i) the aggregate principal amount of
Consolidated Debt of the Borrower and the Subsidiaries outstanding at such date
that consists of, without duplication, (x) revolving loans under the ABL Credit
Agreement (other than letters of

 

25



--------------------------------------------------------------------------------

credit to the extent undrawn and not supporting Indebtedness of the type
included in Consolidated Debt), (y) the Senior Secured Notes, Cash Flow
Revolving Facility Credit Exposure (other than letters of credit to the extent
undrawn and not supporting Indebtedness of the type included in Consolidated
Debt) and any Permitted Refinancing Indebtedness in respect of any of the
foregoing and (z) any other Indebtedness for borrowed money and, solely for
purposes of the calculation of the Total Net First Lien Leverage Ratio set forth
in Section 6.01(r), any Indebtedness incurred in reliance on Section 6.01(r)(y),
in each case of clauses (y) and (z) to the extent secured by any Lien on Notes
Priority Collateral that is pari passu with or senior to the Lien in favor of
the lenders under the ABL Credit Facility Documents on such Notes Priority
Collateral, less (ii) without duplication, the Unrestricted Cash and Permitted
Investments of the Borrower and the Subsidiaries on such date.

“Flow Through Entity” shall mean an entity that is treated as a partnership not
taxable as a corporation, a grantor trust or a disregarded entity for U.S.
federal income tax purposes or subject to treatment on a comparable basis for
purposes of state, local or foreign tax law.

“Foreign Lender” shall mean any Lender that is organized under the laws of a
jurisdiction other than the United States of America. For purposes of this
definition, the United States of America, each State thereof and the District of
Columbia shall be deemed to constitute a single jurisdiction.

“Foreign Pledge Agreement” shall mean a pledge agreement with respect to the
Pledged Collateral that constitutes Equity Interests of a “first tier” Foreign
Subsidiary, in form and substance reasonably satisfactory to the Administrative
Agent; provided that in no event shall more than 65% of the issued and
outstanding Equity Interests of such Foreign Subsidiary be pledged to secure
Obligations of the Borrower (including indirectly through a pledge of the voting
Equity Interests of a CFC Holding Company).

“Foreign Subsidiary” shall mean any Subsidiary that is incorporated or organized
under the laws of any jurisdiction other than the United States of America, any
State thereof or the District of Columbia.

“Fund” shall mean Apollo Management VI, L.P. and other affiliated co-investment
partnerships.

“Fund Affiliate” shall mean (i) each Affiliate of the Fund that is neither a
“portfolio company” (which means a company actively engaged in providing goods
or services to unaffiliated customers), whether or not controlled, nor a company
controlled by a “portfolio company” and (ii) any individual who is a partner or
employee of the Fund.

“GAAP” shall mean generally accepted accounting principles in effect from time
to time in the United States, applied on a consistent basis, subject to the
provisions of Section 1.02; provided that any reference to the application of
GAAP in Sections 3.13(b), 3.20, 5.03, 5.07 and 6.02(e) to a Foreign Subsidiary
(and not as a consolidated Subsidiary of the Borrower) shall mean generally
accepted accounting principles in effect from time to time in the jurisdiction
of organization of such Foreign Subsidiary.

 

26



--------------------------------------------------------------------------------

“Governmental Authority” shall mean any federal, state, local or foreign court
or governmental agency, authority, instrumentality or regulatory or legislative
body.

“Guarantee” of or by any person (the “guarantor”) shall mean (a) any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation of any
other person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of the guarantor, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation (whether arising by virtue of
partnership arrangements, by agreement to keep well, to purchase assets, goods,
securities or services, to take or pay or otherwise) or to purchase (or to
advance or supply funds for the purchase of) any security for the payment of
such Indebtedness or other monetary obligations, (ii) to purchase or lease
property, securities or services for the purpose of assuring the owner of such
Indebtedness or other obligation of the payment thereof, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation, (iv) entered into for the purpose of assuring
in any other manner the holders of such Indebtedness or other obligation of the
payment thereof or to protect such holders against loss in respect thereof (in
whole or in part), or (v) as an account party in respect of any letter of credit
or letter of guaranty issued to support such Indebtedness or other obligation,
or (b) any Lien on any assets of the guarantor securing any Indebtedness (or any
existing right, contingent or otherwise, of the holder of Indebtedness to be
secured by such a Lien) of any other person, whether or not such Indebtedness or
other obligation is assumed by the guarantor; provided, however, that the term
“Guarantee” shall not include endorsements of instruments for deposit or
collection in the ordinary course of business or customary and reasonable
indemnity obligations in effect on the Closing Date or entered into in
connection with any acquisition or disposition of assets permitted by this Cash
Flow Credit Agreement (other than such obligations with respect to
Indebtedness). The amount of any Guarantee shall be deemed to be an amount equal
to the stated or determinable amount of the Indebtedness in respect of which
such Guarantee is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof (assuming such person is required to
perform thereunder) as determined by such person in good faith.

“guarantor” shall have the meaning assigned to such term in the definition of
the term “Guarantee.”

“Hazardous Materials” shall mean all pollutants, contaminants, wastes,
chemicals, materials, substances and constituents, including, without
limitation, explosive or radioactive substances or petroleum or petroleum
distillates, asbestos or asbestos containing materials, polychlorinated
biphenyls or radon gas, of any nature subject to regulation or which can give
rise to liability under any Environmental Law.

“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the laws applicable to any Lender which are presently in effect or, to the
extent allowed by law, under such applicable laws which may hereafter be in
effect and which allow a higher maximum nonusurious interest rate than
applicable laws now allow.

 

27



--------------------------------------------------------------------------------

“Holdco Debt” shall mean Indebtedness under that certain Credit Agreement dated
as of January 31, 2007, by and among Holdings, Verso Paper Finance Holdings
Inc., the lenders party thereto, Credit Suisse AG, Cayman Islands Branch as
administrative agent, and others (as amended, restated, amended and restated,
supplemented or otherwise modified, from time to time).

“Holdings” shall have the meaning assigned to such term in the introductory
paragraph of this Cash Flow Credit Agreement.

“Immaterial Subsidiary” shall mean any Subsidiary that (a) did not, as of the
last day of the fiscal quarter of the Borrower most recently ended, have assets
with a value in excess of 5.0% of the Consolidated Total Assets or revenues
representing in excess of 5.0% of total revenues of the Borrower and the
Subsidiaries on a consolidated basis as of such date, and (b) taken together
with all Immaterial Subsidiaries as of the last day of the fiscal quarter of the
Borrower most recently ended, did not have assets with a value in excess of
10.0% of Consolidated Total Assets or revenues representing in excess of 10.0%
of total revenues of the Borrower and the Subsidiaries on a consolidated basis
as of such date. Each Immaterial Subsidiary shall be set forth in
Schedule 1.01D. The Borrower shall update Schedule 1.01D from time to time after
the Closing Date as necessary to reflect all Immaterial Subsidiaries at such
time (the selection of Subsidiaries to be added to or removed from Schedule
1.01D to be made as the Borrower may determine).

“Increased Amount Date” shall have the meaning assigned to such term in
Section 2.21.

“Incremental Amount” shall mean, at any time, the excess, if any, of (a) $25.0
million over (b) the aggregate amount of all Incremental Cash Flow Revolving
Facility Commitments established prior to such time pursuant to Section 2.21.

“Incremental Assumption Agreement” shall mean an Incremental Assumption
Agreement in form and substance reasonably satisfactory to the Administrative
Agent and the Borrower, among the Borrower, the Administrative Agent and one or
more Incremental Cash Flow Revolving Facility Lenders.

“Incremental Cash Flow Revolving Facility Commitment” shall mean any increased
or incremental Cash Flow Revolving Facility Commitment or commitment to make
Other Cash Flow Revolving Loans provided pursuant to Section 2.21.

“Incremental Cash Flow Revolving Facility Lender” shall mean a Lender with a
Cash Flow Revolving Facility Commitment or an outstanding Cash Flow Revolving
Facility Loan as a result of an Incremental Cash Flow Revolving Facility
Commitment.

“Indebtedness” of any person shall mean, without duplication: (a) all
obligations of such person for borrowed money, (b) all obligations of such
person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such person under conditional sale or title retention agreements
relating to property or assets purchased by such person, (d) all obligations of
such person issued or assumed as the deferred purchase price of property or
services, to the extent that the same would be required to be shown as a long
term liability on a balance sheet prepared in accordance with GAAP, (e) all
Capital Lease Obligations of such person, (f) all net

 

28



--------------------------------------------------------------------------------

payments that such person would have to make in the event of an early
termination, on the date Indebtedness of such person is being determined, in
respect of outstanding Swap Agreements, (g) the principal component of all
obligations, contingent or otherwise, of such person as an account party in
respect of letters of credit, (h) the principal component of all obligations of
such person in respect of bankers’ acceptances, (i) all Guarantees by such
person of Indebtedness (described in clauses (a) to (h) above) and (j) the
amount of all obligations of such person with respect to the redemption,
repayment or other repurchase of any Disqualified Stock (excluding accrued
dividends that have not increased the liquidation preference of such
Disqualified Stock); provided that Indebtedness shall not include: (A) trade
payables, accrued expenses and intercompany liabilities arising in the ordinary
course of business, (B) prepaid or deferred revenue arising in the ordinary
course of business, (C) purchase price holdbacks arising in the ordinary course
of business in respect of a portion of the purchase prices of an asset to
satisfy unperformed obligations of the seller of such asset, or (D) earn-out
obligations until such obligations become a liability on the balance sheet of
such person in accordance with GAAP. The Indebtedness of any person shall
include the Indebtedness of any partnership in which such person is a general
partner, other than to the extent that the instrument or agreement evidencing
such Indebtedness expressly limits the liability of such person in respect
thereof. To the extent not otherwise included, Indebtedness shall include the
amount of any Receivables Net Investment.

“Indemnified Taxes” shall mean all Taxes other than Excluded Taxes.

“Indemnitee” shall have the meaning assigned to such term in Section 10.05(b).

“Ineligible Institution” shall mean the persons identified in writing to the
Administrative Agent by the Borrower on or prior to the Closing Date, and as may
be identified in writing to the Administrative Agent by the Borrower from time
to time thereafter, with the consent of the Administrative Agent (not to be
unreasonably withheld or delayed), by delivery of a notice thereof to the
Administrative Agent setting forth such person or persons (or the person or
persons previously identified to the Administrative Agent that are to be no
longer considered “Ineligible Institutions”).

“Information” shall have the meaning assigned to such term in Section 3.14(a).

“Information Memorandum” shall mean the Confidential Information Memorandum
dated March 23, 2012, as modified or supplemented prior to the Closing Date.

“Intellectual Property Rights” shall have the meaning assigned to such term in
Section 3.23.

“Intercreditor Agreements” shall mean each of the Senior Lien Intercreditor
Agreement, the Junior Lien Intercreditor Agreement and the Notes Collateral
Intercreditor Agreement.

“Interest Election Request” shall mean a request by the Borrower to convert or
continue a Cash Flow Revolving Facility Borrowing in accordance with
Section 2.07.

“Interest Expense” shall mean, with respect to any person for any period, the
sum of (a) gross interest expense of such person for such period on a
consolidated basis, including (i) the

 

29



--------------------------------------------------------------------------------

amortization of debt discounts, (ii) the amortization of all fees (including
fees with respect to Swap Agreements) payable in connection with the incurrence
of Indebtedness to the extent included in interest expense and (iii) the portion
of any payments or accruals with respect to Capital Lease Obligations allocable
to interest expense, (b) capitalized interest of such person and
(c) commissions, discounts, yield and other fees and charges incurred in
connection with any Permitted Receivables Financing which are payable to any
person other than the Borrower or a Subsidiary Loan Party. For purposes of the
foregoing, gross interest expense shall be determined after giving effect to any
net payments made or received and costs incurred by the Borrower and the
Subsidiaries with respect to Swap Agreements, and interest on a Capital Lease
Obligation shall be deemed to accrue at an interest rate reasonably determined
by the Borrower to be the rate of interest implicit in such Capital Lease
Obligation in accordance with GAAP.

“Interest Payment Date” shall mean, (a) with respect to any Eurocurrency Loan,
the last day of the Interest Period applicable to the Borrowing of which such
Loan is a part and, in the case of a Eurocurrency Borrowing with an Interest
Period of more than three months’ duration, each day that would have been an
Interest Payment Date had successive Interest Periods of three months’ duration
been applicable to such Borrowing and, in addition, the date of any refinancing
or conversion of such Borrowing with or to a Borrowing of a different Type, and
(b) with respect to any ABR Loan, the last Business Day of each March, June,
September and December.

“Interest Period” shall mean, as to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing or on the last day of the immediately
preceding Interest Period applicable to such Borrowing, as applicable, and
ending on the numerically corresponding day (or, if there is no numerically
corresponding day, on the last day) in the calendar month that is 1, 2, 3 or 6
months thereafter (or 9 or 12 months, if at the time of the relevant Borrowing,
all Lenders consent to such interest periods), as the Borrower may elect, or the
date any Eurocurrency Borrowing is converted to an ABR Borrowing in accordance
with Section 2.07 or repaid or prepaid in accordance with Section 2.09, 2.10 or
2.11; provided, however, that if any Interest Period would end on a day other
than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day. Interest shall accrue from and including the first
day of an Interest Period to but excluding the last day of such Interest Period.

“Investment” shall have the meaning assigned to such term in Section 6.04.

“Issuing Bank” shall mean Credit Suisse and each other Issuing Bank designated
pursuant to Section 2.05(l), in each case in its capacity as an issuer of
Letters of Credit hereunder, and its successors in such capacity as provided in
Section 2.05(i). An Issuing Bank may, in its discretion, arrange for one or more
Letters of Credit to be issued by Affiliates of such Issuing Bank, in which case
the term “Issuing Bank” shall include any such Affiliate with respect to Letters
of Credit issued by such Affiliate.

“Issuing Bank Fees” shall have the meaning assigned to such term in
Section 2.12(b).

“Joinder” means that certain Joinder and Supplement No. 4 to Junior Lien
Intercreditor Agreement, recording the accession of the Administrative Agent as
an additional “Senior-

 

30



--------------------------------------------------------------------------------

Priority Agent” (as defined in the Junior Lien Intercreditor Agreement) and
acknowledging that the administrative agent under the ABL Credit Agreement shall
succeed to the rights and duties of the “Intercreditor Agent” (as defined in the
Junior Lien Intercreditor Agreement), substantially in the form of Exhibit H
hereto.

“Joint Lead Arrangers” shall mean Citigroup Global Markets Inc., Barclays Bank
PLC and Credit Suisse Securities (USA) LLC, in their capacities as joint lead
arrangers and joint bookrunners.

“Judgment Currency” shall have the meaning assigned to such term in
Section 10.19.

“Junior Financing” shall have the meaning assigned to such term in
Section 6.09(b).

“Junior Lien Intercreditor Agreement” shall mean the Intercreditor Agreement,
dated as of August 1, 2006, by and among Credit Suisse AG, Cayman Islands
Branch, as Intercreditor Agent, Wilmington Trust Company, as Trustee, Holdings,
the Borrower, and the Subsidiary Loan Parties, as in effect on the Closing Date
and as amended, restated, supplemented or otherwise modified from time to time
in accordance with the requirements thereof and of this Cash Flow Credit
Agreement.

“L/C Disbursement” shall mean a payment or disbursement made by an Issuing Bank
pursuant to a Letter of Credit.

“L/C Participation Fee” shall have the meaning assigned such term in
Section 2.12(b).

“Lender” shall mean each financial institution listed on Schedule 2.01 (other
than any such person that has ceased to be a party hereto pursuant to an
Assignment and Acceptance in accordance with Section 10.04), as well as any
person that becomes a “Lender” hereunder pursuant to Section 10.04 or
Section 2.21.

“lending office” shall mean, as to any Lender, the applicable branch, office or
Affiliate of such Lender designated by such Lender to make Loans.

“Letter of Credit” shall mean any letter of credit issued pursuant to
Section 2.05, including any Alternate Currency Letter of Credit. Each Existing
Letter of Credit shall be deemed to constitute a Letter of Credit issued
hereunder on the Closing Date for all purposes of the Loan Documents; provided
that in no event shall the Existing L/C Issuer (in its capacity as such) be
required to renew (by automatic renewal or otherwise), extend, replace or amend
any Existing Letter of Credit or issue any Letter of Credit hereunder.

“Letter of Credit Commitment” shall mean, with respect to each Issuing Bank, the
commitment of such Issuing Bank to issue Letters of Credit pursuant to
Section 2.05 in the amount set forth on Schedule 2.01 or, in the case of a
Lender that becomes an Issuing Bank after the Closing Date in accordance with
Section 2.05(l), in the documentation pursuant to which such Lender shall have
become an Issuing Bank as such commitment may be (a) reduced from time to time
pursuant to Section 2.08 and (b) reduced or increased from time to time pursuant
to assignments by or to such Lender under Section 10.04.

 

31



--------------------------------------------------------------------------------

“Letter of Credit Sublimit” shall mean $25.0 million (or the equivalent thereof
in an Alternate Currency).

“LIBO Rate” shall mean, with respect to any Eurocurrency Borrowing for any
Interest Period, the rate per annum equal to the British Bankers Association
LIBOR Rate (“BBA LIBOR”), as published by Bloomberg (or other commercially
available source providing quotations of BBA LIBOR as designated by the
Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period; provided that if such rate is not
available at such time for any reason, then the “LIBO Rate” for such Interest
Period shall be the rate per annum determined by the Administrative Agent to be
the rate at which deposits in Dollars for delivery on the first day of such
Interest Period in same day funds in the approximate amount of the Eurocurrency
Rate Loan being made, continued or converted by Credit Suisse and with a term
equivalent to such Interest Period would be offered by Credit Suisse’s London
Branch to major banks in the London interbank Eurocurrency market at their
request at approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period.

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, hypothecation, pledge, charge, security interest or similar encumbrance in
or on such asset and (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset; provided that in no event shall an operating
lease or an agreement to sell be deemed to constitute a Lien.

“Loan Documents” shall mean this Cash Flow Credit Agreement, the Letters of
Credit, the Security Documents, the Intercreditor Agreements, any other
intercreditor agreements entered into by the Borrower and the Administrative
Agent in accordance with this Cash Flow Credit Agreement, and any Note issued
under Section 2.09(e) in respect of any Cash Flow Revolving Facility Loan, and
solely for the purposes of Sections 4.02 and 8.01 hereof, the Fee Letter.

“Loan Parties” shall mean Holdings, the Borrower and the Subsidiary Loan
Parties.

“Loans” shall mean the Cash Flow Revolving Facility Loans.

“Local Time” shall mean New York City time.

“Management Group” shall mean the group consisting of the directors, executive
officers and other management personnel of the Borrower, Holdings and their
Subsidiaries, as the case may be, on the Closing Date, together with (a) any new
directors whose election by such boards of directors or whose nomination for
election by the shareholders of the Borrower or Holdings, as the case may be,
was approved by a vote of a majority of the directors of the Borrower or
Holdings, as the case may be, then still in office who were either directors on
the Closing Date or whose election or nomination was previously so approved and
(b) executive officers and other management personnel of the Borrower, Holdings
and their Subsidiaries, as the case may be, hired at a time when the directors
on the Closing Date together with the directors so approved constituted a
majority of the directors of the Borrower or Holdings, as the case may be.

 

32



--------------------------------------------------------------------------------

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

“Material Adverse Effect” shall mean a material adverse effect on the business,
property, operations or condition of Holdings, the Borrower and their
Subsidiaries, taken as a whole, or the validity or enforceability of any of the
material Loan Documents or the rights and remedies of the Administrative Agent
and the Lenders thereunder.

“Material Indebtedness” shall mean Indebtedness (other than Loans and Letters of
Credit) of any one or more of Holdings, the Borrower or any Subsidiary in an
aggregate principal amount exceeding $20.0 million.

“Material Subsidiary” shall mean any Subsidiary other than an Immaterial
Subsidiary.

“Maximum Rate” shall have the meaning assigned to such term in Section 10.09.

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Mortgaged Properties” shall mean the Real Properties owned in fee by the Loan
Parties that are set forth on Schedule 1.01B and each additional Real Property
encumbered by a Mortgage pursuant to the Collateral and Guarantee Requirement or
Section 5.10.

“Mortgages” shall mean, collectively, the mortgages, trust deeds, deeds of
trust, deeds to secure debt, assignments of leases and rents, and other security
documents delivered with respect to Mortgaged Properties, each substantially in
the form of Exhibit D (with such changes as are reasonably consented to by the
Administrative Agent to account for local law matters), as amended, amended and
restated, supplemented or otherwise modified from time to time.

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA to which the Borrower, Holdings or any Subsidiary or
any ERISA Affiliate (other than one considered an ERISA Affiliate only pursuant
to subsection (m) or (o) of Code Section 414) is making or accruing an
obligation to make contributions, or has within any of the preceding six plan
years made or accrued an obligation to make contributions.

“Net Income” shall mean, with respect to any person, the net income (loss) of
such person, determined in accordance with GAAP and before any reduction in
respect of preferred stock dividends.

“Non-Consenting Lender” shall have the meaning assigned to such term in
Section 2.19(c).

“Note” shall have the meaning assigned to such term in Section 2.09(e).

“Notes Collateral Intercreditor Agreement” shall mean the First-Priority
Intercreditor Agreement dated as of the date hereof, by and among the
Administrative Agent, as administrative agent under this Cash Flow Credit
Agreement, Wilmington Trust, National

 

33



--------------------------------------------------------------------------------

Association, as trustee for the Senior Secured Notes, Holdings, the Borrower and
the Subsidiary Loan Parties, as amended, restated, supplemented or otherwise
modified from time to time in accordance with the requirements thereof and of
this Cash Flow Credit Agreement.

“Notes Priority Collateral” shall have the meaning assigned to such term in the
Senior Lien Intercreditor Agreement.

“Obligations” shall mean all amounts owing to the Administrative Agent, the
Collateral Agent or any Lender pursuant to the terms of this Cash Flow Credit
Agreement or any other Loan Document.

“Other Cash Flow Revolving Loans” shall have the meaning assigned to such term
in Section 2.21(a).

“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise, transfer, sales, property, intangible, mortgage
recording, or similar taxes, charges or levies arising from any payment made
hereunder or from the execution, delivery or enforcement of, or otherwise with
respect to, the Loan Documents, and any and all interest and penalties related
thereto (but not Excluded Taxes).

“Overdraft Line” shall have the meaning assigned to such term in
Section 6.01(x).

“Parent Entity” shall mean any direct or indirect parent of Holdings.

“Pari Passu Secured Swap Obligations” shall have the meaning assigned to such
term in Section 9.11(a).

“Participant” shall have the meaning assigned to such term in
Section 10.04(d)(i).

“Participant Register” shall have the meaning assigned to such term in
Section 10.04(d).

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

“Perfection Certificate” shall mean the Perfection Certificate with respect to
Borrower and the other Loan Parties in a form reasonably satisfactory to the
Administrative Agent and Borrower.

“Permitted Additional Debt” shall mean any Indebtedness for borrowed money
(a) for which the average life to maturity of such Permitted Additional Debt is
greater than or equal to the remaining weighted average life to maturity of the
Cash Flow Revolving Facility and (b) that does not have a stated maturity prior
to the date that is 91 days after the Cash Flow Revolving Facility Maturity
Date.

“Permitted Additional Refinancing Debt” shall mean any Indebtedness incurred in
connection with the Refinancing (or previous refinancings thereof constituting
Permitted Additional Refinancing Debt) or payment or other distribution in
respect of the Senior Subordinated Notes or the Holdco Debt; provided that
(a) at the time of the incurrence of such

 

34



--------------------------------------------------------------------------------

Permitted Additional Refinancing Debt and after giving effect thereto, no
Default or Event of Default shall have occurred and be continuing; (b) the cash
proceeds of such Permitted Additional Refinancing Debt does not exceed the
principal amount (or accreted value, if applicable) of the Indebtedness so
Refinanced (plus unpaid accrued interest and premium (including tender premiums)
thereon and underwriting discounts, defeasance costs, fees, commissions and
expenses), (c) the terms of the Permitted Additional Refinancing Debt do not
provide for any scheduled repayment or mandatory redemption (other than
customary asset sale or event of loss, change of control mandatory offers to
purchase and customary acceleration rights after an event of default) prior to
the date that is 91 days after the Cash Flow Revolving Facility Maturity Date,
(d) the terms and conditions of such Permitted Additional Refinancing Debt shall
be customary for similar Indebtedness in light of the then prevailing market
conditions (it being agreed that the terms of this Cash Flow Credit Agreement,
the ABL Credit Agreement, the Holdco Debt, the Senior Subordinated Notes, the
Senior Secured Notes and the Second Lien Notes shall be deemed to be customary
for purposes of the foregoing standard to the extent that such Permitted
Additional Refinancing Debt is similar thereto), and (e) if such Permitted
Additional Refinancing Debt is secured by Liens on Collateral, the Total Net
First Lien Leverage Ratio, determined on a Pro Forma Basis, shall not exceed
2.50 to 1.00.

“Permitted Business Acquisition” shall mean any acquisition of all or
substantially all the assets of, or all the Equity Interests (other than
directors’ qualifying shares) in, or merger or consolidation or amalgamation
with, a person or division or line of business of a person (or any subsequent
investment made in a person, division or line of business previously acquired in
a Permitted Business Acquisition), if immediately after giving effect thereto:
(i) no Event of Default shall have occurred and be continuing or would result
therefrom; (ii) all transactions related thereto shall be consummated in
accordance with applicable laws; (iii) with respect to any such acquisition or
investment with a fair market value in excess of $50.0 million, the Borrower and
the Subsidiaries shall be in Pro Forma Compliance after giving effect to such
acquisition or investment and any related transactions; (iv) any acquired or
newly formed Subsidiary shall not be liable for any Indebtedness except for
Indebtedness permitted by Section 6.01; (v) to the extent required by
Section 5.10, any person acquired in such acquisition, if acquired by the
Borrower or a Domestic Subsidiary, shall be merged into the Borrower or a
Subsidiary Loan Party or become upon consummation of such acquisition a
Subsidiary Loan Party (and shall fulfill the Collateral and Guarantee
Requirement to the extent required by Section 5.10) and (vi) the aggregate
amount of such acquisitions and investments in assets that are not owned by the
Borrower or Subsidiary Loan Parties or in Equity Interests of persons that are
not Subsidiary Loan Parties or persons that do not become Subsidiary Loan
Parties upon consummation of such acquisition shall not exceed the greater of
(x) 7.0% of Consolidated Total Assets and (y) $105.0 million.

“Permitted Cure Securities” shall mean any equity securities of Holdings other
than Disqualified Stock.

“Permitted Holder” shall mean each of (i) the Fund and the Fund Affiliates, and
(ii) the Management Group.

“Permitted Investments” shall mean:

(a) direct obligations of the United States of America or any member of the
European Union or any agency thereof or obligations guaranteed by the United
States of America or any member of the European Union or any agency thereof, in
each case with maturities not exceeding two years;

 

35



--------------------------------------------------------------------------------

(b) time deposit accounts, certificates of deposit and money market deposits
maturing within 180 days of the date of acquisition thereof issued by a bank or
trust company that is organized under the laws of the United States of America,
any state thereof or any foreign country recognized by the United States of
America having capital, surplus and undivided profits in excess of $250.0
million and whose long term debt, or whose parent holding company’s long term
debt, is rated A (or such similar equivalent rating or higher by at least one
nationally recognized statistical rating organization (as defined in Rule 436
under the Securities Act));

(c) repurchase obligations with a term of not more than 180 days for underlying
securities of the types described in clause (a) above entered into with a bank
meeting the qualifications described in clause (b) above;

(d) commercial paper, maturing not more than one year after the date of
acquisition, issued by a corporation (other than an Affiliate of the Borrower)
organized and in existence under the laws of the United States of America or any
foreign country recognized by the United States of America with a rating at the
time as of which any investment therein is made of P-1 (or higher) according to
Moody’s, or A-1 (or higher) according to S&P;

(e) securities with maturities of two years or less from the date of acquisition
issued or fully guaranteed by any State, commonwealth or territory of the United
States of America, or by any political subdivision or taxing authority thereof,
and rated at least A by S&P or A by Moody’s;

(f) shares of mutual funds whose investment guidelines restrict 95% of such
funds’ investments to those satisfying the provisions of clauses (a) through
(e) above;

(g) money market funds that (i) comply with the criteria set forth in Rule 2a-7
under the Investment Company Act of 1940, (ii) are rated AAA by S&P and Aaa by
Moody’s and (iii) have portfolio assets of at least $5,000.0 million; and

(h) time deposit accounts, certificates of deposit and money market deposits in
an aggregate face amount not in excess of 0.5% of the total assets of the
Borrower and the Subsidiaries, on a consolidated basis, as of the end of the
Borrower’s most recently completed fiscal year; and

(i) instruments equivalent to those referred to in clauses (a) through (h) above
denominated in any foreign currency comparable in credit quality and tenor to
those referred to above and commonly used by corporations for cash management
purposes in any jurisdiction outside the United States to the extent reasonably
required in connection with any business conducted by any Subsidiary organized
in such jurisdiction.

“Permitted Liens” shall have the meaning assigned to such term in Section 6.02.

 

36



--------------------------------------------------------------------------------

“Permitted Receivables Documents” shall mean all documents and agreements
evidencing, relating to or otherwise governing a Permitted Receivables
Financing.

“Permitted Receivables Financing” shall mean one or more transactions pursuant
to which (i) Receivables Assets or interests therein are sold to or financed by
one or more Special Purpose Receivables Subsidiaries, and (ii) such Special
Purpose Receivables Subsidiaries finance their acquisition of such Receivables
Assets or interests therein, or the financing thereof, by selling or borrowing
against Receivables Assets; provided that (A) recourse to the Borrower or any
Subsidiary (other than the Special Purpose Receivables Subsidiaries) in
connection with such transactions shall be limited to the extent customary for
similar transactions in the applicable jurisdictions (including, to the extent
applicable, in a manner consistent with the delivery of a “true sale”/”absolute
transfer” opinion with respect to any transfer by the Borrower or any Subsidiary
(other than a Special Purpose Receivables Subsidiary)), (B) customary
securitization intercreditor arrangements reasonably satisfactory to the
Administrative Agent shall be entered into in connection therewith and (C) the
aggregate Receivables Net Investment outstanding at any time thereunder shall
not exceed $100.0 million.

“Permitted Refinancing Indebtedness” shall mean any Indebtedness issued in
exchange for, or the net proceeds of which are used to extend, refinance, renew,
replace, defease or refund (collectively, to “Refinance”), the Indebtedness
being Refinanced (or previous refinancings thereof constituting Permitted
Refinancing Indebtedness); provided that (a) the principal amount (or accreted
value, if applicable) of such Permitted Refinancing Indebtedness does not exceed
the principal amount (or accreted value, if applicable) of the Indebtedness so
Refinanced (plus unpaid accrued interest and premium (including tender premiums)
thereon and underwriting discounts, defeasance costs, fees, commissions and
expenses), (b) except with respect to Sections 6.01(i) and 6.01(j), the weighted
average life to maturity of such Permitted Refinancing Indebtedness is greater
than or equal to the shorter of (i) the weighted average life to maturity of the
Indebtedness being Refinanced and (ii) 90 days after the Cash Flow Revolving
Facility Maturity Date, (c) if the Indebtedness being Refinanced is subordinated
in right of payment to the Obligations under this Cash Flow Credit Agreement,
such Permitted Refinancing Indebtedness shall be subordinated in right of
payment to such Obligations on terms at least as favorable to the Lenders as
those contained in the documentation governing the Indebtedness being
Refinanced, (d) no Permitted Refinancing Indebtedness shall have different
obligors, or greater guarantees or security, than the Indebtedness being
Refinanced, unless such new obligors are Loan Parties and (e) if the
Indebtedness being Refinanced is secured by any collateral (whether equally and
ratably with, or junior to, the Secured Parties or otherwise), such Permitted
Refinancing Indebtedness may be secured by such collateral (including pursuant
to after acquired property clauses to the extent such type collateral secured
the Indebtedness being Refinanced) on terms not materially less favorable to the
Secured Parties than those contained in the documentation governing the
Indebtedness being Refinanced; provided, further, that with respect to a
Refinancing of (x) the Senior Subordinated Notes or Permitted Additional Debt
that are subordinated in right of payment, such Permitted Refinancing
Indebtedness shall (i) be subordinated in right of payment to the guarantee by
Holdings and the Subsidiary Loan Parties of the Facilities, and (ii) be
otherwise on terms (other than pricing and redemption provisions) taken as a
whole not materially less favorable to the Lenders than those contained in the
documentation governing the Indebtedness being Refinanced, (y) the Senior
Subordinated Notes or Permitted Additional Debt, such Permitted Refinancing
Indebtedness shall meet the requirements of the

 

37



--------------------------------------------------------------------------------

definition of “Permitted Additional Debt” and (z) the Second Lien Notes, (i) the
Liens, if any securing such Permitted Refinancing Indebtedness shall be subject
to the Junior Lien Intercreditor Agreement or any other intercreditor agreement
entered into by (among others) the Borrower and the Administrative Agent in
accordance with this Cash Flow Credit Agreement and (ii) such Permitted
Refinancing Indebtedness shall be otherwise on terms not materially less
favorable to the Lenders than those contained in the documentation governing the
Indebtedness being Refinanced.

“person” shall mean any natural person, corporation, business trust, joint
venture, association, company, partnership, limited liability company or
government, individual or family trusts, or any agency or political subdivision
thereof.

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) that is, (i) subject to the provisions of Title IV of ERISA or Section 412
of the Code or Section 302 of ERISA, (ii) sponsored or maintained (at the time
of determination or at any time within the five years prior thereto) by
Holdings, the Borrower, any Subsidiary or any ERISA Affiliate, or (iii) in
respect of which Holdings, the Borrower, any Subsidiary or any ERISA Affiliate
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Platform” shall have the meaning assigned to such term in Section 10.17(a).

“Pledged Collateral” shall have the meaning assigned to such term in the
Collateral Agreement.

“Pricing Grid” shall mean the table set forth below:

 

Total Net First Lien Leverage Ratio

   Applicable
Margin for
Revolving
ABR
Loans     Applicable
Margin for
Revolving
Eurocurrency
Loans  

Greater than or equal to 2.25x

     3.75 %      4.75 % 

Less than 2.25x but greater than or equal to 1.25x

     3.50 %      4.50 % 

Less than 1.25x

     3.25 %      4.25 % 

For the purposes of the Pricing Grid, changes in the Applicable Margin resulting
from changes in the Total Net First Lien Leverage Ratio shall become effective
on the date (the “Adjustment Date”) of delivery of each Compliance Certificate
pursuant to Section 5.04(c), beginning with the date of delivery pursuant to
Section 5.04(c) of the Compliance Certificate, and shall remain in effect until
the next change to be effected pursuant to this paragraph.

“Pro Forma Basis” shall mean, as to any person, for any events as described
below that occur subsequent to the commencement of a period for which the
financial effect of such events

 

38



--------------------------------------------------------------------------------

is being calculated, and giving effect to the events for which such calculation
is being made, such calculation as will give pro forma effect to such events as
if such events occurred on the first day of the four consecutive fiscal quarter
period ended on or before the occurrence of such event (the “Reference Period”):
(i) in making any determination of EBITDA, effect shall be given to any Asset
Sale, any acquisition (or any similar transaction or transactions not otherwise
permitted under Section 6.04 or 6.05 that require a waiver or consent of the
Required Lenders and such waiver or consent has been obtained), any dividend,
distribution or other similar payment, any designation of any Subsidiary as an
Unrestricted Subsidiary and any Subsidiary Redesignation, and any restructurings
of the business of the Borrower or any of the Subsidiaries that are expected to
have a continuing impact and are factually supportable, which would include cost
savings resulting from head count reduction, closure of facilities and similar
operational and other cost savings, which adjustments the Borrower determines
are reasonable as set forth in a certificate of a Financial Officer of the
Borrower (the foregoing, together with any transactions related thereto or in
connection therewith, the “relevant transactions”), in each case that occurred
during the Reference Period (or, in the case of determinations made pursuant to
the definition of the term “Permitted Business Acquisition” or pursuant to
Sections 6.01(h), 6.01(r), 6.02(hh), 6.05(m) or 6.09(b) occurring during the
Reference Period or thereafter and through and including the date upon which the
respective Permitted Business Acquisition or incurrence of Indebtedness or Liens
or dividend is consummated), (ii) in making any determination on a Pro Forma
Basis, (x) all Indebtedness (including Indebtedness issued, incurred or assumed
as a result of, or to finance, any relevant transactions and for which the
financial effect is being calculated, whether incurred under this Cash Flow
Credit Agreement or otherwise, but excluding normal fluctuations in revolving
Indebtedness incurred for working capital purposes and amounts outstanding under
any Permitted Receivables Financing, in each case not to finance any
acquisition) issued, incurred, assumed or permanently repaid during the
Reference Period (or, in the case of determinations made pursuant to the
definition of the term “Permitted Business Acquisition” or pursuant to
Sections 6.01(h), 6.01(r), 6.02(hh), 6.05(m) or 6.09(b), occurring during the
Reference Period or thereafter and through and including the date upon which the
respective Permitted Business Acquisition or incurrence of Indebtedness or Liens
or dividend is consummated) shall be deemed to have been issued, incurred,
assumed or permanently repaid at the beginning of such period and (y) Interest
Expense of such person attributable to interest on any Indebtedness, for which
pro forma effect is being given as provided in preceding clause (x), bearing
floating interest rates shall be computed on a pro forma basis as if the rates
that would have been in effect during the period for which pro forma effect is
being given had been actually in effect during such periods and (iii) (A) any
Subsidiary Redesignation then being designated, effect shall be given to such
Subsidiary Redesignation and all other Subsidiary Redesignations after the first
day of the relevant Reference Period and on or prior to the date of the
respective Subsidiary Redesignation then being designated, collectively, and
(B) any designation of a Subsidiary as an Unrestricted Subsidiary, effect shall
be given to such designation and all other designations of Subsidiaries as
Unrestricted Subsidiaries after the first day of the relevant Reference Period
and on or prior to the date of the then applicable designation of a Subsidiary
as an Unrestricted Subsidiary, collectively.

Pro forma calculations made pursuant to the definition of the term “Pro Forma
Basis” shall be determined in good faith by a Responsible Officer of the
Borrower and, for any fiscal period ending on or prior to the second anniversary
of any relevant pro forma event, may include adjustments to reflect
(1) operating expense reductions and other operating improvements or

 

39



--------------------------------------------------------------------------------

synergies reasonably expected to result from such relevant pro forma event and
(2) all adjustments of the type used in connection with the calculation of
Adjusted EBITDA as set forth in footnote 4 to the “Summary Historical Financial
Data” under “Summary” in the Senior Secured Notes Offering Memorandum to the
extent such adjustments, without duplication, continue to be applicable. The
Borrower shall deliver to the Administrative Agent a certificate of a Financial
Officer of the Borrower setting forth such demonstrable or additional operating
expense reductions and other operating improvements or synergies and information
and calculations supporting them in reasonable detail.

“Pro Forma Compliance” shall mean, at any date of determination, that the
Borrower and the Subsidiaries shall be in compliance, on a Pro Forma Basis after
giving effect on a Pro Forma Basis to the relevant transactions (including the
assumption, the issuance, incurrence and permanent repayment of Indebtedness),
with the Financial Performance Covenant recomputed as at the last day of the
most recently ended fiscal quarter of the Borrower and the Subsidiaries for
which the financial statements and certificates required pursuant to
Section 5.04 have been delivered, and the Borrower shall have delivered to the
Administrative Agent a certificate of a Responsible Officer of the Borrower to
such effect, together with all relevant financial information.

“Projections” shall mean the projections of Holdings, the Borrower and the
Subsidiaries included in the Information Memorandum and any other projections
and any forward-looking statements (including statements with respect to booked
business) of such entities furnished to the Lenders or the Administrative Agent
by or on behalf of Holdings, the Borrower or any of the Subsidiaries prior to
the Closing Date.

“Public Lender” shall have the meaning assigned to such term in
Section 10.17(a).

“Qualified Equity Interests” shall mean any Equity Interests other than
Disqualified Stock.

“Real Property” shall mean, collectively, all right, title and interest
(including any leasehold estate) in and to any and all parcels of or interests
in real property owned in fee or leased by any Loan Party, together with, in
each case, all easements, hereditaments and appurtenances relating thereto, and
all improvements and appurtenant fixtures incidental to the ownership or lease
thereof.

“Receivables Assets” shall mean accounts receivable (including any bills of
exchange) and related assets and property from time to time originated, acquired
or otherwise owned by the Borrower or any Subsidiary.

“Receivables Net Investment” shall mean the aggregate cash amount paid by the
lenders or purchasers under any Permitted Receivables Financing in connection
with their purchase of, or the making of loans secured by, Receivables Assets or
interests therein, as the same may be reduced from time to time by collections
with respect to such Receivables Assets or otherwise in accordance with the
terms of the Permitted Receivables Documents (but excluding any such collections
used to make payments of items included in clause (c) of the definition of
Interest Expense); provided, however, that if all or any part of such
Receivables Net Investment shall

 

40



--------------------------------------------------------------------------------

have been reduced by application of any distribution and thereafter such
distribution is rescinded or must otherwise be returned for any reason, such
Receivables Net Investment shall be increased by the amount of such
distribution, all as though such distribution had not been made.

“Reference Period” shall have the meaning assigned to such term in the
definition of the term “Pro Forma Basis.”

“Refinance” shall have the meaning assigned to such term in the definition of
the term “Permitted Refinancing Indebtedness,” and “Refinanced” shall have a
meaning correlative thereto.

“Refinanced Indebtedness” shall mean the Indebtedness described on Schedule
1.01E.

“Register” shall have the meaning assigned to such term in Section 10.04(b)(iv).

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Related Fund” shall mean, with respect to any Lender that is a fund that
invests in bank or commercial loans and similar extensions of credit, any other
fund that invests in bank or commercial loans and similar extensions of credit
and is advised or managed by (a) such Lender, (b) an Affiliate of such Lender or
(c) an entity (or an Affiliate of such entity) that administers, advises or
manages such Lender.

“Related Parties” shall mean, with respect to any specified person, such
person’s Affiliates and the respective directors, trustees, officers, employees,
agents and advisors of such person and such person’s Affiliates.

“Related Sections” shall have the meaning assigned to such term in Section 6.04.

“Release” shall mean any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, emanating or migrating in, into, onto or through the environment.

“Remaining Present Value” shall mean, as of any date with respect to any lease,
the present value as of such date of the scheduled future lease payments with
respect to such lease, determined with a discount rate equal to a market rate of
interest for such lease reasonably determined at the time such lease was entered
into.

“Reportable Event” shall mean any reportable event as defined in Section 4043(c)
of ERISA or the regulations issued thereunder, other than those events as to
which the 30-day notice period referred to in Section 4043(c) of ERISA has been
waived, with respect to a Plan (other than a Plan maintained by an ERISA
Affiliate that is considered an ERISA Affiliate only pursuant to subsection
(m) or (o) of Section 414 of the Code).

 

41



--------------------------------------------------------------------------------

“Required Lenders” shall mean, at any time, Lenders having (a) Loans
outstanding, (b) Revolving L/C Exposures and (c) Available Unused Commitments,
that taken together, represent more than 50% of the sum of (x) all Loans
outstanding, (y) Revolving L/C Exposures and (z) the total Available Unused
Commitments at such time. The Loans, Revolving L/C Exposures and Available
Unused Commitment of any Defaulting Lender shall be disregarded in determining
Required Lenders at any time.

“Required Percentage” shall mean, with respect to an Excess Cash Flow Period (or
Excess Cash Flow Interim Period), 50%; provided that (a) if the Total Net First
Lien Leverage Ratio at the end of the Applicable Period (or Excess Cash Flow
Interim Period) is greater than 2.00:1.00 but less than or equal to 2.25:1.00,
such percentage shall be 25%, and (b) if the Total Net First Lien Leverage Ratio
at the end of the Applicable Period (or Excess Cash Flow Interim Period) is less
than or equal to 2.00:1.00, such percentage shall be 0%.

“Responsible Officer” of any person shall mean any executive officer or
Financial Officer of such person and any other officer or similar official
thereof responsible for the administration of the obligations of such person in
respect of this Cash Flow Credit Agreement.

“Retained Excess Cash Flow Overfunding” shall mean, at any time, in respect of
any Excess Cash Flow Period, the amount, if any, by which the portion of the
Cumulative Credit attributable to the Retained Percentage of Excess Cash Flow
for all Excess Cash Flow Interim Periods used in such Excess Cash Flow Period
exceeds the actual Retained Percentage of Excess Cash Flow for such Excess Cash
Flow Period.

“Retained Percentage” shall mean, with respect to any Excess Cash Flow Period
(or Excess Cash Flow Interim Period), (a) 100% minus (b) the Required Percentage
with respect to such Excess Cash Flow Period (or Excess Cash Flow Interim
Period).

“Revaluation Date” shall mean, with respect to any Alternate Currency Letter of
Credit, each of the following: (i) each date of issuance of an Alternate
Currency Letter of Credit, (ii) each date of an amendment of any Alternate
Currency Letter of Credit having the effect of increasing the amount thereof,
(iii) each date of any payment by the Issuing Bank under any Alternate Currency
Letter of Credit, and (iv) such additional dates as the Administrative Agent or
the Issuing Bank shall determine or the Required Lenders shall require.

“Revolving Facility Lender” shall mean a Lender with a Cash Flow Revolving
Facility Commitment or with outstanding Cash Flow Revolving Facility Loans.

“Revolving L/C Exposure” shall mean, at any time, the sum of (a) the aggregate
undrawn amount of all Letters of Credit outstanding at such time (calculated, in
the case of Alternate Currency Letters of Credit, based on the Dollar Equivalent
thereof), and (b) the aggregate principal amount of all L/C Disbursements that
have not yet been reimbursed at such time (calculated, in the case of Alternate
Currency Letters of Credit, based on the Dollar Equivalent thereof). The
Revolving L/C Exposure of any Revolving Facility Lender at any time shall mean
its Cash Flow Revolving Facility Percentage of the aggregate Revolving L/C
Exposure at such time. For all purposes of this Cash Flow Credit Agreement, if
on any date of determination a Letter of Credit has expired by its terms but any
amount may still be drawn thereunder by reason

 

42



--------------------------------------------------------------------------------

of the operation of Rule 3.14 of the International Standard Practices,
International Chamber of Commerce No. 590, such Letter of Credit shall be deemed
to be “outstanding” in the amount so remaining available to be drawn. Unless
otherwise specified herein, the amount of a Letter of Credit at any time shall
be deemed to be the stated amount of such Letter of Credit in effect at such
time; provided that with respect to any Letter of Credit that, by its terms or
the terms of any document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the maximum stated amount of such Letter of Credit after
giving effect to all such increases, whether or not such maximum stated amount
is in effect at such time.

“S&P” shall mean Standard & Poor’s Ratings Group, Inc.

“Sale and Lease Back Transaction” shall have the meaning assigned to such term
in Section 6.03.

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

“Second Lien Fixed Rate Notes” shall mean the 8.75% Second Priority Senior
Secured Notes due 2019, issued by the Borrower and Verso Paper Inc. prior to the
Closing Date pursuant to the Second Lien Fixed Rate Notes Indenture and any
notes issued by the Borrower and Verso Paper Inc. in exchange for, and as
contemplated by, the Second Lien Fixed Rate Notes and the related registration
rights agreement with substantially identical terms as the Second Lien Fixed
Rate Notes.

“Second Lien Fixed Rate Notes Indenture” shall mean the Indenture dated as of
January 26, 2011, under which the Second Lien Fixed Rate Notes were issued,
among the Borrower and Verso Paper Inc., as issuers, certain of the Subsidiaries
party thereto, as guarantors, and Wilmington Trust Company, as trustee, as in
effect on the Closing Date and as amended, restated, supplemented or otherwise
modified from time to time in accordance with the requirements thereof and of
this Cash Flow Credit Agreement.

“Second Lien Floating Rate Notes” shall mean the Second Priority Senior Secured
Floating Rate Notes due 2014, issued by the Borrower and Verso Paper Inc. prior
to the Closing Date pursuant to the Second Lien Floating Rate Notes Indenture
and any notes issued by the Borrower and Verso Paper Inc. in exchange for, and
as contemplated by, the Second Lien Floating Rate Notes and the related
registration rights agreement with substantially identical terms as the Second
Lien Floating Rate Notes.

“Second Lien Floating Rate Notes Indenture” shall mean the Indenture dated as of
August 1, 2006, under which the Second Lien Floating Rate Notes were issued,
among the Borrower and Verso Paper Inc., as issuers, certain of the Subsidiaries
party thereto, as guarantors, and Wilmington Trust Company, as trustee, as in
effect on the Closing Date and as amended, restated, supplemented or otherwise
modified from time to time in accordance with the requirements thereof and of
this Cash Flow Credit Agreement.

“Second Lien Note Documents” shall mean the Second Lien Notes, the Second Lien
Floating Rate Notes Indenture, the Second Lien Fixed Rate Notes Indenture and
the Second Lien Security Documents.

 

43



--------------------------------------------------------------------------------

“Second Lien Notes” shall mean the collective reference to the Second Lien Fixed
Rate Notes and the Second Lien Floating Rate Notes.

“Second Lien Security Documents” shall mean the “Security Documents” as defined
in the Second Lien Floating Rate Notes Indenture and the Second Lien Fixed Rate
Notes Indenture.

“Secured Parties” shall mean the “Secured Parties” as defined in the Collateral
Agreement.

“Secured Swap Counterparty” shall have the meaning assigned to such term in
Section 9.11(a).

“Secured Swap Obligations” shall have the meaning assigned to such term in the
Collateral Agreement.

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Security Documents” shall mean the Mortgages, the Collateral Agreement, the
Foreign Pledge Agreements and each of the security agreements and other
instruments and documents executed and delivered pursuant to any of the
foregoing or pursuant to Section 5.10.

“Senior Lien Intercreditor Agreement” shall mean the Senior Lien Intercreditor
Agreement dated as of the date hereof, by and among the Administrative Agent,
Citibank, N.A., as administrative agent for the lenders party to the ABL Credit
Agreement, Wilmington Trust, National Association, as trustee for the Senior
Secured Notes, Holdings, the Borrower and the Subsidiary Loan Parties, as
amended, restated, supplemented or otherwise modified from time to time in
accordance with the requirements thereof and of this Cash Flow Credit Agreement.

“Senior Secured Notes” shall mean the 11.75% Senior Secured Notes due 2019,
issued by the Borrower and Verso Paper Inc. prior to the Closing Date pursuant
to the Senior Secured Notes Indenture and any notes issued by the Borrower and
Verso Paper Inc. in exchange for, and as contemplated by, the Senior Secured
Notes and the related registration rights agreement with substantially identical
terms as the Senior Secured Notes.

“Senior Secured Notes Indenture” shall mean the Indenture dated as of March 21,
2012, under which the Senior Secured Notes were issued, among the Borrower and
Verso Paper Inc., as issuers, certain of the Subsidiaries party thereto, as
guarantors, and Wilmington Trust, National Association, as trustee, as in effect
on the Closing Date and as amended, restated, supplemented or otherwise modified
from time to time in accordance with the requirements thereof and of this Cash
Flow Credit Agreement.

“Senior Secured Notes Offering Memorandum” shall mean the Confidential Offering
Circular, dated March 8, 2012, in respect of the Senior Secured Notes.

“Senior Subordinated Note Documents” shall mean the Senior Subordinated Notes
and the Senior Subordinated Notes Indenture.

 

44



--------------------------------------------------------------------------------

“Senior Subordinated Notes” shall mean the 11-3/8% Senior Subordinated Notes due
2016, issued by the Borrower and Verso Paper Inc. prior to the Closing Date
pursuant to the Senior Subordinated Notes Indenture and any notes issued by the
Borrower and Verso Paper Inc. in exchange for, and as contemplated by, the
Senior Subordinated Notes and the related registration rights agreement with
substantially identical terms as the Senior Subordinated Notes.

“Senior Subordinated Notes Indenture” shall mean the Indenture dated as of
August 1, 2006, under which the Senior Subordinated Notes were issued, among the
Borrower and Verso Paper Inc., as issuers, certain of the Subsidiaries party
thereto, as guarantors, and Wilmington Trust Company, as trustee, as in effect
on the Closing Date and as amended, restated, supplemented or otherwise modified
from time to time in accordance with the requirements thereof and of this Cash
Flow Credit Agreement.

“Special Purpose Receivables Subsidiary” shall mean a direct or indirect
Subsidiary of the Borrower (or another Person formed for the purpose of engaging
in Permitted Receivables Financing with the Company in which the Company or any
Subsidiary of the Company makes an Investment and to which the Company or any
Subsidiary of the Company transfers accounts receivable and related assets)
established in connection with a Permitted Receivables Financing for the
acquisition of Receivables Assets or interests therein, and which is organized
in a manner intended to reduce the likelihood that it would be substantively
consolidated with Holdings, the Borrower or any of the Subsidiaries (other than
Special Purpose Receivables Subsidiaries) in the event Holdings, the Borrower or
any such Subsidiary becomes subject to a proceeding under the U.S. Bankruptcy
Code (or other insolvency law), and which engages in no activities other than a
Permitted Receivables Financing and other activities incidental thereto.

“Specified Amount” shall mean, at any date, an amount, not less than zero in the
aggregate, determined on a cumulative basis equal to, without duplication:

(a) 50% of so-called “black liquor” payments received after March 31, 2009, plus

(b) 50% of the net proceeds from the sale of hydro-electric dams and related
assets, plus

(c) $50.0 million, minus

(d) any amounts used to make dividends or other distributions pursuant to
Section 6.06(i), minus

(e) any amounts used to make payments or other distributions pursuant to
Section 6.09(b)(i)(E).

“Spot Rate” shall mean, with respect to any currency, the rate determined by the
Administrative Agent or the Issuing Bank, as applicable, to be the rate quoted
by the person acting in such capacity as the spot rate for the purchase by such
person of such currency with another currency through its principal foreign
exchange trading office at approximately 11:00 a.m. Local Time on the date three
Business Days prior to the date as of which the foreign exchange computation is
made or, if such rate cannot be computed as of such date, such other date as the
Administrative Agent or the Issuing Bank shall reasonably determine is
appropriate

 

45



--------------------------------------------------------------------------------

under the circumstances; provided that the Administrative Agent or the Issuing
Bank may obtain such spot rate from another financial institution designated by
the Administrative Agent or the Issuing Bank if the person acting in such
capacity does not have as of the date of determination a spot buying rate for
any such currency.

“Standby Letters of Credit” shall have the meaning provided in Section 2.05(a).

“Statutory Reserves” shall mean, with respect to any currency, any reserve,
liquid asset or similar requirements established by any Governmental Authority
of the United States of America or of the jurisdiction of such currency or any
jurisdiction in which Loans in such currency are made to which banks in such
jurisdiction are subject for any category of deposits or liabilities customarily
used to fund loans in such currency or by reference to which interest rates
applicable to Loans in such currency are determined.

“Subagent” shall have the meaning assigned to such term in Section 9.02.

“Subordinated Intercompany Debt” shall have the meaning assigned to such term in
Section 6.01(e).

“subsidiary” shall mean, with respect to any person (herein referred to as the
“parent”), any corporation, partnership, association or other business entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or more than 50% of
the general partnership interests are, at the time any determination is being
made, directly or indirectly, owned, Controlled or held, or (b) that is, at the
time any determination is made, otherwise Controlled, by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent.

“Subsidiary” shall mean, unless the context otherwise requires, a subsidiary of
the Borrower. Notwithstanding the foregoing (and except for purposes of
Sections 3.01, 3.09, 3.13, 3.15, 3.16, 5.03, 5.05(b), 5.05(c), 5.05(d), 5.06,
5.07, 5.09, 8.01(h), 8.01(i), 8.01(j), 8.01(k) and 10.05, and the definition of
Unrestricted Subsidiary contained herein), an Unrestricted Subsidiary shall be
deemed not to be a Subsidiary of the Borrower or any of the Subsidiaries for
purposes of this Cash Flow Credit Agreement.

“Subsidiary Loan Party” shall mean (a) each Wholly-Owned Domestic Subsidiary of
the Borrower on the Closing Date (other than (i) the Unrestricted Subsidiaries,
(ii) any Special Purpose Receivables Subsidiaries that are designated at the
Borrower’s option as not being Subsidiary Loan Parties (each, a “Receivables
Subsidiary”), (iii) any Wholly-Owned Domestic Subsidiary that is a
(A) Subsidiary of a Foreign Subsidiary or (B) CFC Holding Company and (iv) those
set forth in Schedule 1.01A), and (b) each Wholly-Owned Domestic Subsidiary of
the Borrower (other than (i) any Wholly-Owned Domestic Subsidiary that is a
(A) Subsidiary of a Foreign Subsidiary or (B) CFC Holding Company, (ii) Special
Purpose Receivables Subsidiaries and (iii) at the Borrower’s option, Immaterial
Subsidiaries) that becomes, or is required to become, a party to the Collateral
Agreement and the Intercreditor Agreements (if applicable) after the Closing
Date pursuant to Section 5.10.

“Subsidiary Redesignation” shall have the meaning provided in the definition of
“Unrestricted Subsidiary” contained in this Section 1.01.

 

46



--------------------------------------------------------------------------------

“Swap Agreement” shall mean any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
Holdings, the Borrower or any of the Subsidiaries shall be a Swap Agreement.

“Swap Termination Value” shall mean, in respect of any one or more Swap
Agreements, after taking into account the effect of any legally enforceable
netting agreement relating to such Swap Agreements, (a) for any date on or after
the date such Swap Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Agreements, as determined by the
counterparty thereto in accordance with the terms thereof and in accordance with
customary methods for calculating mark-to-market values under similar
arrangements by such counterparty.

“Syndication Agents” shall mean Citigroup Global Markets Inc., Barclays Bank PLC
and Credit Suisse Securities (USA) LLC, as co-syndication agents.

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties
(including stamp duties), deductions, withholdings or similar charges (including
ad valorem charges) imposed by any Governmental Authority and any and all
interest and penalties related thereto.

“Tax Distributions” shall mean any distributions described in
Section 6.06(b)(v).

“Test Period” shall mean, on any date of determination, the period of four
consecutive fiscal quarters of the Borrower then most recently ended (taken as
one accounting period).

“Total Net First Lien Leverage Ratio” shall mean, on any date, the ratio of
(a) First Lien Debt as of such date to (b) EBITDA for the period of four
consecutive fiscal quarters of the Borrower most recently ended as of such date,
all determined on a consolidated basis in accordance with GAAP; provided that
EBITDA shall be determined for the relevant Test Period on a Pro Forma Basis.

“Trade Letters of Credit” shall have the meaning provided in Section 2.05(a).

“Transaction Documents” shall mean the ABL Credit Facility Documents and the
Loan Documents.

“Transaction Expenses” shall mean any fees or expenses (including, without
limitation, any original issue discount) incurred or paid by the Fund, Holdings,
the Borrower (or any direct or indirect parent of the Borrower) or any of the
Subsidiaries in connection with the Transactions, this Cash Flow Credit
Agreement and the other Loan Documents (including expenses in connection with
Swap Agreements) and the transactions contemplated hereby and thereby.

 

47



--------------------------------------------------------------------------------

“Transactions” shall mean, collectively, the transactions to occur pursuant to
the Transaction Documents, including (a) the execution and delivery of the Loan
Documents, the creation of the Liens pursuant to the Security Documents, and the
initial borrowings hereunder; (b) the refinancing (or discharge) of the
Refinanced Indebtedness; (c) the repayment of the revolving loans owed in
connection with the Existing Credit Agreement; and (d) the payment of all fees
and expenses to be paid on or prior to the Closing Date and owing in connection
with the foregoing.

“Type” shall mean, when used in respect of any Loan or Borrowing, the Rate by
reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, the term “Rate” shall include the
Adjusted LIBO Rate and the ABR.

“Unfunded Pension Liability” shall mean the excess of a Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Plan’s assets, determined in accordance with the assumptions used for funding
the Plan pursuant to Section 412 of the Code for the applicable plan year.

“Uniform Commercial Code” shall mean the Uniform Commercial Code as the same may
from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.

“Unrestricted Cash” shall mean cash or cash equivalents of the Borrower or any
of the Subsidiaries that would not appear as “restricted” on a consolidated
balance sheet of the Borrower or any of the Subsidiaries.

“Unrestricted Subsidiary” shall mean (1) Bucksport Leasing LLC, (2) Verso
Quinnesec REP LLC, (3) any Subsidiary of the Borrower acquired or created after
the Closing Date and designated by the Borrower as an Unrestricted Subsidiary
hereunder by written notice to the Administrative Agent; provided that the
Borrower shall only be permitted to so designate a new Unrestricted Subsidiary
after the Closing Date so long as (a) no Default or Event of Default has
occurred and is continuing or would result therefrom and (b) immediately after
giving effect to such designation (as well as all other such designations
theretofore consummated after the first day of such Reference Period), the
Borrower shall be in Pro Forma Compliance and (4) any Subsidiary of an
Unrestricted Subsidiary; provided that (a) any such Unrestricted Subsidiary
shall be capitalized (to the extent capitalized by the Borrower or any of the
Subsidiaries) through Investments as permitted by, and in compliance with,
Section 6.04(j), and any prior or concurrent Investments in such Subsidiary by
the Borrower or any of the Subsidiaries shall be deemed to have been made under
Section 6.04(j), (b) without duplication of clause (a), any assets owned by such
Unrestricted Subsidiary at the time of the initial designation thereof shall be
treated as Investments pursuant to Section 6.04(j), and (c) such Subsidiary
shall have been designated an “unrestricted subsidiary” (or otherwise not be
subject to the covenants and defaults) under the Senior Secured Notes Indenture,
the Second Lien Notes Indenture, the Senior Subordinated Notes Indenture, the
Cash Flow Credit Agreement, all Permitted Additional Debt and all Permitted
Refinancing Indebtedness in respect of any of the foregoing and all Disqualified
Stock. The Borrower may designate any Unrestricted Subsidiary to be a Subsidiary
for purposes of this

 

48



--------------------------------------------------------------------------------

Cash Flow Credit Agreement (each, a “Subsidiary Redesignation”); provided that
(i) such Unrestricted Subsidiary, both before and after giving effect to such
designation, shall be a Wholly-Owned Subsidiary of the Borrower, (ii) no Default
or Event of Default has occurred and is continuing or would result therefrom,
(iii) immediately after giving effect to such Subsidiary Redesignation (as well
as all other Subsidiary Redesignations theretofore consummated after the first
day of such Reference Period), the Borrower shall be in Pro Forma Compliance,
(iv) all representations and warranties contained herein and in the other Loan
Documents shall be true and correct in all material respects with the same
effect as though such representations and warranties had been made on and as of
the date of such Subsidiary Redesignation (both before and after giving effect
thereto), unless stated to relate to a specific earlier date, in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date and (v) the Borrower shall have delivered to
the Administrative Agent an officer’s certificate executed by a Responsible
Officer of the Borrower, certifying to the best of such officer’s knowledge,
compliance with the requirements of preceding clauses (i) through (iii),
inclusive, and containing the calculations and information required by the
preceding clause (iii).

“U.S. Bankruptcy Code” shall mean Title 11 of the United States Code, as
amended, or any similar federal or state law for the relief of debtors.

“USA PATRIOT Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

“Verso Paper Inc.” shall mean Verso Paper Inc., a Delaware corporation and
Wholly-Owned Subsidiary of the Borrower.

“Wholly-Owned Domestic Subsidiary” of any person shall mean a Domestic
Subsidiary of such person that is a Wholly-Owned Subsidiary.

“Wholly-Owned Foreign Subsidiary” of any person shall mean a Foreign Subsidiary
of such person that is a Wholly-Owned Subsidiary.

“Wholly-Owned Subsidiary” of any person shall mean a subsidiary of such person,
all of the Equity Interests of which (other than directors’ qualifying shares or
nominee or other similar shares required pursuant to applicable law) are owned
by such person or another Wholly-Owned Subsidiary of such person.

“Withdrawal Liability” shall have the meaning given to such term in Part I of
Subtitle E of Title IV of ERISA.

“Working Capital” shall mean, with respect to the Borrower and the Subsidiaries
on a consolidated basis at any date of determination, Current Assets at such
date of determination minus Current Liabilities at such date of determination;
provided that, for purposes of calculating Excess Cash Flow, increases or
decreases in Working Capital shall be calculated without regard to any changes
in Current Assets or Current Liabilities as a result of (a) any reclassification
in accordance with GAAP of assets or liabilities, as applicable, between current
and noncurrent or (b) the effects of purchase accounting.

 

49



--------------------------------------------------------------------------------

Section 1.02 Terms Generally. The definitions set forth or referred to in
Section 1.01 shall apply equally to both the singular and plural forms of the
terms defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” All references herein to Articles, Sections, Exhibits and
Schedules shall be deemed references to Articles and Sections of, and
Exhibits and Schedules to, this Cash Flow Credit Agreement unless the context
shall otherwise require. Except as otherwise expressly provided herein, any
reference in this Cash Flow Credit Agreement to any Loan Document shall mean
such document as amended, restated, amended and restated, supplemented or
otherwise modified from time to time. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the Closing Date in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Notwithstanding
anything to the contrary set forth herein, any changes to GAAP after the Closing
Date with respect to the accounting treatment of leases will not be given effect
for the purposes of calculating the Total Net First Lien Leverage Ratio or any
other financial ratio or definition contained in this Cash Flow Credit Agreement
or any other Loan Document. In addition, notwithstanding any changes in GAAP
after the Closing Date, any operating lease of the Borrower or the Subsidiaries
shall not constitute Indebtedness or a Capitalized Lease Obligation under this
Cash Flow Credit Agreement or any other Loan Document as a result of such
changes in GAAP.

Section 1.03 Effectuation of Transactions. Each of the representations and
warranties of Holdings and the Borrower contained in this Cash Flow Credit
Agreement (and all corresponding definitions) are made after giving effect to
the Transactions, unless the context otherwise requires.

Section 1.04 Exchange Rates; Currency Equivalents. (a) The Administrative Agent
shall determine the Spot Rate as of each Revaluation Date to be used for
calculating Dollar Equivalent amounts of Alternate Currency Letters of Credit.
Such Spot Rate shall become effective as of such Revaluation Date and shall be
the Spot Rate employed in converting any amounts between the Dollars and each
Alternate Currency until the next Revaluation Date to occur. Except for purposes
of financial statements delivered by Loan Parties hereunder or calculating
financial covenants hereunder or except as otherwise provided herein, the
applicable amount of any currency (other than Dollars) for purposes of the Loan
Documents shall be such Dollar Equivalent amount as determined by the
Administrative Agent. No Default or Event of Default shall arise as a result of
any limitation or threshold set forth in U.S. Dollars in Article 6 or paragraph
(f) or (j) of Section 8.01 being exceeded solely as a result of changes in
currency exchange rates from those rates applicable on the first day of the
fiscal quarter in which such determination occurs or in respect of which such
determination is being made.

 

50



--------------------------------------------------------------------------------

(b) Wherever in this Cash Flow Credit Agreement in connection with an Alternate
Currency Letter of Credit, an amount, such as a required minimum or multiple
amount, is expressed in Dollars, such amount shall be the Dollar Equivalent of
such Dollar amount (rounded to the nearest unit of such Alternate Currency, with
0.5 of a unit being rounded upward), as determined by the Administrative Agent
or the Issuing Bank, as applicable.

ARTICLE 2

THE CREDITS

Section 2.01 Commitments. Subject to the terms and conditions set forth herein,
each Lender severally agrees to make Cash Flow Revolving Facility Loans to the
Borrower from time to time during the Availability Period in an aggregate
principal amount that will not result in (i) such Lender’s Cash Flow Revolving
Facility Credit Exposure exceeding such Lender’s Cash Flow Revolving Facility
Commitment or (ii) the total Cash Flow Revolving Facility Credit Exposure
exceeding the total Cash Flow Revolving Facility Commitments. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrower may borrow, prepay and reborrow Cash Flow Revolving Facility Loans.

Section 2.02 Loans and Borrowings. (a) Each Loan shall be made as part of a
Borrowing consisting of Loans of the same Type made by the Lenders ratably in
accordance with their respective Commitments. The failure of any Lender to make
any Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments of the Lenders are several
and no Lender shall be responsible for any other Lender’s failure to make Loans
as required.

(b) Subject to Section 2.14, each Borrowing shall be comprised entirely of ABR
Loans or Eurocurrency Loans as the Borrower may request in accordance herewith.
Each Lender at its option may make any ABR Loan or Eurocurrency Loan by causing
any domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of the
Borrower to repay such Loan in accordance with the terms of this Cash Flow
Credit Agreement and such Lender shall not be entitled to any amounts payable
under Section 2.15 or 2.17 solely in respect of increased costs resulting from
such exercise and existing at the time of such exercise.

(c) At the commencement of each Interest Period for any Eurocurrency Cash Flow
Revolving Facility Borrowing, such Borrowing shall be in an aggregate amount
that is an integral multiple of the Borrowing Multiple and not less than the
Borrowing Minimum. At the time that each ABR Cash Flow Revolving Facility
Borrowing is made, such Borrowing shall be in an aggregate amount that is an
integral multiple of the Borrowing Multiple and not less than the Borrowing
Minimum; provided that an ABR Cash Flow Revolving Facility Borrowing may be in
an aggregate amount that is equal to the entire unused available balance of the
Cash Flow Revolving Facility Commitments, or that is required to finance the
reimbursement of an L/C Disbursement as contemplated by Section 2.05(e).
Borrowings of more than one Type may be outstanding at the same time; provided
that there shall not at any time be more than 10 Eurocurrency Borrowings
outstanding under the Cash Flow Revolving Facility.

 

51



--------------------------------------------------------------------------------

(d) Notwithstanding any other provision of this Cash Flow Credit Agreement, the
Borrower shall not be entitled to request, or to elect to convert or continue,
any Borrowing if the Interest Period requested with respect thereto would end
after the Cash Flow Revolving Facility Maturity Date.

Section 2.03 Requests for Borrowings. (a) To request a Cash Flow Revolving
Facility Borrowing or a Borrowing of Other Cash Flow Revolving Loans, the
Borrower shall notify the Administrative Agent of such request by telephone
(a) in the case of a Eurocurrency Borrowing, not later than 1:00 p.m., Local
Time, three Business Days before the date of the proposed Borrowing or (b) in
the case of an ABR Borrowing, not later than 1:00 p.m., Local Time, on the date
of the proposed Borrowing; provided that any such notice of an ABR Cash Flow
Revolving Facility Borrowing to finance the reimbursement of an L/C Disbursement
as contemplated by Section 2.05(e) may be given not later than 10:00 a.m., Local
Time, on the date of the proposed Borrowing. Each such telephonic Borrowing
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Borrowing Request in a form
approved by the Administrative Agent and signed by the Borrower. Each such
telephonic and written (including by facsimile or other electronic transmission)
Borrowing Request shall specify the following information in compliance with
Section 2.02:

(i) whether such Borrowing is to be a Borrowing of Cash Flow Revolving Facility
Loans or Other Cash Flow Revolving Loans;

(ii) the aggregate amount of the requested Borrowing;

(iii) the date of such Borrowing, which shall be a Business Day;

(iv) whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;

(v) in the case of a Eurocurrency Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(vi) the location and number of the Borrower’s account to which funds are to be
disbursed.

If no election as to the Type of Revolving Facility Borrowing is specified, then
the requested Revolving Facility Borrowing shall be an ABR Borrowing. If no
Interest Period is specified with respect to any requested Eurocurrency
Borrowing, then the Borrower shall be deemed to have selected an Interest Period
of one month’s duration. Promptly following receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each Lender
of the details thereof and of the amount of such Lender’s Loan to be made as
part of the requested Borrowing.

(b) Disbursement. The Borrower hereby irrevocably authorizes the Administrative
Agent to disburse the proceeds of each Loan requested pursuant to this
Section 2.03. The proceeds of each Loan requested under this Section 2.03 shall
be disbursed by the Administrative Agent in Dollars in immediately available
funds, in the case of the initial Borrowing, in

 

52



--------------------------------------------------------------------------------

accordance with the terms of the written disbursement letter from the Borrower,
and in the case of each subsequent borrowing, by wire transfer to such bank
account as may be agreed upon by the Borrower and the Administrative Agent from
time to time or elsewhere if pursuant to a written direction from the Borrower.
If at any time any Loan is funded in excess of the amount requested by the
Borrower, the Borrower agrees to repay the excess to the Administrative Agent
promptly upon the earlier to occur of (i) the Borrower’s discovery of the error
and (ii) notice thereof to the Borrower from the Administrative Agent or any
applicable Lender.

Section 2.04 [Reserved].

Section 2.05 Letters of Credit. (a) General. Subject to the terms and conditions
set forth herein, the Borrower may request the issuance of (x) trade letters of
credit in support of trade obligations of the Borrower and the Subsidiaries
incurred in the ordinary course of business (such letters of credit issued for
such purposes, “Trade Letters of Credit”) and (y) standby letters of credit
issued for any other lawful purposes of the Borrower and the Subsidiaries (such
letters of credit issued for such purposes, “Standby Letters of Credit”) for its
own account or for the account of any Subsidiary in a form reasonably acceptable
to the applicable Issuing Bank, at any time and from time to time during the
Availability Period and prior to the date that is five Business Days prior to
the Cash Flow Revolving Facility Maturity Date; provided that Credit Suisse
shall not be required to issue any Trade Letter of Credit hereunder without its
consent. In the event of any inconsistency between the terms and conditions of
this Cash Flow Credit Agreement and the terms and conditions of any form of
letter of credit application or other agreement submitted by the Borrower to, or
entered into by the Borrower with, an Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Cash Flow Credit Agreement shall
control. “Letters of Credit” shall include Standby Letters of Credit and Trade
Letters of Credit. Notwithstanding anything to the contrary contained in
Section 2.05 or elsewhere in this Agreement, in the event that a Revolving
Facility Lender is a Defaulting Lender, the Issuing Bank shall not be required
to issue any Letter of Credit unless the Issuing Bank has entered into
arrangements satisfactory to it and the Borrower to eliminate the Issuing Bank’s
risk with respect to the participation in Letters of Credit by all such
Defaulting Lenders, including by cash collateralizing, or obtaining a backstop
letter of credit from an issuer reasonably satisfactory to the Issuing Bank to
support, each such Defaulting Lender’s ratable share of each L/C Disbursement.

(b) Notice of Issuance, Amendment, Renewal, Extension: Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal (other
than an automatic extension in accordance with paragraph (c) of this Section) or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the applicable Issuing Bank) to the applicable Issuing
Bank and the Administrative Agent (three Business Days in advance of the
requested date of issuance, amendment or extension or such shorter period as the
Administrative Agent and the Issuing Bank in their sole discretion may agree) a
notice requesting the issuance of a Letter of Credit, or identifying the Letter
of Credit to be amended or extended, and specifying the date of issuance,
amendment or extension (which shall be a Business Day), the date on which such
Letter of Credit is to expire (which shall comply with paragraph (c) of this
Section), the amount and currency (which may be Dollars or Alternate Currency)
of such Letter of Credit, the name and address of the beneficiary thereof,
whether such letter of credit constitutes a Standby

 

53



--------------------------------------------------------------------------------

Letter of Credit or a Trade Letter of Credit, and such other information as
shall be necessary to issue, amend or extend such Letter of Credit. If requested
by the applicable Issuing Bank, the Borrower also shall submit a letter of
credit application on such Issuing Bank’s standard form in connection with any
request for a Letter of Credit. A Letter of Credit shall be issued, amended or
extended only if (and upon issuance, amendment or extension of each Letter of
Credit, the Borrower shall be deemed to represent and warrant that), after
giving effect to such issuance, amendment or extension (i) the total Revolving
L/C Exposure shall not exceed the Letter of Credit Sublimit, and the Revolving
L/C Exposure with respect to all Letters of Credit issued by such Issuing Bank
shall not exceed such Issuing Bank’s Letter of Credit Commitment, (ii) the total
Cash Flow Revolving Facility Credit Exposure shall not exceed the total Cash
Flow Revolving Facility Commitments and (iii) in the case of an Alternate
Currency Letter of Credit, the total Revolving L/C Exposure with respect to all
Alternate Currency Letters of Credit would exceed $20.0 million. Anything herein
to the contrary notwithstanding, Credit Suisse shall not be required to issue
any Trade Letter of Credit hereunder without its consent.

(c) Expiration Date. Each Standby Letter of Credit shall expire at or prior to
the close of business on the earlier of (i) the date one year (unless otherwise
agreed upon by the Administrative Agent and the Issuing Bank in their sole
discretion) after the date of the issuance of such Standby Letter of Credit (or,
in the case of any renewal or extension thereof, one year (unless otherwise
agreed upon by the Administrative Agent and the Issuing Bank in their sole
discretion) after such renewal or extension), and (ii) the date that is five
Business Days prior to the Cash Flow Revolving Facility Maturity Date; provided
that any Standby Letter of Credit with one year tenor may provide for automatic
renewal or extension thereof for additional one year periods (which, in no
event, shall extend beyond the date referred to in clause (ii) of this paragraph
(c)) so long as such Standby Letter of Credit permits the Issuing Bank to
prevent any such extension at least once in each twelve-month period (commencing
with the date of issuance of such Standby Letter of Credit) by giving prior
notice to the beneficiary thereof within a time period during such twelve-month
period to be agreed upon at the time such Standby Letter of Credit is issued;
provided, further, that if the Issuing Bank and the Administrative Agent each
consent in their sole discretion, the expiration date on any Standby Letter of
Credit may extend beyond the date referred to in clause (ii) above; provided
that (x) if any such Standby Letter of Credit is outstanding, or is issued after
the date that is 30 days prior to the Cash Flow Revolving Facility Maturity
Date, the Borrower shall provide cash collateral pursuant to documentation
reasonably satisfactory to the Administrative Agent and the relevant Issuing
Bank in an amount equal to 105% of the face amount of each such Standby Letter
of Credit on or prior to the date that is 30 days prior to the Cash Flow
Revolving Facility Maturity Date or, if later, such date of issuance and
(y) each Revolving Facility Lender’s participation in any undrawn Letter of
Credit that is outstanding on the Cash Flow Revolving Facility Maturity Date
shall terminate on the Cash Flow Revolving Facility Maturity Date. Each Trade
Letter of Credit shall expire on the earlier of (x) 180 days after such Trade
Letter of Credit’s date of issuance or renewal or extension or (y) the date five
Business Days prior to the Cash Flow Revolving Facility Maturity Date.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or the Revolving Facility Lenders,
such Issuing Bank hereby grants to each Revolving Facility Lender, and each
Revolving Facility Lender hereby acquires from such

 

54



--------------------------------------------------------------------------------

Issuing Bank, a participation in such Letter of Credit equal to such Revolving
Facility Lender’s Cash Flow Revolving Facility Percentage of the aggregate
amount available to be drawn under such Letter of Credit (calculated, in the
case of Alternate Currency Letters of Credit, based on the Dollar Equivalent
thereof). In consideration and in furtherance of the foregoing, each Revolving
Facility Lender hereby absolutely and unconditionally agrees to pay to the
Administrative Agent, for the account of the applicable Issuing Bank, in
Dollars, such Revolving Facility Lender’s Cash Flow Revolving Facility
Percentage of each L/C Disbursement made by such Issuing Bank and not reimbursed
by the Borrower on the date due as provided in paragraph (e) of this Section, or
of any reimbursement payment required to be refunded to the Borrower for any
reason (calculated, in the case of any Alternate Currency Letter of Credit,
based on the Dollar Equivalent thereof). Each Revolving Facility Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or Event of Default or reduction or termination of the
Commitments or the fact that, as a result of changes in currency exchange rates,
such Lender’s Cash Flow Revolving Facility Credit Exposure at any time might
exceed its Commitment at such time (in which case Section 2.11(d) would apply),
and that each such payment shall be made without any offset, abatement,
withholding or reduction whatsoever.

(e) Reimbursement. If the applicable Issuing Bank shall make any L/C
Disbursement in respect of a Letter of Credit, the Borrower shall reimburse such
L/C Disbursement by paying to the Administrative Agent an amount in Dollars
equal to such L/C Disbursement (or, in the case of an Alternate Currency Letter
of Credit, the Dollar Equivalent thereof) not later than 2:00 p.m., Local Time,
on the third Business Day after the Borrower receives notice under paragraph
(g) of this Section of such L/C Disbursement, together with accrued interest
thereon from the date of such L/C Disbursement at the rate applicable to ABR
Loans; provided that the Borrower may, subject to the conditions to borrowing
set forth herein, request in accordance with Section 2.03 that such payment be
financed with an ABR Cash Flow Revolving Facility Borrowing in an equivalent
amount and, to the extent so financed, the Borrower’s obligation to make such
payment shall be discharged and replaced by the resulting ABR Cash Flow
Revolving Facility Borrowing. If the Borrower fails to reimburse any L/C
Disbursement when due, then the Administrative Agent shall promptly notify the
applicable Issuing Bank and each other Revolving Facility Lender of the
applicable L/C Disbursement, the payment then due from the Borrower in respect
thereof and, in the case of a Revolving Facility Lender, such Lender’s Cash Flow
Revolving Facility Percentage thereof. Promptly following receipt of such
notice, each Revolving Facility Lender shall pay to the Administrative Agent in
Dollars its Cash Flow Revolving Facility Percentage of the payment then due from
the Borrower in the same manner as provided in Section 2.06 with respect to
Loans made by such Lender (and Section 2.06 shall apply, mutatis mutandis, to
the payment obligations of the Revolving Facility Lenders), and the
Administrative Agent shall promptly pay to the applicable Issuing Bank the
amounts so received by it from the Revolving Facility Lenders. Promptly
following receipt by the Administrative Agent of any payment from the Borrower
pursuant to this paragraph, the Administrative Agent shall distribute such
payment to the applicable Issuing Bank or, to the extent that Revolving Facility
Lenders have made payments pursuant to this paragraph to reimburse such Issuing
Bank, then to such Lenders and such Issuing Bank as their interests may appear.
Any payment made by a Revolving Facility Lender pursuant to this paragraph to
reimburse an Issuing Bank for any

 

55



--------------------------------------------------------------------------------

L/C Disbursement (other than the funding of an ABR Cash Flow Revolving Facility
Loan as contemplated above) shall not constitute a Loan and shall not relieve
the Borrower of its obligation to reimburse such L/C Disbursement.

(f) Obligations Absolute. The obligation of the Borrower to reimburse L/C
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Cash Flow Credit Agreement under any and all
circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit or this Cash Flow Credit Agreement, or
any term or provision therein, (ii) any draft or other document presented under
a Letter of Credit proving to be forged, fraudulent or invalid in any respect or
any statement therein being untrue or inaccurate in any respect, (iii) payment
by the applicable Issuing Bank under a Letter of Credit against presentation of
a draft or other document that does not comply with the terms of such Letter of
Credit or (iv) any other event or circumstance whatsoever, whether or not
similar to any of the foregoing, that might, but for the provisions of this
Section, constitute a legal or equitable discharge of, or provide a right of
setoff against, the Borrower’s obligations hereunder. Neither the Administrative
Agent, the Lenders nor any Issuing Bank, nor any of their Related Parties, shall
have any liability or responsibility by reason of or in connection with the
issuance or transfer of any Letter of Credit or any payment or failure to make
any payment thereunder (irrespective of any of the circumstances referred to in
the preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of such Issuing Bank, or any
of the circumstances referred to in clauses (i), (ii) or (iii) of the first
sentence; provided that the foregoing shall not be construed to excuse the
applicable Issuing Bank from liability to the Borrower to the extent of any
direct damages (as opposed to consequential damages, claims in respect of which
are hereby waived by the Borrower to the extent permitted by applicable law)
suffered by the Borrower that are determined by a court of competent
jurisdiction to have been caused by such Issuing Bank’s failure to exercise care
when determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of the
applicable Issuing Bank, such Issuing Bank shall be deemed to have exercised
care in each such determination. In furtherance of the foregoing and without
limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the applicable Issuing Bank may, in its
sole discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

(g) Disbursement Procedures. The applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. Such Issuing Bank shall promptly
notify the Administrative Agent and the Borrower by telephone (confirmed by
telecopy) of any such demand for payment under a Letter of Credit and whether
such Issuing Bank has made or will make a L/C Disbursement thereunder; provided
that any failure to give or delay in giving such notice shall not relieve the
Borrower of its obligation to reimburse such Issuing Bank and the Revolving
Facility Lenders with respect to any such L/C Disbursement.

 

56



--------------------------------------------------------------------------------

(h) Interim Interest. If an Issuing Bank shall make any L/C Disbursement, then,
unless the Borrower shall reimburse such L/C Disbursement in full on the date
such L/C Disbursement is made, the unpaid amount thereof shall bear interest,
for each day from and including the date such L/C Disbursement is made to but
excluding the date that the Borrower reimburses such L/C Disbursement, at the
rate per annum then applicable to ABR Cash Flow Revolving Loans; provided that,
if such L/C Disbursement is not reimbursed by the Borrower when due pursuant to
paragraph (e) of this Section, then Section 2.13(c) shall apply. Interest
accrued pursuant to this paragraph shall be for the account of the applicable
Issuing Bank, except that interest accrued on and after the date of payment by
any Revolving Facility Lender pursuant to paragraph (e) of this Section to
reimburse such Issuing Bank shall be for the account of such Revolving Facility
Lender to the extent of such payment.

(i) Replacement of an Issuing Bank. An Issuing Bank may be replaced at any time
by written agreement among the Borrower, the Administrative Agent, the replaced
Issuing Bank and the successor Issuing Bank. The Administrative Agent shall
notify the Lenders of any such replacement of an Issuing Bank. At the time any
such replacement shall become effective, the Borrower shall pay all unpaid fees
accrued for the account of the replaced Issuing Bank pursuant to Section 2.12.
From and after the effective date of any such replacement, (i) the successor
Issuing Bank shall have all the rights and obligations of the replaced Issuing
Bank under this Cash Flow Credit Agreement with respect to Letters of Credit to
be issued thereafter and (ii) references herein to the term “Issuing Bank” shall
be deemed to refer to such successor or to any previous Issuing Bank, or to such
successor and all previous Issuing Banks, as the context shall require. After
the replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall
remain a party hereto and shall continue to have all the rights and obligations
of such Issuing Bank under this Cash Flow Credit Agreement with respect to
Letters of Credit issued by it prior to such replacement but shall not be
required to issue additional Letters of Credit.

(j) Cash Collateralization Following an Event of Default. If any Event of
Default shall occur and be continuing, (i) in the case of an Event of Default
described in Section 8.01(h) or (i), on the Business Day or (ii) in the case of
any other Event of Default, on the third Business Day, in each case, following
the date on which the Borrower receives notice from the Administrative Agent
(or, if the maturity of the Loans has been accelerated, Revolving Facility
Lenders with Revolving L/C Exposure representing greater than 50% of the total
Revolving L/C Exposure) demanding the deposit of cash collateral pursuant to
this paragraph, the Borrower shall deposit in an account with or at the
direction of the Collateral Agent, in the name of the Collateral Agent and for
the benefit of the Lenders, an amount in cash in Dollars equal to the Revolving
L/C Exposure as of such date plus any accrued and unpaid interest thereon;
provided that upon the occurrence of any Event of Default with respect to the
Borrower described in clause (h) or (i) of Section 8.01, the obligation to
deposit such cash collateral shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind. Each such deposit pursuant to this paragraph shall be held by the
Collateral Agent as collateral for the payment and performance of the
obligations of the Borrower under this Cash Flow Credit Agreement. The
Collateral Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account. Other

 

57



--------------------------------------------------------------------------------

than any interest earned on the investment of such deposits, which investments
shall be made at the option and sole discretion of (i) for so long as an Event
of Default shall be continuing, the Collateral Agent and (ii) at any other time,
the Borrower, in each case, in Permitted Investments and at the risk and expense
of the Borrower, such deposits shall not bear interest. Interest or profits, if
any, on such investments shall accumulate in such account. Moneys in such
account shall be applied by the Collateral Agent to reimburse each Issuing Bank
for L/C Disbursements for which such Issuing Bank has not been reimbursed and,
to the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the Borrower for the Revolving L/C Exposure at such
time or, if the maturity of the Loans has been accelerated (but subject to the
consent of Revolving Facility Lenders with Revolving L/C Exposure representing
greater than 50% of the total Revolving L/C Exposure), be applied to satisfy
other obligations of the Borrower under this Cash Flow Credit Agreement. If the
Borrower is required to provide an amount of cash collateral hereunder as a
result of the occurrence of an Event of Default, such amount (to the extent not
applied as aforesaid) shall be returned to the Borrower within three Business
Days after all Events of Default have been cured or waived.

(k) Cash Collateralization Following Termination and Prepayment of the Facility.
Notwithstanding anything to the contrary herein, in the event of the prepayment
in full of all outstanding Cash Flow Revolving Facility Loans and the
termination of all Cash Flow Revolving Facility Commitments by the Borrower
pursuant to Section 2.08(b) (a “Facility Termination Event”) in connection with
which the Borrower notifies any one or more Issuing Banks that it intends to
maintain one or more Letters of Credit initially issued under this Cash Flow
Credit Agreement in effect after the date of such Facility Termination Event
(each, a “Continuing Letter of Credit”), then the security interest of the
Collateral Agent in the Collateral under the Security Documents may be
terminated in accordance with Section 7.15 of the Collateral Agreement and
replaced with cash collateral, in an amount in Dollars equal to 102% of the
Revolving L/C Exposure with respect to each such Continuing Letter of Credit as
of such date plus any accrued and unpaid interest thereon, which shall be
deposited in an account with or at the direction of each such Issuing Bank.

(l) Additional Issuing Banks. From time to time, the Borrower may by notice to
the Administrative Agent designate any Lender (in addition to Credit Suisse)
which agrees (in its sole discretion) to act in such capacity and that is
reasonably satisfactory to the Administrative Agent as an Issuing Bank. Each
such additional Issuing Bank shall execute a counterpart of this Cash Flow
Credit Agreement upon the approval of the Administrative Agent (which approval
shall not be unreasonably withheld) and shall thereafter be an Issuing Bank
hereunder for all purposes and shall have a Letter of Credit Commitment in the
amount set forth in such counterpart.

(m) Reporting. Unless otherwise requested by the Administrative Agent, each
Issuing Bank shall (i) provide to the Administrative Agent copies of any notice
received from the Borrower pursuant to Section 2.05(b) no later than the next
Business Day after receipt thereof and (ii) report in writing to the
Administrative Agent (A) on or prior to each Business Day on which such Issuing
Bank expects to issue, amend or extend any Letter of Credit, the date of such
issuance, amendment or extension, and the aggregate face amount of the Letters
of Credit to be issued, amended or extended by it and outstanding after giving
effect to such issuance, amendment or extension occurred (and whether the amount
thereof changed), and the Issuing

 

58



--------------------------------------------------------------------------------

Bank shall be permitted to issue, amend or extend such Letter of Credit if the
Administrative Agent shall not have advised the Issuing Bank that such issuance,
amendment or extension would not be in conformity with the requirements of this
Cash Flow Credit Agreement, (B) on each Business Day on which such Issuing Bank
makes any L/C Disbursement, the date of such L/C Disbursement and the amount of
such L/C Disbursement and (C) on any other Business Day, such other information
with respect to the outstanding Letters of Credit issued by such Issuing Bank as
the Administrative Agent shall reasonably request, including but not limited to
prompt verification of such information as may be requested by the
Administrative Agent.

Section 2.06 Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, Local Time, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders. The Administrative Agent will make such Loans available to the
Borrower by promptly crediting the amounts so received, in like funds, to an
account of the Borrower specified in the applicable Borrowing Request; provided
that ABR Cash Flow Revolving Loans made to finance the reimbursement of a L/C
Disbursement and reimbursements as provided in Section 2.05(e) shall be remitted
by the Administrative Agent to the applicable Issuing Bank.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand (without duplication) such corresponding amount with
interest thereon, for each day from and including the date such amount is made
available to the Borrower to but excluding the date of payment to the
Administrative Agent, at (i) in the case of such Lender, the greater of (A) the
Federal Funds Rate and (B) a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation, or (ii) in the
case of the Borrower, the interest rate applicable to ABR Loans at such time. If
such Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in such Borrowing.

(c) The foregoing notwithstanding, the Administrative Agent, in its sole
discretion, may from its own funds make a Cash Flow Revolving Facility Loan on
behalf of the Revolving Facility Lenders. In such event, the applicable
Revolving Facility Lenders on behalf of whom the Administrative Agent made the
Cash Flow Revolving Facility Loan shall reimburse the Administrative Agent for
all or any portion of such Cash Flow Revolving Facility Loan made on its behalf
upon written notice given to each applicable Revolving Facility Lender not later
than 2:00 p.m., Local Time, on the Business Day such reimbursement is requested.
On each such settlement date, the Administrative Agent will pay to each such
Revolving Facility Lender the net amount owing to such Revolving Facility Lender
in connection with such settlement, including amounts relating to Loans, fees,
interest and other amounts payable hereunder. The entire amount of interest
attributable to such Cash Flow Revolving Facility Loan for the period from and
including the date on which such Cash Flow Revolving Facility Loan was made on

 

59



--------------------------------------------------------------------------------

such Revolving Facility Lender’s behalf to but excluding the date the
Administrative Agent is reimbursed in respect of such Cash Flow Revolving
Facility Loan by such Revolving Facility Lender shall be paid to the
Administrative Agent for its own account.

Section 2.07 Interest Elections. (a) Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurocurrency Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request. Thereafter, the Borrower may elect to convert such
Borrowing to a different Type or to continue such Borrowing and, in the case of
a Eurocurrency Borrowing, may elect Interest Periods therefor, all as provided
in this Section. The Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if such Borrower were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election. Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Interest Election Request in the form of
Exhibit C and signed by the Borrower.

(c) Each telephonic and written Interest Election Request shall be irrevocable
and shall specify the following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and

(iv) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by clause (a) of the definition of the term “Interest
Period.”

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender to which such Interest Election
Request relates of the details thereof and of such Lender’s portion of each
resulting Borrowing.

 

60



--------------------------------------------------------------------------------

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the written
request (including a request through electronic means) of the Required Lenders,
so notifies the Borrower, then, so long as an Event of Default is continuing
(i) no outstanding Borrowing may be converted to or continued as a Eurocurrency
Borrowing and (ii) unless repaid, each Eurocurrency Borrowing shall be converted
to an ABR Borrowing at the end of the Interest Period applicable thereto.

Section 2.08 Termination and Reduction of Commitments. (a) Unless previously
terminated, the Commitments shall terminate on the Cash Flow Revolving Facility
Maturity Date.

(b) The Borrower may at any time terminate, or from time to time reduce, the
Cash Flow Revolving Facility Commitments; provided that (i) each reduction of
the Cash Flow Revolving Facility Commitments shall be in an amount that is an
integral multiple of $1.0 million and not less than $5.0 million (or, if less,
the remaining amount of the Cash Flow Revolving Facility Commitments) and
(ii) the Borrower shall not terminate or reduce the Cash Flow Revolving Facility
Commitments if, after giving effect to any concurrent prepayment of the Cash
Flow Revolving Facility Loans in accordance with Section 2.11, the Cash Flow
Revolving Facility Credit Exposure would exceed the total Cash Flow Revolving
Facility Commitments.

(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
applicable Revolving Facility Lenders of the contents thereof. Each notice
delivered by the Borrower pursuant to this Section shall be irrevocable;
provided that a notice of termination of the Cash Flow Revolving Facility
Commitments delivered by the Borrower may state that such notice is conditioned
upon the effectiveness of other credit facilities, in which case such notice may
be revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied. Any
termination or reduction of the Commitments shall be permanent. Each reduction
of the Commitments shall be made ratably among the Lenders in accordance with
their respective Commitments.

Section 2.09 Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Revolving Facility Lender the then unpaid principal amount of each Cash
Flow Revolving Facility Loan to the Borrower on the Cash Flow Revolving Facility
Maturity Date.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

 

61



--------------------------------------------------------------------------------

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period (if any) applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder, and (iii) any amount received by the Administrative Agent hereunder
for the account of the Lenders and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Cash Flow Credit Agreement.

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note substantially in the form of Exhibit E hereto (a “Note”). In such event,
the Borrower shall prepare, execute and deliver to such Lender a Note payable to
such Lender and its registered assigns. Thereafter, the Loans evidenced by such
Note and interest thereon shall at all times (including after assignment
pursuant to Section 10.04) be represented by one or more Notes in such form
payable to the payee named therein and its registered assigns.

Section 2.10 Repayment of Cash Flow Revolving Facility Loans.

(a) To the extent not previously paid, all outstanding Loans shall be due and
payable on the Cash Flow Revolving Facility Maturity Date.

(b) Prior to any repayment of any Cash Flow Revolving Facility Loans, the
Borrower shall select the Borrowing or Borrowings to be repaid and shall notify
the Administrative Agent by telephone (confirmed by telecopy) of such selection
not later than 1:00 p.m., Local Time, (i) in the case of an ABR Borrowing, on
the day of the scheduled date of such repayment, and (ii) in the case of a
Eurocurrency Borrowing, three Business Days before the scheduled date of such
repayment. In the case of prepayments under Section 2.11(a), the Borrower may in
its sole discretion select the Borrowing or Borrowings to be prepaid. Each
repayment of a Borrowing (x) in the case of the Cash Flow Revolving Facility,
shall be applied to the Cash Flow Revolving Facility Loans included in the
repaid Borrowing such that each Revolving Facility Lender receives its ratable
share of such repayment (based upon the respective Cash Flow Revolving Facility
Credit Exposures of the Revolving Facility Lenders at the time of such
repayment) and (y) in all other cases, shall be applied ratably to the Loans
included in the repaid Borrowing. Repayments of Eurocurrency Borrowings shall be
accompanied by accrued interest on the amount repaid.

Section 2.11 Prepayment of Loans. (a) The Borrower shall have the right at any
time and from time to time to prepay any Loan in whole or in part, without
premium or penalty (but subject to Section 2.16), in an aggregate principal
amount that is an integral multiple of the Borrowing Multiple and not less than
the Borrowing Minimum or, if less, the amount outstanding, subject to prior
written notice in accordance with Section 2.10(b), which notice shall be
irrevocable except to the extent conditioned on a refinancing of all or any
portion of the Cash Flow Revolving Facility, in which case such notice may be
revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied.

 

62



--------------------------------------------------------------------------------

(b) In the event the total Cash Flow Revolving Facility Credit Exposure exceeds
the total Cash Flow Revolving Facility Commitments, then the Borrower shall
promptly prepay outstanding Cash Flow Revolving Facility Loans and/or cash
collateralize Letters of Credit in accordance with Section 2.05(j) in an
aggregate amount equal to such excess.

(c) In the event and on such occasion as the Revolving L/C Exposure exceeds the
Letter of Credit Sublimit, at the request of the Administrative Agent, the
Borrower shall deposit cash collateral in an account with the Administrative
Agent pursuant to Section 2.05(j) in an amount equal to such excess.

(d) If as a result of changes in currency exchange rates, on any Revaluation
Date, the Revolving L/C Exposure with respect to all Alternate Currency Letters
of Credit exceeds $20.0 million, the Borrower shall at the request of the
Administrative Agent, within 5 Business Days of such Revaluation Date, deposit
cash collateral in an account with the Administrative Agent pursuant to
Section 2.05(j), in an aggregate amount such that the applicable exposure does
not exceed the applicable commitment, sublimit or amount set forth above.

Section 2.12 Fees. (a) The Borrower agrees to pay to each Lender (other than any
Defaulting Lender), through the Administrative Agent, on the date that is five
(5) Business Days after the last Business Day of March, June, September and
December in each year, and three Business Days after the date on which the
Commitments of all the Lenders shall be terminated as provided herein, a
commitment fee (a “Commitment Fee”) on the daily amount of the Available Unused
Commitment of such Lender during the preceding quarter (or other period
commencing with the Closing Date or ending with the date on which the last of
the Commitments of such Lender shall be terminated) at a rate equal to the
Applicable Commitment Fee. All Commitment Fees shall be computed on the basis of
the actual number of days elapsed in a year of 360 days. The Commitment Fee due
to each Lender shall commence to accrue on the Closing Date and shall cease to
accrue on the date on which the last of the Commitments of such Lender shall be
terminated as provided herein.

(b) The Borrower agrees to pay (i) to each Revolving Facility Lender (other than
any Defaulting Lender), through the Administrative Agent, on the last Business
Day of March, June, September and December of each year and three Business Days
after the date on which the Commitments of all the Lenders shall be terminated
as provided herein, a fee (an “L/C Participation Fee”) on such Lender’s Cash
Flow Revolving Facility Percentage of the daily aggregate Revolving L/C Exposure
(excluding the portion thereof attributable to unreimbursed L/C Disbursements),
during the preceding quarter (or shorter period commencing with the Closing Date
or ending with the Cash Flow Revolving Facility Maturity Date or the date on
which the Commitments shall be terminated) at the rate per annum equal to the
Applicable Margin for Eurocurrency Cash Flow Revolving Facility Borrowings
effective for each day in such period, and (ii) to each Issuing Bank, for its
own account (x) three Business Days after the last Business Day of March, June,
September and December of each year and three Business Days after the date on
which the Commitments of all the Lenders shall be terminated as provided herein,
a fronting fee in respect of each Letter of Credit issued by such Issuing Bank
for the

 

63



--------------------------------------------------------------------------------

period from and including the date of issuance of such Letter of Credit to and
including the termination of such Letter of Credit, computed at a rate equal to
0.25% per annum of the daily average stated amount of such Letter of Credit),
plus (y) in connection with the issuance, amendment or transfer of any such
Letter of Credit or any L/C Disbursement thereunder, such Issuing Bank’s
customary documentary and processing fees and charges (collectively, “Issuing
Bank Fees”). All L/C Participation Fees and Issuing Bank Fees that are payable
in Dollars on a per annum basis shall be computed on the basis of the actual
number of days elapsed in a year of 360 days.

(c) The Borrower agrees to pay the agency fees to (x) the Administrative Agent,
for the account of the Administrative Agent (the “Administrative Agent Fees”)
and (y) to the Collateral Agent, for the account of the Collateral Agent (the
“Collateral Agent Fees”), in each case set forth in the Fee Letter, as amended,
restated, supplemented or otherwise modified from time to time, at the times
specified therein.

(d) All Fees shall be paid on the dates due, in immediately available funds, to
the Administrative Agent for distribution, if and as appropriate, among the
Lenders, except that Issuing Bank Fees shall be paid directly to the applicable
Issuing Banks. Once paid, none of the Fees shall be refundable under any
circumstances.

Section 2.13 Interest. (a) The Loans comprising each ABR Borrowing shall bear
interest at the ABR plus the Applicable Margin.

(b) The Loans comprising each Eurocurrency Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Margin.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any Fees or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other overdue amount, 2% plus the
rate applicable to ABR Loans as provided in paragraph (a) of this Section;
provided that this paragraph (c) shall not apply to any Event of Default that
has been waived by the Lenders pursuant to Section 10.08.

(d) Accrued interest on each Loan shall be payable in arrears (i) on each
Interest Payment Date for such Loan and (ii) in the case of Cash Flow Revolving
Facility Loans, upon termination of the Commitments; provided that (A) interest
accrued pursuant to paragraph (c) of this Section shall be payable on demand,
(B) in the event of any repayment or prepayment of any Loan (other than a
prepayment of an ABR Revolving Loan prior to the end of the Availability
Period), accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment and (C) in the event of any
conversion of any Eurocurrency Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.

 

64



--------------------------------------------------------------------------------

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the ABR at times when the ABR is
based on the prime rate shall be computed on the basis of a year of 365 days (or
366 days in a leap year), and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). The
applicable ABR, Adjusted LIBO Rate or LIBO Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

Section 2.14 Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurocurrency Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurocurrency Borrowing denominated in such
currency shall be ineffective and such Borrowing shall be converted to or
continued as on the last day of the Interest Period applicable thereto an ABR
Borrowing, and (ii) if any Borrowing Request requests a Eurocurrency Borrowing,
such Borrowing shall be made as an ABR Borrowing.

Section 2.15 Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or Issuing Bank;

(ii) subject the Administrative Agent, any Lender or any Issuing Bank to any
Taxes (other than Indemnified Taxes and Excluded Taxes) on its loans, loan
principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto; or

(iii) impose on any Lender or Issuing Bank or the London interbank market any
other condition affecting this Cash Flow Credit Agreement or Eurocurrency Loans
made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender or the Administrative Agent of making or maintaining any Loan (or of
maintaining its obligation to make any such Loan) or to increase the cost to
such Lender or Issuing Bank of participating in, issuing or maintaining any
Letter of Credit or to reduce the amount of any sum received or

 

65



--------------------------------------------------------------------------------

receivable by such Lender, Issuing Bank or the Administrative Agent hereunder
(whether of principal, interest or otherwise), then the Borrower will pay to
such Lender, Issuing Bank or the Administrative Agent, as applicable, such
additional amount or amounts as will compensate such Lender, Issuing Bank or the
Administrative Agent, as applicable, for such additional costs incurred or
reduction suffered.

(b) If any Lender or Issuing Bank determines that any Change in Law regarding
capital requirements has or would have the effect of reducing the rate of return
on such Lender’s or Issuing Bank’s capital or on the capital of such Lender’s or
Issuing Bank’s holding company, if any, as a consequence of this Cash Flow
Credit Agreement or the Loans made by, or participations in Letters of Credit
held by, such Lender, or the Letters of Credit issued by such Issuing Bank, to a
level below that which such Lender or such Issuing Bank or such Lender’s or such
Issuing Bank’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or such Issuing Bank’s policies and the
policies of such Lender’s or such Issuing Bank’s holding company with respect to
capital adequacy), then from time to time the Borrower shall pay to such Lender
or such Issuing Bank, as applicable, such additional amount or amounts as will
compensate such Lender or such Issuing Bank or such Lender’s or such Issuing
Bank’s holding company for any such reduction suffered.

(c) A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or Issuing Bank or its holding
company, as applicable, as specified in paragraph (a) or (b) of this Section
shall be delivered to the Borrower and shall be conclusive absent manifest
error; provided that any such certificate claiming amounts described in clause
(x) or (y) of the definition of Change in Law shall, in addition, state the
basis upon which such amount has been calculated and certify that such Lender’s
or Issuing Bank’s method of allocating such costs is fair and reasonable and
that such Lender’s or Issuing Bank’s demand for payment of such costs hereunder,
and such method of allocation, is not inconsistent with its treatment of other
borrowers which, as a credit matter, are substantially similar to the Borrower
and which are subject to similar provisions. The Borrower shall pay such Lender
or Issuing Bank, as applicable, the amount shown as due on any such certificate
within 10 days after receipt thereof.

(d) Promptly after any Lender or any Issuing Bank has determined that it will
make a request for increased compensation pursuant to this Section 2.15, such
Lender or Issuing Bank shall notify the Borrower thereof. Failure or delay on
the part of any Lender or Issuing Bank to demand compensation pursuant to this
Section shall not constitute a waiver of such Lender’s or Issuing Bank’s right
to demand such compensation; provided that the Borrower shall not be required to
compensate a Lender or an Issuing Bank pursuant to this Section for any
increased costs or reductions incurred more than 180 days prior to the date that
such Lender or Issuing Bank, as applicable, notifies the Borrower of the Change
in Law giving rise to such increased costs or reductions and of such Lender’s or
Issuing Bank’s intention to claim compensation therefor; provided, further,
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180 day period referred to above shall be extended to
include the period of retroactive effect thereof.

 

66



--------------------------------------------------------------------------------

(e) The foregoing provisions of this Section 2.15 shall not apply in the case of
any Change in Law in respect of Taxes imposed on payments on the Loans, which
shall instead be governed by Section 2.17.

Section 2.16 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurocurrency Loan on the date specified in any notice delivered
pursuant hereto or (d) the assignment of any Eurocurrency Loan other than on the
last day of the Interest Period applicable thereto as a result of a request by a
Borrower pursuant to Section 2.19, then, in any such event, the Borrower shall
compensate each Lender for the loss, cost and expense attributable to such
event. In the case of a Eurocurrency Loan, such loss, cost or expense to any
Lender shall be the amount determined by such Lender (it being understood that
the deemed amount shall not exceed the actual amount) to be the excess, if any,
of (i) the amount of interest which would have accrued on the principal amount
of such Loan had such event not occurred, at the Adjusted LIBO Rate that would
have been applicable to such Loan, for the period from the date of such event to
the last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue a Eurocurrency Loan, for the period that
would have been the Interest Period for such Loan), over (ii) the amount of
interest which would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for deposits in dollars of a comparable amount and period from
other banks in the Eurocurrency market. A certificate of any Lender setting
forth any amount or amounts that such Lender is entitled to receive pursuant to
this Section shall be delivered to such Borrower and shall be conclusive absent
manifest error. Such Borrower shall pay such Lender the amount shown as due on
any such certificate within 10 days after receipt thereof.

Section 2.17 Taxes. (a) Any and all payments by or on account of any obligation
of any Loan Party hereunder shall be made free and clear of and without
deduction for any Indemnified Taxes or Other Taxes; provided that if a Loan
Party shall be required to deduct any Indemnified Taxes or Other Taxes from such
payments, then (i) the sum payable shall be increased as necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section) the Administrative Agent, any Lender or any
Issuing Bank, as applicable, receives an amount equal to the sum it would have
received had no such deductions been made, (ii) such Loan Party shall make such
deductions and (iii) such Loan Party shall timely pay the full amount deducted
to the relevant Governmental Authority in accordance with applicable law.

(b) In addition, the Loan Parties shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) Each Loan Party shall indemnify the Administrative Agent, each Lender and
each Issuing Bank, within 10 days after written demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes paid by the Administrative Agent,
such Lender or such Issuing Bank, as applicable, on or with respect to any
payment by or on account of any obligation of such Loan Party hereunder or under
any other Loan Document (including

 

67



--------------------------------------------------------------------------------

Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to such Loan Party by a Lender or an Issuing Bank, or by the
Administrative Agent on its own behalf, on behalf of another Agent or on behalf
of a Lender or an Issuing Bank, shall be conclusive absent manifest error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by a Loan Party to a Governmental Authority, such Loan Party shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e) Each Lender shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for (i) any Indemnified Taxes and Other Taxes
attributable to such Lender (but only to the extent that a Loan Party has not
already indemnified the Administrative Agent for such Indemnified Taxes and
Other Taxes and without limiting the obligation of the Loan Parties to do so),
(ii) any taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.04(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes that are attributable to such Lender and
are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

(f) In the event the Borrower is a resident for tax purposes in a jurisdiction
other than the United States of America, any Lender that is entitled to an
exemption from or reduction of withholding Tax or backup withholding Tax under
the law of the jurisdiction in which the Borrower is located, or any treaty to
which such jurisdiction is a party, with respect to payments under this Cash
Flow Credit Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), to the extent such Lender is legally entitled to do so,
at the time or times prescribed by applicable law, such properly completed and
executed documentation prescribed by applicable law or other documentation as
may reasonably be requested by the Borrower, in writing at least sixty (60) days
prior to the date such documentation is due under applicable law to permit such
payments to be made without such withholding Tax or at a reduced rate of
withholding; provided that no Lender shall have any obligation under this
paragraph (e) with respect to any withholding Tax imposed by any jurisdiction
other than the United States if in the reasonable judgment of such Lender such
compliance would subject such Lender to any material unreimbursed cost or
expense or would otherwise be disadvantageous to such Lender in any material
respect.

 

68



--------------------------------------------------------------------------------

(g) In the event the Borrower is a resident for tax purposes in the
United States of America, each Foreign Lender shall deliver to the Borrower and
the Administrative Agent on the date on which such Foreign Lender becomes a
Lender under this Cash Flow Credit Agreement (and from time to time thereafter
upon the reasonable request of the Borrower or the Administrative Agent), two
original copies of whichever of the following is applicable: (i) duly completed
copies of Internal Revenue Service Form W-8BEN (or any subsequent versions
thereof or successors thereto), claiming eligibility for benefits of an income
tax treaty to which the United States of America is a party, (ii) duly completed
copies of Internal Revenue Service Form W-8ECI (or any subsequent versions
thereof or successors thereto), (iii) in the case of a Foreign Lender claiming
the benefits of the exemption for portfolio interest under section 871(h) or
881(c) of the Code, (x) a certificate to the effect that such Foreign Lender is
not (A) a “bank” within the meaning of section 881(c)(3)(A) of the Code, (B) a
“10 percent shareholder” of the Borrower within the meaning of section 871(h)(3)
or 881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation” described
in section 881(c)(3)(C) of the Code and (y) duly completed copies of Internal
Revenue Service Form W-8BEN (or any subsequent versions thereof or successors
thereto), (iv) duly completed copies of Internal Revenue Service Form W-8IMY,
together with forms and certificates described in clauses (i) through
(iii) above (and additional Form W-8IMYs) as may be required or (v) any other
form prescribed by applicable law as a basis for claiming exemption from or a
reduction in United States federal withholding tax duly completed together with
such supplementary documentation as may be prescribed by applicable law to
permit the Borrower to determine the withholding or deduction required to be
made. In addition, in each of the foregoing circumstances, each Foreign Lender
that is not an exempt recipient within the meaning of Treasury Regulation
Section 1.6049-4(c) shall deliver such forms, if legally entitled to deliver
such forms, promptly upon the obsolescence, expiration or invalidity of any form
previously delivered by such Foreign Lender. If a payment made to a Lender or
Agent hereunder would be subject to U.S. federal withholding tax imposed by
FATCA if such Lender or Agent were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Lender or Agent shall deliver to the
Borrower and the Administrative Agent at the time or times prescribed by law and
at such time or times reasonably requested by the Borrower or the Administrative
Agent such documentation prescribed by applicable law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender or Agent has complied
with such Lender’s or Agent’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment. For purposes of this Section 2.17(g),
“FATCA” shall include any amendments made to FATCA after the date of this Cash
Flow Credit Agreement. Each Foreign Lender shall promptly notify the Borrower at
any time it determines that it is no longer in a position to provide any
previously delivered certificate to the Borrower (or any other form of
certification adopted by the United States of America or other taxing
authorities for such purpose). In addition, each Lender that is not a Foreign
Lender shall deliver to the Borrower and the Administrative Agent two copies of
Internal Revenue Service Form W9 (or any subsequent versions thereof or
successors thereto) on or before the date such Lender becomes a party and upon
the expiration of any form previously delivered by such Lender. Notwithstanding
any other provision of this paragraph, a Lender shall not be required to deliver
any form pursuant to this paragraph that such Lender is not legally able to
deliver.

 

69



--------------------------------------------------------------------------------

(h) (i) The Administrative Agent shall deliver to the Borrowers (in such number
of copies as shall be requested by the Borrowers) on or prior to the date on
which the Administrative Agent becomes the Administrative Agent under this Cash
Flow Credit Agreement and from time to time thereafter (A) promptly upon the
obsolescence, expiration or invalidity of any form previously delivered to the
Administrative Agent and (B) upon the reasonable request of the Borrowers, a
properly completed and duly executed Internal Revenue Service Form W-9 or W-8IMY
(or any other form prescribed by Applicable Laws reasonably requested by the
Borrowers).

(ii) If the Administrative Agent is a U.S. branch described in
Section 1.1441-1(b)(2)(iv)(A) of the Treasury Regulations and delivers to the
Borrowers a properly completed and duly executed Internal Revenue Service Form
W-8IMY pursuant to Section 2.17(f)(i) certifying that the Administrative Agent
is a U.S. branch and intends to be treated as a U.S. person for purposes of
withholding under Chapter 3 of the Code, then the Borrower and the
Administrative Agent shall treat the Administrative Agent as a U.S. person for
purposes of withholding under Chapter 3 of the Code, pursuant to
Section 1.1441-1(b)(2)(v) of the Treasury Regulations.

(i) If the Administrative Agent, an Issuing Bank or a Lender determines in good
faith and in its sole discretion, that it has received a refund of any
Indemnified Taxes or Other Taxes as to which it has been indemnified by a Loan
Party or with respect to which such Loan Party has paid additional amounts
pursuant to this Section 2.17, it shall pay over such refund to such Loan Party
(but only to the extent of indemnity payments made, or additional amounts paid,
by such Loan Party under this Section 2.17 with respect to the Indemnified Taxes
or Other Taxes giving rise to such refund), net of all out-of-pocket expenses of
the Administrative Agent, such Issuing Bank or such Lender (including any Taxes
imposed with respect to such refund) as is determined by the Administrative
Agent, Issuing Bank or Lender in good faith and in its sole discretion, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided that such Loan Party, upon the
request of the Administrative Agent, such Issuing Bank or such Lender, agrees to
repay as soon as reasonably practicable the amount paid over to such Loan Party
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent, such Issuing Bank or such
Lender in the event the Administrative Agent, such Issuing Bank or such Lender
is required to repay such refund to such Governmental Authority. This
Section 2.17(i) shall not be construed to require the Administrative Agent, any
Issuing Bank or any Lender to make available its Tax returns (or any other
information relating to its Taxes which it deems, in good faith and in its sole
discretion, to be confidential) to the Loan Parties or any other person.

Section 2.18 Payments Generally; Pro Rata Treatment; Sharing of Set Offs.
(a) Unless otherwise specified, the Borrower shall make each payment required to
be made by it hereunder (whether of principal, interest, fees or reimbursement
of L/C Disbursements, or of amounts payable under Section 2.15, 2.16, or 2.17,
or otherwise) prior to 2:00 p.m., Local Time, on the date when due, in
immediately available funds, without condition or deduction for any defense,
recoupment, set off or counterclaim. Any amounts received after such time on any
date may, in

 

70



--------------------------------------------------------------------------------

the discretion of the Administrative Agent, be deemed to have been received on
the next succeeding Business Day for purposes of calculating interest thereon.
All such payments shall be made to the Administrative Agent to the applicable
account designated to the Borrower by the Administrative Agent, except payments
to be made directly to the applicable Issuing Bank as expressly provided herein
and except that payments pursuant to Sections 2.15, 2.16, 2.17 and 10.05 shall
be made directly to the persons entitled thereto. The Administrative Agent shall
distribute any such payments received by it for the account of any other person
to the appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments under the Loan Documents shall be made in Dollars.
Any payment required to be made by the Administrative Agent hereunder shall be
deemed to have been made by the time required if the Administrative Agent shall,
at or before such time, have taken the necessary steps to make such payment in
accordance with the regulations or operating procedures of the clearing or
settlement system used by the Administrative Agent to make such payment.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent from the Borrower to pay fully all amounts of principal,
unreimbursed L/C Disbursements, interest and fees and other Obligations then due
from the Borrower hereunder, such funds shall be applied, subject to the
Intercreditor Agreements and any other applicable intercreditor agreements:
first, ratably, to pay any fees, indemnities, or expense reimbursements then due
to the Administrative Agent, the Collateral Agent or any Issuing Bank from the
Borrower under the Loan Documents; second, ratably, to pay interest due and
payable in respect of any unreimbursed L/C Disbursements; third, ratably to pay
principal of unreimbursed L/C Disbursements; fourth, ratably, to pay any fees or
expenses reimbursements then due to the Lenders from the Borrower under the Loan
Documents; fifth, ratably, to pay interest due and payable in respect of any
Cash Flow Revolving Facility Loans; sixth, ratably, to pay principal of Cash
Flow Revolving Facility Loans then due from the Borrower hereunder and any Pari
Passu Secured Swap Obligations; seventh, ratably, to cash collateralize Letters
of Credit in accordance with the procedures set forth in Section 2.05(j);
eighth, ratably, to the payment of any Secured Swap Obligations that do not
constitute Pari Passu Secured Swap Obligations; ninth, ratably, to the payment
of any other Obligations due to the Agents or any Lender by the Borrower; and
tenth, to the Borrower or as the Borrower shall direct or as a court of
competent jurisdiction may otherwise direct.

(c) If any Lender shall, by exercising any right of set off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Cash Flow Revolving Facility Loans or participations in L/C Disbursements
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Cash Flow Revolving Facility Loans and participations in
L/C Disbursements and accrued interest thereon than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Cash Flow Revolving
Facility Loans and participations in L/C Disbursements of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Cash Flow Revolving Facility Loans and
participations in L/C Disbursements; provided that (i) if any such
participations are

 

71



--------------------------------------------------------------------------------

purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph (c) shall not be construed to apply to any payment
made by the Borrower pursuant to and in accordance with the express terms of
this Cash Flow Credit Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in L/C Disbursements to any assignee or participant
(other than to the Borrower or a Restricted Subsidiary of the Borrower as to
which the provisions of this paragraph (c) shall apply). The Borrower consents
to the foregoing and agrees, to the extent it may effectively do so under
applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the applicable Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the applicable
Issuing Bank, as applicable, the amount due. In such event, if the Borrower has
not in fact made such payment, then each of the Lenders or the applicable
Issuing Bank, as applicable, severally agrees to repay to the Administrative
Agent forthwith on demand the amount so distributed to such Lender or Issuing
Bank with interest thereon, for each day from and including the date such amount
is distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(d) or (e), 2.06(b) or (c), or 2.18(d), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.

Section 2.19 Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.15, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or Affiliates, if, in the reasonable judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.15 or 2.17, as applicable, in the future,
and (ii) would not subject such Lender to any material unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender in any
material respect. The Borrower hereby agrees to pay all reasonable costs and
expenses incurred by any Lender in connection with any such designation or
assignment.

(b) If any Lender requests compensation under Section 2.15, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the

 

72



--------------------------------------------------------------------------------

account of any Lender pursuant to Section 2.17, or is a Defaulting Lender, then
the Borrower may, at its sole expense and effort, upon notice to such Lender and
the Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 10.04), all its interests, rights and obligations under this Cash Flow
Credit Agreement to an assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that (i) the Borrower shall have received the prior written consent of the
Administrative Agent (and, if in respect of any Commitment, Cash Flow Revolving
Facility Loan or Other Cash Flow Revolving Loan, each Issuing Bank), which
consent shall not unreasonably be withheld, (ii) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans and
participations in L/C Disbursements, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts), and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.15 or payments required
to be made pursuant to Section 2.17, such assignment will result in a reduction
in such compensation or payments. Nothing in this Section 2.19 shall be deemed
to prejudice any rights that the Borrower may have against any Lender that is a
Defaulting Lender.

(c) If any Lender (such Lender, a “Non-Consenting Lender”) has failed to consent
to a proposed amendment, waiver, discharge or termination which pursuant to the
terms of Section 10.08 requires the consent of all of the Lenders affected and
with respect to which the Required Lenders shall have granted their consent,
then the Borrower shall have the right (unless such Non-Consenting Lender grants
such consent) at its sole expense (including with respect to the processing and
recordation fee referred to in Section 10.04(b)(ii)(B)) to replace such
Non-Consenting Lender by deeming (by notice to such Non-Consenting Lender) such
Non Consenting Lender to have assigned its Loan, and its Commitments hereunder,
to one or more assignees that have consented to such assignment and that are
reasonably acceptable to the Administrative Agent and the Issuing Bank; provided
that: (a) all Obligations of the Borrower owing to such Non-Consenting Lender
(including accrued Fees and any amounts due under Section 2.15, 2.16 or 2.17)
being replaced shall be paid in full to such Non-Consenting Lender concurrently
with such assignment and (b) the replacement Lender shall purchase the foregoing
by paying to such Non-Consenting Lender a price equal to the principal amount
thereof plus accrued and unpaid interest thereon. No action by or consent of the
Non-Consenting Lender shall be necessary in connection with such assignment,
which shall be immediately and automatically effective upon payment of such
purchase price. In connection with any such assignment the Borrower,
Administrative Agent, such Non-Consenting Lender and the replacement Lender
shall otherwise comply with Section 10.04. Each Lender hereby grants to the
Administrative Agent an irrevocable power of attorney (which power is coupled
with an interest) to execute and deliver, on behalf of such Lender as assignor,
any Assignment and Acceptance necessary to effectuate any assignment of such
Lender’s interest hereunder in the circumstances contemplated by this
Section 2.19(c) and the Administrative Agent agrees to effect such assignment;
provided that, if such Non-Consenting Lender does not comply with Section 10.04
within three Business Days after the Borrower’s request, compliance with
Section 10.04 shall not be required to effect such assignment.

Section 2.20 Illegality. If any Lender reasonably determines that any change in
law has made it unlawful, or that any Governmental Authority has asserted after
the Closing Date

 

73



--------------------------------------------------------------------------------

that it is unlawful, for any Lender or its applicable lending office to make or
maintain any Eurocurrency Loans, then, on notice thereof by such Lender to the
Borrower through the Administrative Agent, any obligations of such Lender to
make or continue Eurocurrency Loans or to convert ABR Borrowings to Eurocurrency
Borrowings shall be suspended until such Lender notifies the Administrative
Agent and the Borrower that the circumstances giving rise to such determination
no longer exist. Upon receipt of such notice, the Borrower shall upon demand
from such Lender (with a copy to the Administrative Agent), either convert all
Eurocurrency Borrowings of such Lender to ABR Borrowings, either on the last day
of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurocurrency Borrowings to such day, or immediately, if such
Lender may not lawfully continue to maintain such Loans. Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted.

Section 2.21 Incremental Commitments.

(a) The Borrower may, by written notice to the Administrative Agent from time to
time after the Closing Date, and prior to the Cash Flow Revolving Facility
Maturity Date, request that the Incremental Amount be provided by one or more
Incremental Cash Flow Revolving Facility Lenders (which may include any existing
Lender) willing to provide such Incremental Cash Flow Revolving Facility
Commitments in their own discretion; provided that each Incremental Cash Flow
Revolving Facility Lender shall be subject to the approval of the Administrative
Agent (which approval shall not be unreasonably withheld) unless such
Incremental Cash Flow Revolving Facility Lender is a Lender, an Affiliate of a
Lender or an Approved Fund. Such notice shall set forth (i) the amount of the
Incremental Cash Flow Revolving Facility Commitments being requested (which
shall be in minimum increments of $5.0 million), (ii) the date on which such
Incremental Cash Flow Revolving Facility Commitments are requested to become
effective (the “Increased Amount Date”) and (iii) whether such Incremental
Revolving Loan Commitments are to be Cash Flow Revolving Facility Commitments or
commitments to make revolving loans with pricing terms, final maturity date,
upfront or similar fees and/or participation in prepayments different from the
Cash Flow Revolving Facility Loans (“Other Cash Flow Revolving Loans”). If the
initial pricing terms on the requested Other Cash Flow Revolving Loans (which
shall be equal to the sum of (x) the margin above Adjusted LIBO Rate on the
requested Other Cash Flow Revolving Loans and (y) any original issue discount or
upfront fees paid to all lenders providing such Other Cash Flow Revolving Loans
with respect to the requested Other Cash Flow Revolving Loans divided by the
lesser of (A) the average life to maturity of such Other Cash Flow Revolving
Loans and (B) four) exceeds the pricing terms of any of the then existing Cash
Flow Revolving Facility Loans (which shall be equal to the sum of (x) the
Applicable Margin then in effect for such existing Cash Flow Revolving Facility
Loans that are Eurocurrency Cash Flow Revolving Loans and (y) any original issue
discount or upfront fees payable to all Revolving Facility Lenders with respect
to such existing Cash Flow Revolving Facility Loans, divided by the lesser of
(A) the average life to maturity of such existing Cash Flow Revolving Facility
Loans and (B) four) by more than 50 basis points, then the applicable margin
then in effect for each such existing Cash Flow Revolving Facility Loan shall
automatically be increased to the extent necessary such that the pricing terms
(as defined above) of each such existing Cash Flow Revolving Facility Loans is
equal to the pricing terms of the requested Other Cash Flow Revolving Facility
Loans minus 50 basis points, effective upon the making of the requested Other
Cash Flow Revolving Loans.

 

74



--------------------------------------------------------------------------------

(b) The Borrower and each Incremental Cash Flow Revolving Facility Lender shall
execute and deliver to the Administrative Agent an Incremental Assumption
Agreement and such other documentation as the Administrative Agent shall
reasonably specify to evidence the Incremental Cash Flow Revolving Facility
Commitment of such Incremental Cash Flow Revolving Facility Lender. Each
Incremental Assumption Agreement shall specify the terms of the applicable
Incremental Cash Flow Revolving Facility Commitments; provided that (i) the
Other Cash Flow Revolving Loans shall have the same guarantees as and rank pari
passu or junior in right of payment and of security with the Cash Flow Revolving
Facility Loans and, except as to pricing, final maturity date, participation in
prepayments and/or upfront or similar fees, shall have (x) the same terms as the
Cash Flow Revolving Facility Loans, or (y) intercreditor arrangements and such
other terms as shall be reasonably satisfactory to the Administrative Agent,
(ii) the final maturity date of any Other Cash Flow Revolving Loans shall be no
earlier than the Cash Flow Revolving Facility Maturity Date then in effect, and
(iii) the Other Cash Flow Revolving Loans may participate on a pro rata basis or
a less than pro rata basis (but not greater than a pro rata basis) in any
voluntary or mandatory prepayment or commitment reduction hereunder. Each of the
parties hereto hereby agrees that, upon the effectiveness of any Incremental
Assumption Agreement in accordance with its terms, this Cash Flow Credit
Agreement shall be deemed amended to the extent (but only to the extent)
necessary to reflect the existence and terms of the Incremental Revolving Loan
Commitments evidenced thereby, notwithstanding anything to the contrary set
forth in Section 10.08 of this Cash Flow Credit Agreement. Any such deemed
amendment may be memorialized in writing by the Administrative Agent with
Borrower’s consent (not to be unreasonably withheld) and furnished to the other
parties hereto.

(c) Notwithstanding the foregoing, no Incremental Cash Flow Revolving Facility
Commitment shall become effective under this Section 2.21 unless (i) on the date
of such effectiveness, both before and after such effectiveness, (x) there is no
Default or Event of Default and (y) the Borrower shall be in Pro Forma
Compliance, (ii) the Administrative Agent shall have received a certificate to
that effect dated such date and executed by a Responsible Officer of the
Borrower and containing calculations in reasonable detail demonstrating
compliance with the requirement contained in preceding subclause (i)(y), and
(iii) the Administrative Agent shall have received customary legal opinions,
board resolutions and other customary closing certificates and documentation as
required by the relevant Incremental Assumption Agreement and, to the extent
required by the Administrative Agent, consistent with those delivered on the
Closing Date under Section 4.02 and such additional customary documents and
filings (including amendments to the Mortgages and other Security Documents and
title endorsement bringdowns) as the Administrative Agent may reasonably require
to assure that the Cash Flow Revolving Facility Loans and/or Other Cash Flow
Revolving Loans in respect of the Incremental Cash Flow Revolving Facility
Commitments are secured by the Collateral ratably with (or, to the extent agreed
by the applicable Incremental Cash Flow Revolving Facility Lenders in the
applicable Incremental Assumption Agreement, junior to) the existing Cash Flow
Revolving Facility Loans.

(d) Each of the parties hereto hereby agrees that the Administrative Agent may
take any and all action as may be reasonably necessary to ensure that all Cash
Flow Revolving Facility Loans in respect of Incremental Cash Flow Revolving
Facility Commitments (other than Other Cash Flow Revolving Loans), when
originally made, are included in each Borrowing of outstanding Cash Flow
Revolving Facility Loans on a pro rata basis. The Borrower agrees that
Section 2.16 shall apply to any conversion of Eurocurrency Loans to ABR Loans
reasonably required by the Administrative Agent to effect the foregoing.

 

75



--------------------------------------------------------------------------------

Section 2.22 Defaulting Lenders. Notwithstanding any provision of this Cash Flow
Credit Agreement to the contrary, if any Lender becomes a Defaulting Lender,
then the following provisions shall apply for so long as such Lender is a
Defaulting Lender:

(a) such Defaulting Lender shall not be entitled to receive any Commitment Fee
for any period during which such Lender is a Defaulting Lender (and the Borrower
shall not be required to pay any such Commitment Fee that otherwise would have
been required to have been paid to such Defaulting Lender); and

(b) any amount payable to such Defaulting Lender hereunder (whether on account
of principal, interest, fees or otherwise and including any amount that would
otherwise be payable to such Defaulting Lender pursuant to Section 2.18(c))
shall, in lieu of being distributed to such Defaulting Lender, be retained by
the Administrative Agent in a segregated account and, subject to any applicable
requirements of law, be applied at such time or times as may be determined by
the Administrative Agent (i) first, to the payment of any amounts owing by such
Defaulting Lender to the Administrative Agent hereunder, (ii) second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
any Issuing Bank hereunder, (iii) third, if so determined by the Administrative
Agent or requested by any Issuing Bank, to cash collateralize such Defaulting
Lender’s Cash Flow Revolving Facility Percentage of the outstanding Letters of
Credit issued by such Issuing Bank other than any Letter of Credit (or portion
thereof) as to which such Defaulting Lender’s participation obligation has been
cash collateralized by pledging and depositing with or delivering to the
Collateral Agent, for the benefit of the Issuing Banks and the non-Defaulting
Lenders, as collateral for the Obligations in respect of Letters of Credit, cash
or deposit account balances pursuant to documentation in form and substance
reasonably satisfactory to the Collateral Agent and the Issuing Banks (which
documents are hereby consented to by the Lenders), (iv) fourth, as the Borrower
may request, to the funding of any Cash Flow Revolving Facility Loan in respect
of which such Defaulting Lender has failed to fund its portion thereof as
required by this Cash Flow Credit Agreement, as determined by the Administrative
Agent, (vi) fifth, held in such account as cash collateral and released, pro
rata, in order to (x) satisfy such Defaulting Lender’s potential future funding
obligations with respect to Cash Flow Revolving Facility Loans under this Cash
Flow Credit Agreement and (y) cash collateralize the Issuing Banks’ potential
future fronting exposure with respect to such Defaulting Lender with respect to
potential future Letters of Credit issued under this Cash Flow Credit Agreement,
(vi) sixth, to the payment of any amounts owing to the Lenders, the Issuing
Banks as a result of any judgment of a court of competent jurisdiction obtained
by any Lender or Issuing Bank against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Cash Flow Credit
Agreement, (vii) seventh, to the payment of any amounts owing to the Borrower as
a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Cash Flow Credit Agreement, and
(viii) eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if such payment is a prepayment of the
principal amount of any Cash Flow Revolving Facility Loans in respect of which
such Defaulting Lender has not fully funded its appropriate share and that were
made at a time when the conditions set forth in Section 4.01 were satisfied,
such

 

76



--------------------------------------------------------------------------------

payment shall be applied solely to prepay the Cash Flow Revolving Facility Loans
of all non-Defaulting Lenders pro rata prior to being applied to the prepayment
of any Cash Flow Revolving Facility Loans of any Defaulting Lender.

(c) In the event that the Administrative Agent, each Issuing Bank and the
Borrower each agrees that a Defaulting Lender has adequately remedied all
matters that caused such Lender to be a Defaulting Lender, then on such date
such Lender shall purchase at par such of the Cash Flow Revolving Facility Loans
of the other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Cash Flow Revolving Facility Loans and
funded and unfunded participations in Letters of Credit to be in accordance with
its Cash Flow Revolving Facility Percentage, as applicable.

Section 2.23 Extended Revolving Facility Commitments.

(a) The Borrower may at any time and from time to time request that all or any
portion of the Cash Flow Revolving Facility Commitments under any Facility (an
“Existing Revolving Facility”) be converted to extend the scheduled maturity
date(s) and/or termination date(s) of any payment of principal with respect to
all or a portion of the loans or commitments in respect of such Existing
Revolving Facility (any such Cash Flow Revolving Facility which has been so
converted, an “Extended Revolving Facility”) and to provide for other terms
consistent with this Section 2.23. In order to establish any Extended Revolving
Facility, the Borrower shall provide a notice to the Administrative Agent (who
shall provide a copy of such notice to each of the Lenders under the applicable
Existing Revolving Facility) (an “Extension Request”) setting forth the proposed
terms of the Extended Revolving Facility to be established which shall be
substantially identical to the Existing Revolving Facility which is being
converted except that:

(i) all or any of the scheduled payments of principal (including the maturity
date) and/or termination dates of the Extended Revolving Facility may be delayed
to later dates than the scheduled payments of principal (including the maturity
date) and/or termination dates of such Existing Revolving Facility to the extent
provided in the applicable Extension Amendment;

(ii) the interest margins and commitment fees with respect to the Extended
Revolving Facility may be different than the interest margins and commitment
fees for the Existing Revolving Facility and upfront fees may be paid to the
Extending Lenders, in each case, to the extent provided in the applicable
Extension Amendment;

(iii) the Extension Amendment may provide for other covenants and terms that
apply solely to any period after the latest final maturity or termination date
of the Cash Flow Revolving Facility Commitments in effect on the effective date
of the Extension Amendment immediately prior to the establishment of such
Extended Revolving Facility; and

(iv) no commitments in respect of such Extended Revolving Facility may be
optionally reduced or terminated prior to the date on which the commitments
under the Existing Revolving Facility from which they were converted are
terminated unless such optional reduction or termination is accompanied by a pro
rata optional reduction of the commitments under such Existing Revolving
Facility.

 

77



--------------------------------------------------------------------------------

(b) Any Extended Revolving Facility converted pursuant to any Extension Request
shall be designated a series (an “Extension Series”) of Extended Revolving
Facility Commitments for all purposes of this Cash Flow Credit Agreement;
provided that any Extended Revolving Facility converted from an Existing
Revolving Facility may, to the extent provided in the applicable Extension
Amendment, be designated as an increase in any previously established Extension
Series with respect to such Existing Revolving Facility.

(c) The Borrower shall provide the applicable Extension Request at least five
(5) Business Days prior to the date on which Lenders under the Existing
Revolving Facility are requested to respond. No Lender shall have any obligation
to agree to have any of its Loans and commitments of any Existing Revolving
Facility converted into an Extended Revolving Facility pursuant to any Extension
Request. Any Lender (an “Extending Lender”) wishing to have all or any portion
of its Loans and commitments under the Existing Revolving Facility subject to
such Extension Request converted into Extended Revolving Facility, shall notify
the Administrative Agent (an “Extension Election”) on or prior to the date
specified in such Extension Request of the amount of its Loans and commitments
under the Existing Revolving Facility which it has elected to request be
converted into Extended Revolving Facility. In the event that the aggregate
amount of commitments under an Existing Revolving Facility subject to Extension
Elections exceeds the amount of commitments under an Extended Revolving Facility
requested pursuant to the Extension Request, commitments subject to Extension
Elections shall be converted to commitments under an Extended Revolving Facility
on a pro rata basis based on the amount of commitments included in each such
Extension Election.

(d) Notwithstanding anything to the contrary set forth in this Cash Flow Credit
Agreement or any other Loan Document, (i) no Extended Revolving Facility
Commitment is required to be in any minimum amount or any minimum increment,
(ii) any Extending Lender may extend all or any portion of its Revolving
Facility Commitment pursuant to one or more Extension Requests (subject to
applicable proration in the case of over participation) (including the extension
of any Extended Revolving Facility); and (iii) any Extended Revolving Facility
and all obligations in respect thereof shall be Obligations under this Cash Flow
Credit Agreement and the other Loan Documents that are secured by the Collateral
on a pari passu basis with all other Obligations under this Cash Flow Credit
Agreement and the other Loan Documents.

(e) Extended Revolving Facilities shall be established pursuant to an amendment
(an “Extension Amendment”) to this Cash Flow Credit Agreement among the
Borrower, the Administrative Agent and each Extending Lender providing an
Extended Revolving Facility thereunder which shall be consistent with the
provisions set forth in paragraph (a) above (but which shall not require the
consent of any other Lender). Each of the parties hereto hereby agrees that,
upon the effectiveness of any Extension Amendment in accordance with its terms,
(i) this Cash Flow Credit Agreement shall be deemed amended as set forth
therein, notwithstanding anything to the contrary set forth in Section 10.08(b),
and (ii) such Extension Amendment shall be binding on the Lenders, the Loan
Parties and the other parties hereto. All Extended Revolving Facilities and all
obligations in respect thereof shall be Obligations under

 

78



--------------------------------------------------------------------------------

the Cash Flow Credit Agreement and the other Loan Documents that are secured by
the Collateral on a pari passu basis with all other Obligations under the Cash
Flow Credit Agreement and in connection with any Extension Amendment,
notwithstanding anything to the contrary set forth in Section 10.08 of this Cash
Flow Credit Agreement, the Loan Parties and the Collateral Agent shall enter
into such amendments to the Security Documents as may be reasonably requested by
the Cash Flow Collateral Agent (which shall not require any consent from any
Lender) in order to ensure that the Extended Revolving Facility Commitments are
provided with the benefit of the applicable Security Documents on a pari passu
basis with the other Obligations.

ARTICLE 3

REPRESENTATIONS AND WARRANTIES

On the date of each Credit Event as provided in Section 4.01, the Borrower
represents and warrants to each of the Lenders that:

Section 3.01 Organization; Powers. Each of Holdings, the Borrower and each of
the Material Subsidiaries (a) is a partnership, limited liability company or
corporation duly organized, validly existing and in good standing (or, if
applicable, in a foreign jurisdiction where an equivalent status exists, enjoys
the equivalent status under the laws of any foreign jurisdiction of organization
outside the United States) under the laws of the jurisdiction of its
organization, (b) has all requisite power and authority to own its property and
assets and to carry on its business as now conducted, (c) is qualified to do
business in each jurisdiction where such qualification is required, except where
the failure so to qualify would not reasonably be expected to have a Material
Adverse Effect, and (d) has the power and authority to execute, deliver and
perform its obligations under each of the Loan Documents and each other
agreement or instrument contemplated thereby to which it is or will be a party
and, in the case of the Borrower, to borrow and otherwise obtain credit
hereunder.

Section 3.02 Authorization. The execution, delivery and performance by Holdings,
the Borrower and each of the Subsidiary Loan Parties of each of the Loan
Documents to which it is a party, and the borrowings hereunder and the
transactions forming a part of the Transactions (a) have been duly authorized by
all corporate, stockholder, partnership or limited liability company action
required to be obtained by Holdings, the Borrower and such Subsidiary Loan
Parties and (b) will not (i) violate (A) any provision of law, statute, rule or
regulation, or of the certificate or, memorandum or articles of incorporation or
other constitutive documents (including any partnership, limited liability
company or operating agreements) or bylaws of Holdings, the Borrower or any such
Subsidiary Loan Party, (B) any applicable order of any court or any rule,
regulation or order of any Governmental Authority or (C) any provision of any
indenture, certificate of designation for preferred stock, agreement or other
instrument to which Holdings, the Borrower or any such Subsidiary Loan Party is
a party or by which any of them or any of their property is or may be bound,
(ii) be in conflict with, result in a breach of or constitute (alone or with
notice or lapse of time or both) a default under, give rise to a right of or
result in any cancellation or acceleration of any right or obligation (including
any payment) or to a loss of a material benefit under any such indenture,
certificate of designation for preferred stock, agreement or other instrument,
where any such conflict, violation, breach or default referred to in
clause (i) or (ii) of this Section 3.02(b), would reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect, or
(iii) result in the creation or

 

79



--------------------------------------------------------------------------------

imposition of any Lien upon or with respect to any property or assets now owned
or hereafter acquired by Holdings, the Borrower or any such Subsidiary Loan
Party, other than the Liens created by the Loan Documents and Permitted Liens.

Section 3.03 Enforceability. This Cash Flow Credit Agreement has been duly
executed and delivered by Holdings and the Borrower and constitutes, and each
other Loan Document when executed and delivered by each Loan Party that is party
thereto will constitute, a legal, valid and binding obligation of such Loan
Party enforceable against each such Loan Party in accordance with its terms,
subject to (i) the effects of bankruptcy, insolvency, moratorium,
reorganization, fraudulent conveyance or other similar laws affecting creditors’
rights generally, (ii) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law), (iii) implied
covenants of good faith and fair dealing, and (iv) except to the extent set
forth in the applicable Foreign Pledge Agreements, any foreign laws, rules and
regulations as they related to pledges of Equity Interests in Foreign
Subsidiaries that are not Loan Parties.

Section 3.04 Governmental Approvals. No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required in connection with the Transactions, the perfection or
maintenance of the Liens created under the Security Documents or the exercise by
any Agent or any Lender of its rights under the Loan Documents or the remedies
in respect of the Collateral, except for: (a) the filing of Uniform Commercial
Code financing statements, (b) filings with the United States Patent and
Trademark Office and the United States Copyright Office and comparable offices
in foreign jurisdictions and equivalent filings in foreign jurisdictions,
(c) recordation of the Mortgages, (d) such actions, consents, approvals,
registrations and filings as have been made or obtained and are in full force
and effect, (e) such actions, consents, approvals, registrations and filings the
failure of which to be obtained or made would not reasonably be expected to have
a Material Adverse Effect and (f) equivalent foreign filings to those listed in
clauses (a) through (e) above.

Section 3.05 Financial Statements. The audited consolidated balance sheet of the
Borrower and its consolidated Subsidiaries as of December 31, 2009, 2010 and
2011, and the related audited consolidated statements of income and cash flows
for each such fiscal year, reported on by and accompanied by a report from
Deloitte & Touche LLP, copies of which have heretofore been furnished to each
Lender, present fairly in all material respects the consolidated financial
position of the Borrower and its consolidated Subsidiaries as at such date and
the consolidated results of operations and cash flows of the Borrower and its
consolidated Subsidiaries for the year then ended.

Section 3.06 No Material Adverse Effect. Since December 31, 2011, there has been
no event or circumstance that, individually or in the aggregate with other
events or circumstances, has had or would reasonably be expected to have a
Material Adverse Effect.

Section 3.07 Title to Properties; Possession Under Leases. (a) Each of Holdings,
the Borrower and the Subsidiaries has valid fee simple title to, or valid
leasehold interests in, or easements or other limited property interests in, all
its Real Properties (including all Mortgaged Properties) and has valid title to
its personal property and assets, in each case, except for Permitted Liens and
except for defects in title that do not materially interfere with its ability to

 

80



--------------------------------------------------------------------------------

conduct its business as currently conducted or to utilize such properties and
assets for their intended purposes and except where the failure to have such
title would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect. All such properties and assets are free
and clear of Liens, other than Permitted Liens.

(b) None of the Borrower or the Subsidiaries has defaulted under any lease to
which it is a party, except for such defaults as would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
All of the Borrower’s or Subsidiaries’ leases are in full force and effect,
except leases in respect of which the failure to be in full force and effect
would not reasonably be expected to have a Material Adverse Effect. Except as
set forth on Schedule 3.07(b), each of Holdings, the Borrower and each of the
Subsidiaries enjoys peaceful and undisturbed possession under all such leases,
other than leases in respect of which the failure to enjoy peaceful and
undisturbed possession would not reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect.

(c) As of the Closing Date, none of the Borrower and the Subsidiaries has
received any written notice of any pending or, to their knowledge, contemplated
condemnation proceeding affecting any material portion of the Mortgaged
Properties or any sale or disposition thereof, in lieu of condemnation, that
remains unresolved as of the Closing Date.

(d) None of Holdings, the Borrower and the Subsidiaries is obligated on the
Closing Date under any right of first refusal, option or other contractual right
to sell, assign or otherwise dispose of any Mortgaged Property or any interest
therein, except as permitted under Section 6.02 or 6.05.

Section 3.08 Subsidiaries. (a) Schedule 3.08(a) sets forth as of the Closing
Date the name and jurisdiction of incorporation, formation or organization of
each subsidiary of Holdings and, as to each such subsidiary, the percentage of
each class of Equity Interests owned by Holdings or by any such subsidiary.

(b) As of the Closing Date, there are no outstanding subscriptions, options,
warrants, calls, rights or other agreements or commitments (other than stock
options granted to employees or directors and directors’ qualifying shares) of
any nature relating to any Equity Interests of Holdings, the Borrower or any of
the Subsidiaries.

Section 3.09 Litigation; Compliance with Laws. (a) There are no actions, suits
or proceedings at law or in equity, or by or on behalf of any Governmental
Authority or in arbitration now pending, or, to the knowledge of Holdings or the
Borrower, threatened in writing against or affecting Holdings or the Borrower or
any of the Subsidiaries or any business, property or rights of any such person
which would reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

(b) None of Holdings, the Borrower, the Subsidiaries and their respective
properties or assets is in violation of (nor will the continued operation of
their material properties and assets as currently conducted violate) any law,
rule or regulation (including any zoning, building, ordinance, code or approval
or any building permit, but excluding any Environmental Laws, which are subject
to Section 3.16) or any restriction of record or agreement affecting any

 

81



--------------------------------------------------------------------------------

Mortgaged Property, or is in default with respect to any judgment, writ,
injunction or decree of any Governmental Authority, where such violation or
default would reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect.

Section 3.10 Federal Reserve Regulations. (a) None of Holdings, the Borrower or
any Subsidiary is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose of purchasing or carrying
Margin Stock.

(b) No part of the proceeds of any Loan will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, (i) to purchase
or carry Margin Stock or to extend credit to others for the purpose of
purchasing or carrying Margin Stock or to refund indebtedness originally
incurred for such purpose, or (ii) for any purpose that entails a violation of,
or that is inconsistent with, the provisions of the Regulations of the Board,
including Regulation U or Regulation X.

Section 3.11 Investment Company Act. None of Holdings, the Borrower and the
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940, as amended.

Section 3.12 Use of Proceeds. The Borrower will use the proceeds of the Cash
Flow Revolving Facility Loans, and may request the issuance of Letters of
Credit, solely for general corporate purposes (including, without limitation,
for Permitted Business Acquisitions) and on the Closing Date, up to the full
amount of the Cash Flow Revolving Facility, (a) to refinance (or discharge) the
Refinanced Indebtedness, and (b) to pay the Transaction Expenses.

Section 3.13 Taxes.

(a) Except as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, each of Holdings, the Borrower and
the Subsidiaries has filed or caused to be filed all federal, state, local and
non-U.S. Tax returns required to have been filed by it, and each such Tax return
is true and correct;

(b) Each of Holdings, the Borrower and the Subsidiaries has timely paid or
caused to be timely paid, all Taxes or assessments payable by it (except Taxes
or assessments that are being contested in good faith by appropriate proceedings
in accordance with Section 5.03 and for which Holdings, the Borrower or any of
the Subsidiaries (as the case may be) has set aside on its books adequate
reserves in accordance with GAAP), which Taxes, if not paid or adequately
provided for, would, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect; and

(c) Except as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect with respect to each of Holdings, the
Borrower and the Subsidiaries, there are no claims being asserted in writing
with respect to any Taxes.

Section 3.14 No Material Misstatements. (a) All written information (other than
the Projections, estimates and information of a general economic nature or
general industry nature) (the “Information”) concerning Holdings, the Borrower,
the Subsidiaries, the Transactions and any other transactions contemplated
hereby included in the Information Memorandum or

 

82



--------------------------------------------------------------------------------

otherwise prepared by or on behalf of the foregoing or their representatives and
made available to any Lenders or the Administrative Agent in connection with the
Transactions or the other transactions contemplated hereby, when taken as a
whole, was true and correct in all material respects, as of the date such
Information was furnished to the Lenders and as of the Closing Date and did not,
taken as a whole, contain any untrue statement of a material fact as of any such
date or omit to state a material fact necessary in order to make the statements
contained therein, taken as a whole, not materially misleading in light of the
circumstances under which such statements were made.

(b) The Projections and estimates and information of a general economic nature
prepared by or on behalf of the Borrower or any of its representatives, and that
have been made available to any Lenders or the Administrative Agent in
connection with the Transactions or the other transactions contemplated hereby
(i) have been prepared in good faith based upon assumptions believed by the
Borrower to be reasonable as of the date thereof (it being understood that
actual results may vary materially from such Projections and estimates), as of
the date such Projections and estimates were furnished to the Lenders and as of
the Closing Date, and (ii) as of the Closing Date, have not been modified in any
material respect by the Borrower.

Section 3.15 Employee Benefit Plans. (a) Except as would not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect:
(i) each Plan is in compliance in all material respects with the applicable
provisions of ERISA and the Code; (ii) no Reportable Event has occurred during
the past five years as to which Holdings, the Borrower, any of the Subsidiaries
or any ERISA Affiliate was required to file a report with the PBGC, other than
reports that have been filed; (iii) no Plan has any Unfunded Pension Liability
in excess of $30 million; and (iv) no ERISA Event has occurred or is reasonably
expected to occur.

(b) Each of Holdings, the Borrower and the Subsidiaries is in compliance
(i) with all applicable provisions of law and all applicable regulations and
published interpretations thereunder with respect to any employee pension
benefit plan or other employee benefit plan governed by the laws of a
jurisdiction other than the United States, and (ii) with the terms of any such
plan, except, in each case, for such noncompliance that would not reasonably be
expected to have a Material Adverse Effect.

Section 3.16 Environmental Matters. Except as to matters that would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect: (i) no written notice, request for information, order, complaint
or penalty has been received by the Borrower or any of the Subsidiaries, and
there are no judicial, administrative or other actions, suits or proceedings
pending or, to the Borrower’s knowledge, threatened which allege a violation of
or liability under any Environmental Laws, in each case relating to the Borrower
or any of the Subsidiaries, (ii) each of the Borrower and the Subsidiaries has
all environmental permits, licenses and other approvals necessary for its
operations to comply with all applicable Environmental Laws and is, and for the
last three years has been, in compliance with the terms of such permits,
licenses and other approvals and with all other applicable Environmental Laws,
(iii) to the Borrower’s knowledge, no Hazardous Material is located or has been
Released at, on or under any property currently owned, operated or leased by the
Borrower or any of the Subsidiaries in amounts or concentrations that would
reasonably be expected to give rise to any cost, liability or obligation of the
Borrower or any of the Subsidiaries under any Environmental

 

83



--------------------------------------------------------------------------------

Laws, and no Hazardous Material has been generated, owned, treated, stored,
handled or controlled by the Borrower or any of the Subsidiaries and transported
to or Released at any location in amounts or concentrations that would
reasonably be expected to give rise to any cost, liability or obligation of the
Borrower or any of the Subsidiaries under any Environmental Laws, and (iv) there
are no agreements in which the Borrower or any of the Subsidiaries has expressly
assumed or undertaken responsibility for any known or reasonably likely
liability or obligation of any other person arising under or relating to
Environmental Laws, which in any such case has not been made available to the
Administrative Agent prior to the date hereof.

Section 3.17 Security Documents. (a) The Collateral Agreement is effective to
create in favor of the Collateral Agent (for the benefit of the Secured Parties
described therein) a legal, valid and enforceable security interest in the
Collateral described therein and proceeds thereof. In the case of the Pledged
Collateral described in the Collateral Agreement, when certificates or
promissory notes, as applicable, representing such Pledged Collateral are
delivered to the Collateral Agent (or such other Person as is provided in the
Intercreditor Agreements), and in the case of the other Collateral described in
the Collateral Agreement (other than the Intellectual Property (as defined in
the Collateral Agreement) and except as provided in clause (d) below with
respect to Mortgaged Property), when financing statements and other filings
specified in the Perfection Certificate are filed in the offices specified in
the Perfection Certificate, the Collateral Agent (for the benefit of the Secured
Parties) shall have a perfected Lien on, and security interest in, all right,
title and interest of the Loan Parties in such Collateral and, subject to
Section 9-315 of the New York Uniform Commercial Code, the proceeds thereof, as
security for the Obligations to the extent perfection can be obtained by filing
Uniform Commercial Code financing statements, in each case prior and superior in
right to any other person (except for (i) Permitted Liens, and (ii) Liens that
are pari passu or have priority by operation of law).

(b) When the Collateral Agreement or a summary thereof is properly filed in the
United States Patent and Trademark Office and the United States Copyright
Office, and, with respect to Collateral in which a security interest cannot be
perfected by such filings, upon the proper filing of the financing statements
referred to in paragraph (a) above, the Collateral Agent (for the benefit of the
Secured Parties) shall have a fully perfected Lien on, and security interest in,
all right, title and interest of the Loan Parties thereunder in the domestic
Intellectual Property (it being understood that subsequent recordings in the
United States Patent and Trademark Office and the United States Copyright Office
may be necessary to perfect a Lien on registered trademarks and patents,
trademark and patent applications and registered copyrights acquired by the
grantors after the Closing Date).

(c) Each Foreign Pledge Agreement, if any, shall be effective to create in favor
of the Collateral Agent, for the benefit of the Secured Parties, a legal, valid
and enforceable security interest in the Collateral described therein and
proceeds thereof to the extent permissible under applicable law. In the case of
the Pledged Collateral described in a Foreign Pledge Agreement, when
certificates representing such Pledged Collateral (if any) are delivered to the
Collateral Agent, the Collateral Agent (for the benefit of the Secured Parties)
shall have, to the extent permissible under applicable law, a fully perfected
Lien on, and security interest in, all right, title and interest of the Loan
Parties in such Collateral and the proceeds thereof, as security for the
Obligations.

 

84



--------------------------------------------------------------------------------

(d) The Mortgages executed and delivered after the Closing Date pursuant to the
Collateral and Guarantee Requirement or Section 5.10 shall be effective to
create in favor of the Collateral Agent (for the benefit of the Secured Parties)
a legal, valid and enforceable Lien on all of the Loan Parties’ right, title and
interest in and to the Mortgaged Property thereunder and the proceeds thereof,
and when such Mortgages are filed or recorded in the proper real estate filing
or recording offices, the Collateral Agent (for the benefit of the Secured
Parties) shall have a fully perfected Lien on, and security interest in, all
right, title, and interest of the Loan Parties in such Mortgaged Property and,
to the extent applicable, subject to Section 9-315 of the Uniform Commercial
Code, the proceeds thereof, in each case prior and superior in right to any
other person (other than with respect to the rights of a person pursuant to
(i) Permitted Liens and (ii) Liens permitted hereby that are pari passu or have
priority by operation of law).

(e) Notwithstanding anything herein (including this Section 3.17), or in any
other Loan Document to the contrary, other than to the extent set forth in the
applicable Foreign Pledge Agreements, no Borrower or any other Loan Party makes
any representation or warranty as to the effects of perfection or
non-perfection, the priority or the enforceability of any pledge of or security
interest in any Equity Interests of any Foreign Subsidiary that is not a Loan
Party, or as to the rights and remedies of the Agents or any Lender with respect
thereto, under foreign law.

Section 3.18 Location of Real Property and Leased Premises. (a) Schedule 3.18
correctly identifies as of the Closing Date all material Real Property owned by
Holdings, the Borrower and the Subsidiary Loan Parties. As of the Closing Date,
Holdings, the Borrower and the Subsidiary Loan Parties own in fee all the Real
Property set forth as being owned by them on such Schedule.

(b) Schedule 3.18 lists correctly in all material respects, as of the Closing
Date, all material Real Property leased by Holdings, the Borrower and the
Subsidiary Loan Parties and the addresses thereof. As of the Closing Date,
Holdings, the Borrower and the Subsidiary Loan Parties have in all material
respects valid leases in all the Real Property set forth as being leased by them
on such Schedule.

Section 3.19 Solvency. (a) Immediately after giving effect to the Transactions
on the Closing Date, (i) the fair value of the assets of Holdings, the Borrower
and the Subsidiaries on a consolidated basis, at a fair valuation, will exceed
the debts and liabilities, direct, subordinated, contingent or otherwise, of
Holdings, the Borrower and the Subsidiaries on a consolidated basis,
respectively; (ii) the present fair saleable value of the property of Holdings,
the Borrower and the Subsidiaries on a consolidated basis will be greater than
the amount that will be required to pay the probable liability of Holdings, the
Borrower and the Subsidiaries on a consolidated basis, respectively, on their
debts and other liabilities, direct, subordinated, contingent or otherwise, as
such debts and other liabilities become absolute and matured; (iii) Holdings,
the Borrower and the Subsidiaries on a consolidated basis will be able to pay
their debts and liabilities, direct, subordinated, contingent or otherwise, as
such debts and liabilities become absolute and matured; and (iv) Holdings, the
Borrower and the Subsidiaries on a consolidated basis will not have unreasonably
small capital with which to conduct the businesses in which they are engaged as
such businesses are now conducted and are proposed to be conducted following the
Closing Date.

 

85



--------------------------------------------------------------------------------

(b) On the Closing Date, neither Holdings nor the Borrower intends to, and
neither Holdings nor the Borrower believes that it or any of its subsidiaries
will, incur debts beyond its ability to pay such debts as they mature, taking
into account the timing and amounts of cash to be received by it or any such
subsidiary and the timing and amounts of cash to be payable on or in respect of
its Indebtedness, or the Indebtedness of any such subsidiary.

Section 3.20 Labor Matters. Except as, individually or in the aggregate, would
not reasonably be expected to have a Material Adverse Effect: (a) there are no
strikes or other labor disputes pending or threatened against Holdings, the
Borrower or any of the Subsidiaries; (b) the hours worked and payments made to
employees of Holdings, the Borrower and the Subsidiaries have not been in
violation of the Fair Labor Standards Act or any other applicable law dealing
with such matters; and (c) all payments due from Holdings, the Borrower or any
of the Subsidiaries or for which any claim may be made against Holdings, the
Borrower or any of the Subsidiaries, on account of wages and employee health and
welfare insurance and other benefits have been paid or accrued as a liability on
the books of Holdings, the Borrower or such Subsidiary to the extent required by
GAAP. Except as, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect, the consummation of the Transactions
will not give rise to a right of termination or right to renegotiation on the
part of any union under any material collective bargaining agreement to which
Holdings, the Borrower or any of the Subsidiaries (or any predecessor) is a
party or by which Holdings, the Borrower or any of the Subsidiaries (or any
predecessor) is bound.

Section 3.21 Insurance. Schedule 3.21 sets forth a true, complete and correct
description of all material insurance maintained by or on behalf of Holdings,
the Borrower or the Subsidiaries as of the Closing Date. As of such date, such
insurance is in full force and effect.

Section 3.22 No Default. No Default or Event of Default has occurred and is
continuing or would result from the consummation of the transactions
contemplated by this Cash Flow Credit Agreement or any other Loan Document.

Section 3.23 Intellectual Property; Licenses; Etc. Except as to matters that
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect: (a) the Borrower and each of the Subsidiaries owns, or
possesses the right to use, all of the patents, registered trademarks,
registered service marks or trade names, registered copyrights or mask works,
domain names, and applications and registrations for any of the foregoing
(collectively, “Intellectual Property Rights”) that are reasonably necessary for
the operation of their respective businesses, without conflict with the rights
of any other person; (b) to the knowledge of the Borrower, the Borrower and the
Subsidiaries are not interfering with, infringing upon, misappropriating or
otherwise violating Intellectual Property Rights of any person; and (c) no claim
or litigation regarding any of the foregoing is pending or, to the knowledge of
the Borrower, threatened.

Section 3.24 Senior Debt. The Obligations constitute “Senior Debt” (or the
equivalent thereof) and “Designated Senior Debt” (or the equivalent thereof)
under the Senior Subordinated Notes Indenture and under the documentation
governing any Permitted Additional Debt constituting subordinated Indebtedness
or any Permitted Refinancing Indebtedness or Permitted Additional Refinancing
Debt in respect of the Senior Subordinated Notes or any Permitted Additional
Debt constituting subordinated Indebtedness.

 

86



--------------------------------------------------------------------------------

ARTICLE 4

CONDITIONS

Section 4.01 All Credit Events. The obligations of (i) the Lenders to make Loans
and (ii) any Issuing Bank to issue Letters of Credit or increase the stated
amounts of Letters of Credit hereunder (each, a “Credit Event”) are subject to
the satisfaction (or waiver in accordance with Section 10.08) of the following
conditions on the date of each Borrowing and on the date of each issuance,
amendment, extension or renewal of a Letter of Credit:

(a) The Administrative Agent shall have received, in the case of a Borrowing, a
Borrowing Request as required by Section 2.03 (or a Borrowing Request shall have
been deemed given in accordance with the last paragraph of Section 2.03(a)) or,
in the case of the issuance of a Letter of Credit, the applicable Issuing Bank
and the Administrative Agent shall have received a notice requesting the
issuance of such Letter of Credit as required by Section 2.05(b).

(b) The representations and warranties set forth in the Loan Documents shall be
true and correct in all material respects as of such date (other than an
amendment, extension or renewal of a Letter of Credit without any increase in
the stated amount of such Letter of Credit), as applicable, with the same effect
as though made on and as of such date, except to the extent such representations
and warranties expressly relate to an earlier date (in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date).

(c) At the time, of and immediately after, such Borrowing or issuance,
amendment, extension or renewal of a Letter of Credit (other than an amendment,
extension or renewal of a Letter of Credit without any increase in the stated
amount of such Letter of Credit), as applicable, no Event of Default or Default
shall have occurred and be continuing or would result therefrom.

Each such Borrowing and each issuance, amendment, extension or renewal of a
Letter of Credit shall be deemed to constitute a representation and warranty by
the Borrower on the date of such Borrowing, issuance, amendment, extension or
renewal as applicable, as to the matters specified in paragraphs (b) and (c) of
this Section 4.01.

Section 4.02 Initial Funding Date. The obligations of (i) the Lenders to make
Loans and (ii) any Issuing Bank to issue Letters of Credit or increase the
stated amounts of Letters of Credit hereunder are subject to the satisfaction
(or waiver in accordance with Section 10.08) of the following conditions on the
date of the initial Credit Event hereunder:

(a) The Administrative Agent shall have received, on behalf of itself, the
Lenders and each Issuing Bank on the Closing Date, a written opinion of Paul,
Weiss, Rifkind, Wharton & Garrison LLP, special counsel for the Loan Parties, in
form and substance reasonably satisfactory to the Administrative Agent,
(A) dated the Closing Date, (B) addressed to each Issuing Bank on the Closing
Date, the Administrative Agent and the Lenders, and (C) in form and substance
reasonably satisfactory to the Administrative Agent and covering such other
matters relating to the Loan Documents as the Administrative Agent shall
reasonably request.

 

87



--------------------------------------------------------------------------------

(b) The Administrative Agent shall have received in the case of each Loan Party
each of the items referred to in clauses (i), (ii), (iii) and (iv) below:

(i) a copy of the certificate or memorandum and articles of incorporation,
certificate of limited partnership or certificate of formation, including all
amendments thereto, of each Loan Party, (A) in the case of a corporation,
certified as of a recent date by the Secretary of State (or other similar
official) (where such certification is available in the relevant person’s
jurisdiction of incorporation) of the jurisdiction of its organization, and a
certificate as to the good standing (or similar concept, to the extent such
concept or a similar concept exists under the laws of such jurisdiction) of each
such Loan Party as of a recent date from such Secretary of State (or other
similar official), or (B) in the case of a partnership or limited liability
company, certified by the Secretary or Assistant Secretary or similar officer of
each such Loan Party;

(ii) a certificate of the Secretary or Assistant Secretary or similar officer of
each Loan Party dated the Closing Date and certifying:

(A) that attached thereto is a true and complete copy of the bylaws (or
partnership agreement, limited liability company agreement or other equivalent
governing documents) of such Loan Party as in effect on the Closing Date and at
all times since a date prior to the date of the resolutions described in clause
(B) below,

(B) that attached thereto is a true and complete copy of resolutions duly
adopted by the Board of Directors (or equivalent governing body) of such Loan
Party (or its managing general partner or managing member or equivalent body)
authorizing the execution, delivery and performance of the Loan Documents to
which such person is a party and, in the case of the Borrower, the borrowings
hereunder, and that such resolutions have not been modified, rescinded or
amended and are in full force and effect on the Closing Date,

(C) that the certificate or memorandum and articles of incorporation,
certificate of limited partnership or certificate of formation or other
equivalent governing document of such Loan Party has not been amended since the
date of the last amendment thereto disclosed pursuant to clause (i) above,

(D) as to the incumbency and specimen signature of each officer executing any
Loan Document or any other document delivered in connection herewith on behalf
of such Loan Party and

(E) as to the absence of any pending proceeding for the dissolution or
liquidation of such Loan Party;

 

88



--------------------------------------------------------------------------------

(iii) a certificate of a director or another officer as to the incumbency and
specimen signature of the Secretary or Assistant Secretary or similar officer
executing the certificate pursuant to clause (ii) above; and

(iv) such other documents as the Administrative Agent, the Lenders and any
Issuing Bank on the Closing Date may reasonably request (including without
limitation, tax identification numbers and addresses).

(c) The elements of the Collateral and Guarantee Requirement required to be
satisfied on the Closing Date shall have been satisfied and the Administrative
Agent shall have received the results of a search of the Uniform Commercial Code
(and federal tax Liens) filings made with respect to the Loan Parties in the
relevant jurisdictions of organization and copies of the financing statements
(or similar documents) disclosed by such search and evidence reasonably
satisfactory to the Administrative Agent that the Liens indicated by such
financing statements (or similar documents) are Permitted Liens or have been
released, or shall be released upon the funding of the Loans or the issuance of
the initial Letters of Credit hereunder.

(d) The Borrower, Holdings, the Subsidiary Loan Parties, the Administrative
Agent and Wilmington Trust Company, as Trustee, shall have executed the Joinder,
and the Administrative Agent shall have received fully executed copies (which
may be electronic copies) thereof.

(e) On or prior to the Initial Borrowing Date and substantially concurrently
with the incurrence of Loans and the use of such Loans to refinance the
extensions of credit under the Existing Credit Facility Agreement on such date,
all Indebtedness of Holdings and its subsidiaries under the Existing Credit
Facility Agreement shall have been repaid in full, together with all fees and
other amounts owing thereon, all commitments under the Existing Credit Facility
Agreement shall have been terminated, and all letters of credit issued pursuant
to the Existing Credit Facility Agreement (other than the Existing Letters of
Credit, which shall be deemed to be Letters of Credit issued under and subject
to this Cash Flow Credit Agreement or the ABL Credit Agreement) shall have been
terminated and the Administrative Agent shall have received reasonably
satisfactory evidence of the same.

(f) On the Closing Date and substantially concurrently with the incurrence of
Loans on such date, all security interests granted under the “Security
Documents” (as defined in the Existing Credit Facility Agreement) shall have
been terminated and released pursuant to release documentation reasonably
satisfactory to the Administrative Agent.

(g) The Agents shall have received all fees payable thereto or to any Lender on
or prior to the Closing Date and, to the extent invoiced, all other amounts due
and payable pursuant to the Loan Documents on or prior to the Closing Date,
including, to the extent invoiced, reimbursement or payment of all reasonable
out of pocket expenses (including reasonable and documented fees, out-of-pocket
charges and disbursements of Davis Polk & Wardwell LLP) required to be
reimbursed or paid by the Loan Parties hereunder or under any Loan Document.

(h) The Administrative Agent shall have received insurance certificates
satisfying the requirements of Section 5.02 of this Cash Flow Credit Agreement.

 

89



--------------------------------------------------------------------------------

(i) The Administrative Agent shall have received all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation, the USA PATRIOT Act.

(j) The Administrative Agent shall have received an executed Perfection
Certificate dated as of the Closing Date.

(k) The Senior Lien Intercreditor Agreement and the Notes Collateral
Intercreditor Agreement shall have been executed and delivered by the respective
parties thereto.

(l) The Administrative Agent shall have received a certificate from the chief
financial officer of Holdings certifying that the Loan Parties, on a
consolidated basis, after giving effect to the Transactions to occur on the
Closing Date, are solvent.

For purposes of determining compliance with the conditions specified in this
Section 4.02, each Lender shall be deemed to have consented to, approved or
accepted or to be satisfied with each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to
the Lenders unless an officer of the Administrative Agent responsible for the
transactions contemplated by the Loan Documents shall have received notice from
such Lender prior to the Closing Date specifying its objection thereto and such
Lender shall not have made available to the Administrative Agent such Lender’s
ratable portion of the initial Borrowing (if any).

Section 4.03 Closing Date. This Cash Flow Credit Agreement shall become
effective on the first day on which the Administrative Agent (or its counsel)
shall have received from each party hereto either (i) a counterpart of this Cash
Flow Credit Agreement signed on behalf of such party and, to the extent a Note
is requested by any Lender, a signature page to such Note, or (ii) written
evidence reasonably satisfactory to the Administrative Agent (which may include
a telecopy transmission of a signed signature page of this Cash Flow Credit
Agreement) that such party has signed a counterpart of this Cash Flow Credit
Agreement and, to the extent a Note is requested by any Lender, a signature page
to such Note.

ARTICLE 5

AFFIRMATIVE COVENANTS

The Borrower covenants and agrees with each Lender that so long as this Cash
Flow Credit Agreement shall remain in effect (other than in respect of
contingent indemnification and expense reimbursement obligations for which no
claim has been made) and until the Commitments have been terminated and the
principal of and interest on each Loan, all Fees and all other expenses or
amounts payable under any Loan Document shall have been paid in full and all
Letters of Credit have been canceled or have expired and all amounts drawn or
paid thereunder have been reimbursed in full, unless the Required Lenders shall
otherwise consent in writing, the Borrower will, and will cause each of the
Material Subsidiaries to:

Section 5.01 Existence; Businesses and Properties. (a) Do, or cause to be done,
all things necessary to preserve, renew and keep in full force and effect its
legal existence, except, in the case of a Subsidiary of the Borrower, where the
failure to do so would not reasonably be expected to have a Material Adverse
Effect, and except as otherwise expressly permitted under

 

90



--------------------------------------------------------------------------------

Section 6.05; provided that the Borrower may liquidate or dissolve one or more
Subsidiaries if the assets of such Subsidiaries to the extent they exceed
estimated liabilities are acquired by the Borrower or a Wholly-Owned Subsidiary
of the Borrower in such liquidation or dissolution; except, that Subsidiary Loan
Parties may not be liquidated into Subsidiaries that are not Loan Parties and
Domestic Subsidiaries may not be liquidated into Foreign Subsidiaries.

(b) Except where the failure to do so would not reasonably be expected to have a
Material Adverse Effect, do or cause to be done all things necessary to
(i) lawfully obtain, preserve, renew, extend and keep in full force and effect
the permits, franchises, authorizations, patents, trademarks, service marks,
trade names, copyrights, licenses and rights with respect thereto necessary to
the normal conduct of its business, and (ii) at all times maintain and preserve
all property necessary to the normal conduct of its business and keep such
property in good repair, working order and condition and from time to time make,
or cause to be made, all needful and proper repairs, renewals, additions,
improvements and replacements thereto necessary in order that the business
carried on in connection therewith, if any, may be properly conducted at all
times (in each case except as expressly permitted by this Cash Flow Credit
Agreement).

Section 5.02 Insurance. (a) Maintain, with financially sound and reputable
insurance companies, insurance in such amounts and against such risks as are
customarily maintained by similarly situated companies engaged in the same or
similar businesses operating in the same or similar locations and cause the
Collateral Agent to be listed as a co-loss payee on property and casualty
policies and as an additional insured on liability policies.

(b) With respect to any Mortgaged Properties, if at any time the area in which
the Premises (as defined in the Mortgages) are located is designated a “flood
hazard area” in any Flood Insurance Rate Map published by the Federal Emergency
Management Agency (or any successor agency), obtain flood insurance in such
reasonable total amount as the Administrative Agent may from time to time
reasonably require, and otherwise comply with the National Flood Insurance
Program as set forth in the Flood Disaster Protection Act of 1973, as it may be
amended from time to time.

(c) In connection with the covenants set forth in this Section 5.02, it is
understood and agreed that:

(i) none of the Administrative Agent, the Lenders, the Issuing Bank and their
respective agents or employees shall be liable for any loss or damage insured by
the insurance policies required to be maintained under this Section 5.02, it
being understood that (A) the Loan Parties shall look solely to their insurance
companies or any other parties other than the aforesaid parties for the recovery
of such loss or damage and (B) such insurance companies shall have no rights of
subrogation against the Administrative Agent, the Lenders, any Issuing Bank or
their agents or employees. If, however, the insurance policies, as a matter of
the internal policy of such insurer, do not provide waiver of subrogation rights
against such parties, as required above, then each of Holdings and the Borrower,
on behalf of itself and behalf of each of its subsidiaries, hereby agrees, to
the extent permitted by law, to waive, and further agrees to cause each of their
Subsidiaries to waive, its right of recovery, if any, against the Administrative
Agent, the Lenders, any Issuing Bank and their agents and employees; and

 

91



--------------------------------------------------------------------------------

(ii) the designation of any form, type or amount of insurance coverage by the
Administrative Agent under this Section 5.02 shall in no event be deemed a
representation, warranty or advice by the Administrative Agent or the Lenders
that such insurance is adequate for the purposes of the business of Holdings,
the Borrower and the Subsidiaries or the protection of their properties.

Section 5.03 Taxes. Pay and discharge promptly when due all material Taxes,
imposed upon it or upon its income or profits or in respect of its property,
before the same shall become delinquent or in default, as well as all lawful
claims which, if unpaid, might give rise to a Lien (other than a Permitted Lien)
upon such properties or any part thereof; provided, however, that such payment
and discharge shall not be required with respect to any such Tax or claim so
long as the validity or amount thereof shall be contested in good faith by
appropriate proceedings, and Holdings, the Borrower or the affected Subsidiary,
as applicable, shall have set aside on its books reserves in accordance with
GAAP with respect thereto.

Section 5.04 Financial Statements, Reports, Etc. Furnish to the Administrative
Agent (and the Administrative Agent will promptly furnish such information to
the Lenders):

(a) Within 90 days (or such other time period as specified in the SEC’s rules
and regulations for the filing of annual reports on Form 10-K), for each fiscal
year (commencing with the fiscal year ending December 31, 2012), a consolidated
balance sheet and related statements of operations, cash flows and owners’
equity showing the financial position of the Borrower and the Subsidiaries as of
the close of such fiscal year and the consolidated results of its operations
during such year and, starting with the fiscal year ending December 31, 2012,
setting forth in comparative form the corresponding figures for the prior fiscal
year, which consolidated balance sheet and related statements of operations,
cash flows and owners’ equity shall be audited by independent public accountants
of recognized national standing and accompanied by an opinion of such
accountants (which shall not be qualified as to scope of audit or as to the
status of the Borrower or any Material Subsidiary as a going concern) to the
effect that such consolidated financial statements fairly present, in all
material respects, the financial position and results of operations of the
Borrower and the Subsidiaries on a consolidated basis in accordance with GAAP
(it being understood that the delivery by the Borrower of annual reports on Form
10-K of the Borrower and its consolidated Subsidiaries shall satisfy the
requirements of this Section 5.04(a) to the extent such annual reports include
the information specified herein);

(b) Within 45 days (or such other time period as specified in the SEC’s rules
and regulations with respect to non-accelerated filers for the filing of
quarterly reports on Form 10-Q), for each of the first three fiscal quarters of
each fiscal year, a consolidated balance sheet and related statements of
operations and cash flows showing the financial position of the Borrower and the
Subsidiaries as of the close of such fiscal quarter and the consolidated results
of its operations during such fiscal quarter and the then elapsed portion of the
fiscal year and setting forth in comparative form the corresponding figures for
the corresponding periods of the prior fiscal year, all of which shall be in
reasonable detail and which consolidated balance sheet and related statements of
operations and cash flows shall be certified by a Financial Officer of the
Borrower, on behalf of the Borrower, as fairly presenting, in all material
respects, the financial position and results of operations of the Borrower and
the Subsidiaries on a consolidated basis in accordance with GAAP (subject to
normal year end audit adjustments and the absence of

 

92



--------------------------------------------------------------------------------

footnotes) (it being understood that the delivery by the Borrower of quarterly
reports on Form 10-Q of the Borrower and its consolidated Subsidiaries shall
satisfy the requirements of this Section 5.04(b) to the extent such quarterly
reports include the information specified herein);

(c) (x) concurrently with any delivery of financial statements under
paragraphs (a) or (b) above, a certificate of a Financial Officer of the
Borrower substantially in the form of Exhibit F (i) certifying that no Event of
Default or Default has occurred or, if such an Event of Default or Default has
occurred, specifying the nature and extent thereof and any corrective action
taken or proposed to be taken with respect thereto, (ii) commencing with the
fiscal quarter ending June 30, 2012, setting forth computations in reasonable
detail demonstrating compliance with Section 6.10, if then applicable,
(iii) setting forth the calculation and uses of the Cumulative Credit for the
fiscal period then ended if the Borrower shall have used the Cumulative Credit
for any purpose during such fiscal period, (iv) certifying a list of names of
all Immaterial Subsidiaries, that each Subsidiary set forth on such list
individually qualifies as an Immaterial Subsidiary and that all such
Subsidiaries in the aggregate do not exceed the limitation set forth in clause
(b) of the definition of the term “Immaterial Subsidiary”, and (v) certifying a
list of names of all Unrestricted Subsidiaries and that each Subsidiary set
forth on such list qualifies as an Unrestricted Subsidiary and (y) concurrently
with any delivery of financial statements under paragraph (a) above, if the
accounting firm is not restricted from providing such a certificate by its
policies, a certificate of the accounting firm opining on or certifying such
statements stating whether they obtained knowledge during the course of their
examination of such statements of any Default or Event of Default (which
certificate may be limited to accounting matters and disclaim responsibility for
legal interpretations);

(d) Promptly after the same become publicly available, copies of all periodic
and other publicly available reports, proxy statements and, to the extent
requested by the Administrative Agent, other materials filed by Holdings, the
Borrower or any of the Subsidiaries with the SEC, or after an initial public
offering, distributed to its stockholders generally, as applicable; provided,
however, that such reports, proxy statements, filings and other materials
required to be delivered pursuant to this clause (d) shall be deemed delivered
for purposes of this Cash Flow Credit Agreement when posted to the website of
the Borrower;

(e) Within 90 days after the beginning of each fiscal year (commencing with the
fiscal year beginning January 1, 2013), a reasonably detailed consolidated
annual budget for such fiscal year (including a projected consolidated balance
sheet of the Borrower and the Subsidiaries as of the end of the following fiscal
year, and the related consolidated statements of projected cash flow and
projected income), including a description of underlying assumptions with
respect thereto (collectively, the “Budget”), which Budget shall in each case be
accompanied by the statement of a Financial Officer of the Borrower
substantially in the form of Exhibit G to the effect that, the Budget is based
on assumptions believed by such Financial Officer to be reasonable as of the
date of delivery thereof;

(f) Not later than the date on which the Borrower is required to deliver
financial statements with respect to the end of each Excess Cash Flow Period
under Section 5.04(a), the Borrower will deliver to the Administrative Agent a
certificate signed by a Financial Officer of the Borrower setting forth the
amount, if any, of Excess Cash Flow for such fiscal year and the calculation
thereof in reasonable detail;

 

93



--------------------------------------------------------------------------------

(g) Promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of Holdings, the Borrower
or any of the Subsidiaries, or compliance with the terms of any Loan Document as
in each case the Administrative Agent may reasonably request (in each case, for
itself or on behalf of any Lender);

(h) In the event that (i) in respect of the Senior Secured Notes, the Second
Lien Notes or the Senior Subordinated Notes, and any Refinancing Indebtedness
with respect thereto, the rules and regulations of the SEC permit the Borrower,
Holdings or any Parent of Entity to report at Holdings’ or such Parent Entity’s
level on a consolidated basis and (ii) Holdings or such Parent Entity, as the
case may be, is not engaged in any business or activity, and does not own any
assets or have other liabilities, other than those incidental to its ownership
directly or indirectly of the Equity Interests of the Borrower and the
incurrence of Indebtedness for borrowed money (and, without limitation on the
foregoing, does not have any subsidiaries other than the Borrower and the
Borrower’s Subsidiaries and any direct or indirect parent companies of the
Borrower that are not engaged in any other business or activity and do not hold
any other assets or have any liabilities except as indicated above) such
consolidated reporting at such Parent Entity’s level in a manner consistent with
that described in paragraphs (a) and (b) of this Section 5.04 for the Borrower
will satisfy the requirements of such paragraphs; and

(i) Within 90 days after the beginning of each fiscal year, an updated
Perfection Certificate reflecting all changes since the date of the information
most recently received pursuant to this paragraph (i) or Section 5.10(e).

Section 5.05 Litigation and Other Notices. Furnish to the Administrative Agent
(which will promptly thereafter furnish to the Lenders) written notice of the
following promptly after any Responsible Officer of Holdings or the Borrower
obtains actual knowledge thereof:

(a) any Event of Default or Default, specifying the nature and extent thereof
and the corrective action (if any) proposed to be taken with respect thereto;

(b) the filing or commencement of, or any written threat or notice of intention
of any person to file or commence, any action, suit or proceeding, whether at
law or in equity or by or before any Governmental Authority or in arbitration,
against Holdings, the Borrower or any of the Subsidiaries as to which an adverse
determination is reasonably probable and which, if adversely determined, would
reasonably be expected to have a Material Adverse Effect;

(c) any other development specific to Holdings, the Borrower or any of the
Subsidiaries that is not a matter of general public knowledge and that has had,
or would reasonably be expected to have, a Material Adverse Effect; and

(d) the occurrence of any ERISA Event that, together with all other ERISA Events
that have occurred, would reasonably be expected to have a Material Adverse
Effect.

Section 5.06 Compliance with Laws. Comply with all laws, rules, regulations and
orders of any Governmental Authority applicable to it or its property, except
where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect; provided that
this Section 5.06 shall not apply to Environmental Laws, which are the subject
of Section 5.09, or to laws related to Taxes, which are the subject of
Section 5.03.

 

94



--------------------------------------------------------------------------------

Section 5.07 Maintaining Records; Access to Properties and Inspections. Maintain
all financial records in accordance with GAAP and, upon five Business Days’
notice, permit any authorized representatives of the Administrative Agent to
visit and inspect the financial records and the properties of Holdings, the
Borrower or any of the Subsidiaries and to make extracts from and copies of such
financial records, and permit any persons designated by the Administrative Agent
upon reasonable prior notice to Holdings or the Borrower to discuss the affairs,
finances and condition of Holdings, the Borrower or any of the Subsidiaries with
the officers thereof and independent accountants therefor (subject to reasonable
requirements of confidentiality, including requirements imposed by law or
contract and so long as the Borrower has the opportunity to participate in any
discussions with such certified public accountants), in each case, at the
expense of the Borrower, at reasonable times during normal business hours and
without undue disruption to the business of the Borrower as often as may be
reasonably requested by the Administrative Agent.

Section 5.08 Use of Proceeds. Use the proceeds of the Cash Flow Revolving
Facility Loans, and request the issuance of Letters of Credit, solely for
general corporate purposes (including, without limitation, for Permitted
Business Acquisitions) and, on the Closing Date, up to the full amount of the
Cash Flow Revolving Facility, (a) to refinance (or discharge) the Refinanced
Indebtedness, and (b) to pay the Transaction Expenses.

Section 5.09 Compliance with Environmental Laws. Comply, and make reasonable
efforts to cause all lessees and other persons occupying their respective
properties to comply, with all Environmental Laws applicable to their respective
operations and properties; and obtain and renew all material authorizations and
permits required pursuant to Environmental Law for their respective operations
and properties, in each case in accordance with Environmental Laws, except, in
each case with respect to this Section 5.09, to the extent the failure to do so
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

Section 5.10 Further Assurances; Additional Security. (a) Execute any and all
further documents, financing statements, agreements and instruments, and take
all such further actions (including the filing and recording of financing
statements, fixture filings, Mortgages and other documents), that may be
required under any applicable law, or that the Collateral Agent may reasonably
request, to satisfy the Collateral and Guarantee Requirement and to cause the
Collateral and Guarantee Requirement to be and remain satisfied, all at the
expense of the Loan Parties and provide to the Collateral Agent, from time to
time upon reasonable request, evidence reasonably satisfactory to the Collateral
Agent as to the perfection and priority of the Liens created or intended to be
created by the Security Documents.

(b) If any asset (including any owned Real Property (other than owned Real
Property covered by paragraph (c) below) or improvements thereto or any interest
therein) that has an individual fair market value in an amount greater than $3.0
million is acquired by Holdings, the Borrower or any other Loan Party after the
Closing Date or is owned by an entity at the time it becomes a Subsidiary Loan
Party (in each case other than (x) assets constituting Collateral under a
Security Document that become subject to the Lien of such Security Document upon
acquisition thereof, and (y) assets that are not required to become subject to
Liens in favor of the Collateral Agent pursuant to Section 5.10(f) or the
Security Documents), (i) notify the Collateral Agent thereof, (ii) if such asset
is comprised of Real Property, deliver to Collateral Agent an

 

95



--------------------------------------------------------------------------------

updated Schedule 1.01B reflecting the addition of such asset, and (iii) cause
such asset to be subjected to a Lien securing the Obligations and take, and
cause the Subsidiary Loan Parties to take, such actions as shall be necessary or
reasonably requested by the Collateral Agent to grant and perfect such Liens,
including actions described in paragraph (a) of this Section, all at the expense
of the Loan Parties, subject to paragraph (f) below.

(c) Grant and cause each of the Subsidiary Loan Parties to grant to the
Collateral Agent security interests and mortgages in such owned Real Property of
the Borrower or any such Subsidiary Loan Parties as are not covered by the
original Mortgages, to the extent acquired after the Closing Date and having a
fair market value (as determined by the Borrower in good faith) at the time of
acquisition in excess of $3.0 million pursuant to documentation substantially in
the form of the Mortgages delivered to the Collateral Agent on or within 90 days
of the Closing Date or in such other form as is reasonably satisfactory to the
Collateral Agent (each, an “Additional Mortgage”) and constituting valid and
enforceable Liens subject to no other Liens except Permitted Liens, at the time
of perfection thereof, record or file, and cause each such Subsidiary to record
or file, the Additional Mortgage or instruments related thereto in such manner
and in such places as is required by law to establish, perfect, preserve and
protect the Liens in favor of the Collateral Agent required to be granted
pursuant to the Additional Mortgages and pay, and cause each such Subsidiary to
pay, in full, all Taxes, fees and other charges payable in connection therewith,
in each case subject to paragraph (f) below. Unless otherwise waived by the
Collateral Agent, with respect to each such Additional Mortgage, the Borrower
shall deliver to the Collateral Agent contemporaneously therewith the other
requirements set forth in paragraph (h) and (i) of the Collateral and Guarantee
Requirement.

(d) If any additional direct or indirect Wholly-Owned Subsidiary of the Borrower
is formed or acquired after the Closing Date (with any Subsidiary Redesignation
resulting in an Unrestricted Subsidiary becoming a Subsidiary being deemed to
constitute the acquisition of a Subsidiary) and if such Subsidiary is a Domestic
Subsidiary that is not an Unrestricted Subsidiary or a CFC Holding Company
(other than, at the Borrower’s option, Immaterial Subsidiaries), within ten
Business Days after the date such Wholly-Owned Subsidiary is formed or acquired,
notify the Collateral Agent and the Lenders thereof and, within 20 Business Days
after the date such Wholly-Owned Subsidiary is formed or acquired or such longer
period as the Collateral Agent shall agree, cause the Collateral and Guarantee
Requirement to be satisfied with respect to such Wholly-Owned Subsidiary and
with respect to any Equity Interest in or Indebtedness of such Wholly-Owned
Subsidiary owned by or on behalf of any Loan Party, subject to paragraph
(f) below.

(e) (i) Furnish to the Collateral Agent prompt written notice of any change
(A) in any Loan Party’s corporate or organization name, (B) in any Loan Party’s
identity or organizational structure, or (C) in any Loan Party’s organizational
identification number; provided that the Borrower shall not effect or permit any
such change unless all filings have been made, or will have been made within any
statutory period, under the Uniform Commercial Code or otherwise that are
required in order for the Collateral Agent to continue at all times following
such change to have a valid, legal and perfected security interest in all the
Collateral for the benefit of the Secured Parties and (ii) promptly notify the
Collateral Agent if any material portion of the Collateral is damaged or
destroyed.

 

96



--------------------------------------------------------------------------------

(f) The Collateral and Guarantee Requirement, and the other provisions of this
Section 5.10, need not be satisfied with respect to (i) any Real Property held
by the Borrower or any of the Subsidiaries as a lessee under a lease or that has
an individual fair market value (as determined by the Borrower in good faith) in
an amount less than $3.0 million, (ii) any vehicle, (iii) cash, (iv) any Equity
Interests acquired after the Closing Date (other than Equity Interests in the
Borrower or, in the case of any person which is a Subsidiary, Equity Interests
in such person issued or acquired after such person became a Subsidiary) in
accordance with this Cash Flow Credit Agreement if, and to the extent that, and
for so long as (A) doing so would violate applicable law or a contractual
obligation binding on such Equity Interests, and (B) with respect to contractual
obligations, such obligation existed at the time of the acquisition thereof and
was not created or made binding on such Equity Interests in contemplation of or
in connection with the acquisition of such Subsidiary, (v) any assets acquired
after the Closing Date, to the extent that, and for so long as, taking such
actions would violate applicable law or an enforceable contractual obligation
binding on such assets that existed at the time of the acquisition thereof and
was not created or made binding on such assets in contemplation or in connection
with the acquisition of such assets (except in the case of assets acquired with
Indebtedness of the type permitted pursuant to Section 6.01(i) or
Section 6.01(j) that is secured by a Permitted Lien), (vi) those assets as to
which the Administrative Agent shall reasonably determine that the costs of
obtaining or perfecting such a security interest are excessive in relation to
the value of the security to be afforded thereby, or (vii) the assets or Equity
Interests of any Special Purpose Receivables Subsidiary; provided that, upon the
reasonable request of the Collateral Agent, Holdings and the Borrower shall, and
shall cause any applicable Subsidiary to, use commercially reasonable efforts to
have waived or eliminated any contractual obligation of the types described in
clauses (iv) and (v) above. In addition, the Collateral and Guarantee
Requirement and the provisions of the Loan Documents shall not require any
account control agreements or the taking of any other actions to perfect by
control any security interest in any deposit accounts or security accounts.

Notwithstanding anything to the contrary in this Cash Flow Credit Agreement, the
Security Documents, or any other Loan Document, (i) the Administrative Agent may
grant extensions of time for or waivers of the requirements of creating or
perfecting security interests in or the obtaining of title insurance, legal
opinions, appraisals, flood insurance and surveys with respect to particular
assets (including extensions beyond the Closing Date for the perfection of
security interests in the assets of the Loan Parties on such date) where it
reasonably determines, in consultation with the Borrower, that perfection or
obtaining of such items cannot be accomplished without undue effort or expense
by the time or times at which it would otherwise be required by this Cash Flow
Credit Agreement or the other Loan Documents, (ii) Liens required to be granted
from time to time pursuant to this Cash Flow Credit Agreement and the Security
Documents shall be subject to exceptions and limitations set forth in the
Security Documents and (iii) the Administrative Agent and the Borrower may make
such modifications to the Mortgages, and execute and/or consent to such
easements, covenants, rights of way or similar instruments (and Administrative
Agent may agree to subordinate the lien of any Mortgage to any such easement,
covenant, right of way or similar instrument of record or may agree to recognize
any tenant pursuant to an agreement in a form and substance reasonably
acceptable to the Administrative Agent), as are reasonable or necessary and
otherwise permitted by this Cash Flow Credit Agreement and the other Loan
Documents.

 

97



--------------------------------------------------------------------------------

ARTICLE 6

NEGATIVE COVENANTS

The Borrower covenants and agrees with each Lender that, so long as this Cash
Flow Credit Agreement shall remain in effect (other than in respect of
contingent indemnification and expense reimbursement obligations for which no
claim has been made) and until the Commitments have been terminated and the
principal of and interest on each Loan, all Fees and all other expenses or
amounts payable under any Loan Document have been paid in full, and all Letters
of Credit have been canceled or have expired, and all amounts drawn thereunder
have been reimbursed in full, unless the Required Lenders shall otherwise
consent in writing, the Borrower will not, and will not permit any of the
Material Subsidiaries to:

Section 6.01 Indebtedness. Incur, create, assume or permit to exist any
Indebtedness, except:

(a) Indebtedness existing on the Closing Date and set forth on Schedule 6.01 and
any Permitted Refinancing Indebtedness incurred to Refinance such Indebtedness
(other than intercompany indebtedness Refinanced with Indebtedness owed to a
person not affiliated with the Borrower or any Subsidiary);

(b) (i) Indebtedness created hereunder and under the other Loan Documents,
(ii) Indebtedness under the “Loan Documents” (as defined in the ABL Credit
Agreement), and any Permitted Refinancing Indebtedness incurred to Refinance
such Indebtedness; provided that the aggregate principal amount of Indebtedness
at any time outstanding under this clause (ii) shall not exceed $250,000,000;

(c) Indebtedness of the Borrower or any Subsidiary pursuant to Swap Agreements
permitted by Section 6.11;

(d) Indebtedness owed to (including obligations in respect of letters of credit
or bank guarantees or similar instruments for the benefit of) any person
providing workers’ compensation, health, disability or other employee benefits
or property, casualty or liability insurance to the Borrower or any Subsidiary,
pursuant to reimbursement or indemnification obligations to such person, in each
case in the ordinary course of business; provided that upon the incurrence of
Indebtedness with respect to reimbursement obligations regarding workers’
compensation claims, such obligations are reimbursed not later than 30 days
following such incurrence;

(e) Indebtedness of the Borrower to Holdings or any Subsidiary and of any
Subsidiary to Holdings, the Borrower or any other Subsidiary; provided that
(i) Indebtedness of any Subsidiary that is not a Subsidiary Loan Party owing to
the Loan Parties shall be subject to Section 6.04(b), and (ii) Indebtedness of
the Borrower to Holdings or any Subsidiary and Indebtedness of any other Loan
Party to Holdings or any Subsidiary that is not a Subsidiary Loan Party (the
“Subordinated Intercompany Debt”) shall be subordinated in right of payment to
the Obligations on terms reasonably satisfactory to the Administrative Agent;

(f) Indebtedness in respect of performance bonds, bid bonds, appeal bonds,
surety bonds and completion guarantees and similar obligations, in each case
provided in the ordinary course of business, including those incurred to secure
health, safety and environmental obligations in the ordinary course of business;

 

98



--------------------------------------------------------------------------------

(g) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business or other cash management services in
the ordinary course of business; provided that (x) such Indebtedness (other than
credit or purchase cards) is extinguished within ten Business Days of
notification to the Borrower of its incurrence, and (y) such Indebtedness in
respect of credit or purchase cards is extinguished within 60 days from its
incurrence;

(h) (i) Indebtedness of a Subsidiary acquired after the Closing Date or an
entity merged into or consolidated or amalgamated with the Borrower or any
Subsidiary after the Closing Date, and Indebtedness assumed in connection with
the acquisition of assets, which Indebtedness in each case exists at the time of
such acquisition, merger or consolidation or amalgamation and is not created in
contemplation of such event and where such acquisition, merger or consolidation
or amalgamation is permitted by this Cash Flow Credit Agreement, and (ii) any
Permitted Refinancing Indebtedness incurred to Refinance such Indebtedness;
provided that (A) no Default or Event of Default shall have occurred and be
continuing or would result therefrom, and (B) immediately after giving effect to
such acquisition, merger or consolidation or amalgamation, the assumption and
incurrence of any Indebtedness and any related transactions, the Borrower shall
be in Pro Forma Compliance;

(i) Capital Lease Obligations, mortgage financings and purchase money
Indebtedness incurred by the Borrower or any Subsidiary prior to or within 270
days after the acquisition, lease or improvement of any property (real or
personal, and whether through the direct purchase of property or the Equity
Interests of any person owning such property) permitted under this Cash Flow
Credit Agreement in order to finance the acquisition, lease or improvement of
such property, and any Permitted Refinancing Indebtedness in respect thereof, in
an aggregate outstanding principal amount that at the time of, and after giving
effect to, the incurrence thereof, together with the Remaining Present Value of
outstanding leases permitted under Section 6.03, would not exceed the greater of
$105.0 million and 7.0% of Consolidated Total Assets as of the end of the fiscal
quarter immediately prior to the date of such incurrence for which financial
statements have been delivered pursuant to Section 5.04;

(j) Capital Lease Obligations incurred by the Borrower or any Subsidiary in
respect of any Sale and Lease Back Transaction that is permitted under
Section 6.03, and any Permitted Refinancing Indebtedness in respect thereof;

(k) other Indebtedness of the Borrower or any Subsidiary, in an aggregate
principal amount that at the time of, and after giving effect to, the incurrence
thereof, would not exceed the greater of $105.0 million and 7.0% of Consolidated
Total Assets as of the end of the fiscal quarter immediately prior to the date
of such incurrence for which financial statements have been delivered pursuant
to Section 5.04;

(l) Indebtedness of the Borrower pursuant to (i) the Second Lien Notes in an
aggregate principal amount that is not in excess of $580.0 million, (ii) the
Senior Subordinated Notes in an aggregate principal amount that is not in excess
of $300.0 million, (iii) the Senior Secured Notes in an aggregate principal
amount that is not in excess of $345.0 million, and (iv) any Permitted
Refinancing Indebtedness incurred to Refinance any such Indebtedness;

 

99



--------------------------------------------------------------------------------

(m) Guarantees (i) by the Subsidiary Loan Parties of the Indebtedness of the
Borrower described in clause (ii) of paragraph (b) and paragraph (l) of this
Section 6.01, so long as (x) the Liens securing the Guarantee of the obligations
under the “Loan Documents” (as defined in the ABL Credit Agreement) or any
Permitted Refinancing Indebtedness in respect thereof are subject to the Senior
Lien Intercreditor Agreement, and (y) the Guarantee of the Senior Subordinated
Notes or, prior to the date that is one year prior to the maturity date of the
Senior Subordinated Notes, any Permitted Refinancing Indebtedness in respect
thereof, is subordinated in right of payment substantially on terms as set forth
in the Senior Subordinated Notes Indenture with respect to the Senior
Subordinated Notes and so long as any Liens securing the Guarantee of the Second
Lien Notes or any Permitted Refinancing Indebtedness in respect thereof are
subject to the Junior Lien Intercreditor Agreement or another intercreditor
agreement reasonably satisfactory to the Administrative Agent reflecting that
such Liens are junior in priority to the Lien of the Administrative Agent
securing the Obligations under the Loan Documents, (ii) by the Borrower or any
Subsidiary Loan Party of any Indebtedness of the Borrower or any Subsidiary Loan
Party permitted to be incurred under this Cash Flow Credit Agreement, (iii) by
the Borrower or any Subsidiary Loan Party of Indebtedness otherwise permitted
hereunder of Holdings or any Subsidiary that is not a Subsidiary Loan Party to
the extent such Guarantees are permitted by Section 6.04 (other than
Section 6.04(v)), (iv) by any Foreign Subsidiary of Indebtedness of another
Foreign Subsidiary, and (v) by the Borrower of Indebtedness of Foreign
Subsidiaries incurred for working capital purposes in the ordinary course of
business on ordinary business terms so long as such Indebtedness is permitted to
be incurred under Section 6.01(s) to the extent such Guarantees are permitted by
Section 6.04 (other than Section 6.04(v)); provided that Guarantees by the
Borrower or any Subsidiary Loan Party under this Section 6.01(m) of any other
Indebtedness of a person that is subordinated in right of payment to other
Indebtedness of such person shall be expressly subordinated in right of payment
to the Obligations to at least the same extent as the Guarantee of the Senior
Subordinated Notes is under the Senior Subordinated Notes Indenture;

(n) Indebtedness arising from agreements of the Borrower or any Subsidiary
providing for indemnification, adjustment of purchase or acquisition price or
similar obligations, in each case, incurred or assumed in connection with the
Transactions and any Permitted Business Acquisition or the disposition of any
business, assets or a Subsidiary not prohibited by this Cash Flow Credit
Agreement, other than Guarantees of Indebtedness incurred by any person
acquiring all or any portion of such business, assets or a Subsidiary for the
purpose of financing such acquisition;

(o) Indebtedness in respect of (A) letters of credit, bank guarantees, warehouse
receipts or similar instruments issued to support performance obligations and
trade letters of credit (other than obligations in respect of other
Indebtedness) in the ordinary course of business, or (B) letters of credit
issued in favor of the Issuing Bank pursuant to arrangements designed to
eliminate the Issuing Bank’s risk with respect to a Defaulting Lender’s
participation in Letters of Credit as contemplated by Section 2.05(a);

 

100



--------------------------------------------------------------------------------

(p) Indebtedness supported by a Letter of Credit, in a principal amount not in
excess of the stated amount of such Letter of Credit;

(q) Indebtedness consisting of (i) the financing of insurance premiums, or
(ii) take or pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;

(r) (x) Indebtedness consisting of Permitted Additional Debt and Permitted
Refinancing Indebtedness in respect thereof, and (y) any Indebtedness of the
type described in Section 6.01(i) without giving effect to the cap set forth
therein, so long as (i) no Default or Event of Default shall have occurred and
be continuing or would result therefrom, and (ii) immediately after giving
effect to the issuance, incurrence or assumption of such Indebtedness, the Total
Net First Lien Leverage Ratio on a Pro Forma Basis shall not be greater than
3.50 to 1.00;

(s) Indebtedness of Foreign Subsidiaries in an aggregate amount not to exceed
$50.0 million outstanding at any time;

(t) unsecured Indebtedness in respect of obligations of the Borrower or any
Subsidiary to pay the deferred purchase price of goods or services or progress
payments in connection with such goods and services; provided that such
obligations are incurred in connection with open accounts extended by suppliers
on customary trade terms (which require that all such payments be made within 60
days after the incurrence of the related obligations) in the ordinary course of
business and not in connection with the borrowing of money or any Swap
Agreements;

(u) Indebtedness representing deferred compensation to employees of the Borrower
or any Subsidiary incurred in the ordinary course of business;

(v) Indebtedness in connection with Permitted Receivables Financings; provided
that after giving effect to such Indebtedness the Borrower shall be in
compliance with Section 2.11(b);

(w) [Reserved];

(x) Indebtedness of the Borrower and the Subsidiaries incurred under lines of
credit or overdraft facilities (including, but not limited to, intraday, ACH and
purchasing card/T&E services) extended by one or more financial institutions
reasonably acceptable to the Administrative Agent or one or more of the Lenders
and (in each case) established for the Borrower’s and the Subsidiaries’ ordinary
course of operations (such Indebtedness, the “Overdraft Line”);

(y) [reserved];

(z) Indebtedness consisting of Permitted Additional Refinancing Debt and any
Permitted Refinancing Indebtedness in respect thereof; and

 

101



--------------------------------------------------------------------------------

(aa) all premium (if any, including tender premiums), defeasance costs, interest
(including post-petition interest), fees, expenses, charges and additional or
contingent interest on obligations described in paragraphs (a) through
(z) above.

Section 6.02 Liens. Create, incur, assume or permit to exist any Lien on any
property or assets (including stock or other securities of any person, including
the Borrower and any Subsidiary) at the time owned by it, or on any income or
revenues or rights in respect of any thereof, except the following
(collectively, “Permitted Liens”):

(a) Liens on property or assets of the Borrower and the Subsidiaries existing on
the Closing Date (or created following the Closing Date pursuant to agreements
in existence on the Closing Date requiring the creation of such Liens) and, in
each case, set forth on Schedule 6.02(a) or, to the extent not listed in such
Schedule 6.02(a), where such property or assets have a fair market value that
does not exceed $10.0 million in the aggregate, and any modifications,
replacements, renewals or extensions thereof; provided that such Liens shall
secure only those obligations that they secure on the Closing Date (and any
Permitted Refinancing Indebtedness in respect of such obligations permitted by
Section 6.01(a)) and shall not subsequently apply to any other property or
assets of the Borrower or any Subsidiary other than (A) after-acquired property
that is affixed or incorporated into the property covered by such Lien, and
(B) proceeds and products thereof;

(b) any Lien created under the Loan Documents (including Liens under the
Security Documents securing Secured Swap Agreements and the Overdraft Line) or
permitted in respect of any Mortgaged Property by the terms of the applicable
Mortgage;

(c) any Lien on any property or asset of the Borrower or any Subsidiary securing
Indebtedness or Permitted Refinancing Indebtedness permitted by Section 6.01(h);
provided that such Lien (i) does not apply to any other property or assets of
the Borrower or any of the Subsidiaries not securing such Indebtedness at the
date of the acquisition of such property or asset (other than after acquired
property subjected to a Lien securing Indebtedness and other obligations
incurred prior to such date and which Indebtedness and other obligations are
permitted hereunder that require a pledge of after-acquired property, it being
understood that such requirement shall not be permitted to apply to any property
to which such requirement would not have applied but for such acquisition or to
any accounts or inventory of any person that is or becomes a Loan Party),
(ii) such Lien is not created in contemplation of or in connection with such
acquisition and (iii) in the case of a Lien securing Permitted Refinancing
Indebtedness, any such Lien is permitted, subject to compliance with clause
(e) of the definition of the term “Permitted Refinancing Indebtedness;”

(d) Liens for Taxes, assessments or other governmental charges or levies not yet
delinquent or that are being contested in compliance with Section 5.03;

(e) Liens imposed by law (other than Liens for Taxes), including landlord’s,
carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s, construction
or other like Liens arising in the ordinary course of business and securing
obligations that are not overdue by more than 30 days or that are being
contested in good faith by appropriate proceedings and in respect of which, if
applicable, the Borrower or any Subsidiary shall have set aside on its books
reserves in accordance with GAAP;

 

102



--------------------------------------------------------------------------------

(f) (i) pledges and deposits and other Liens made in the ordinary course of
business in compliance with the Federal Employers Liability Act or any other
workers’ compensation, unemployment insurance and other social security laws or
regulations and deposits securing liability to insurance carriers under
insurance or self-insurance arrangements in respect of such obligations, and
(ii) pledges and deposits and other Liens securing liability for reimbursement
or indemnification obligations of (including obligations in respect of letters
of credit or bank guarantees for the benefit of) insurance carriers providing
property, casualty or liability insurance to the Borrower or any Subsidiary;

(g) deposits and other Liens to secure the performance of bids, trade contracts
(other than for Indebtedness), leases (other than Capital Lease Obligations),
statutory obligations, surety and appeal bonds, performance and return of money
bonds, bids, leases, government contracts, trade contracts, agreements with
utilities, and other obligations of a like nature (including letters of credit
in lieu of any such bonds or to support the issuance thereof) incurred in the
ordinary course of business, including those incurred to secure health, safety
and environmental obligations in the ordinary course of business;

(h) zoning restrictions, survey exceptions, easements, trackage rights, leases
(other than Capital Lease Obligations), licenses, special assessments,
rights-of-way covenants, conditions, restrictions and declarations on or with
respect to the use of Real Property, servicing agreements, development
agreements, site plan agreements and other similar encumbrances incurred in the
ordinary course of business and title defects or irregularities that are of a
minor nature and that, in the aggregate, do not interfere in any material
respect with the ordinary conduct of the business of the Borrower or any
Subsidiary, and Liens arising out of timber cutting, hauling or sales contracts;

(i) Liens securing Indebtedness permitted by Section 6.01(i) and
Section 6.01(j);

(j) Liens arising out of capitalized lease transactions permitted under
Section 6.03, so long as such Liens attach only to the property sold and being
leased in such transaction and any accessions thereto or proceeds thereof and
related property;

(k) Liens securing judgments that do not constitute an Event of Default under
Section 8.01(j); provided that such Liens, to the extent that they secure
aggregate amounts of more than $50.0 million, shall be discharged within 60 days
of the creation thereof;

(l) Liens disclosed on the final title insurance policies delivered on or
subsequent to the Closing Date and pursuant to Section 5.10 and any replacement,
extension or renewal of any such Lien; provided that such replacement, extension
or renewal Lien shall not cover any property other than the property that was
subject to such Lien prior to such replacement, extension or renewal; provided,
further, that the Indebtedness and other obligations secured by such
replacement, extension or renewal Lien are permitted by this Cash Flow Credit
Agreement;

(m) any interest or title of a lessor or sublessor under any leases or subleases
entered into by the Borrower or any Subsidiary in the ordinary course of
business;

 

103



--------------------------------------------------------------------------------

(n) Liens that are contractual rights of set off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of the Borrower or any Subsidiary to permit satisfaction of overdraft or similar
obligations incurred in the ordinary course of business of the Borrower or any
Subsidiary, or (iii) relating to purchase orders and other agreements entered
into with customers of the Borrower or any Subsidiary in the ordinary course of
business;

(o) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set off or similar rights;

(p) Liens securing obligations in respect of trade related letters of credit,
bank guarantees or similar obligations permitted under Section 6.01(f), (k) or
(o) and covering the property (or the documents of title in respect of such
property) financed by such letters of credit, bank guarantees or similar
obligations and the proceeds and products thereof;

(q) leases or subleases, licenses or sublicenses (including with respect to
intellectual property and software) granted to others in the ordinary course of
business not interfering in any material respect with the business of the
Borrower and the Subsidiaries, taken as a whole;

(r) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(s) Liens solely on any cash earnest money deposits made by the Borrower or any
of the Subsidiaries in connection with any letter of intent or purchase
agreement in respect of any Investment permitted hereunder;

(t) Liens with respect to property or assets of any Foreign Subsidiary securing
Indebtedness permitted under Section 6.01;

(u) [Reserved];

(v) the prior rights of consignees and their lenders under consignment
arrangements entered into in the ordinary course of business;

(w) agreements to subordinate any interest of the Borrower or any Subsidiary in
any accounts receivable or other proceeds arising from inventory consigned by
the Borrower, or any of the Subsidiaries pursuant to an agreement entered into
in the ordinary course of business;

(x) Liens arising from precautionary Uniform Commercial Code financing
statements regarding operating leases or consignments entered into in connection
with any transaction otherwise permitted under this Cash Flow Credit Agreement;

(y) Liens on Equity Interests in joint ventures (i) securing obligations of such
joint venture, or (ii) pursuant to the relevant joint venture agreement or
arrangement;

(z) Liens on securities that are the subject of repurchase agreements
constituting Permitted Investments under clause (c) of the definition thereof;

 

104



--------------------------------------------------------------------------------

(aa) (i) Liens arising under the Second Lien Note Documents, (ii) Liens securing
Indebtedness incurred pursuant to Section 6.01(r) and (iii) Liens securing
Indebtedness incurred pursuant to Section 6.01(z) and, in each case, Permitted
Refinancing Indebtedness in respect thereof; provided that any such Lien on the
Notes Priority Collateral shall be pari passu with or junior to the Liens in
favor of the Lenders under the Loan Documents pursuant to the Senior Lien
Intercreditor Agreement (or another intercreditor agreement reasonably
satisfactory to the Administrative Agent not less favorable in any material
respect to the Lenders than the Senior Lien Intercreditor Agreement) or the
Junior Lien Intercreditor Agreement;

(bb) Liens in respect of Permitted Receivables Financings that extend only to
the receivables subject thereto;

(cc) Liens on goods or inventory the purchase, shipment or storage price of
which is financed by a documentary letter of credit, bank guarantee or bankers’
acceptance issued or created for the account of the Borrower or any Subsidiary
in the ordinary course of business; provided that such Lien secures only the
obligations of the Borrower or such Subsidiaries in respect of such letter of
credit, bank guarantee or banker’s acceptance to the extent permitted under
Section 6.01;

(dd) Liens securing insurance premiums financing arrangements; provided that
such Liens are limited to the applicable unearned insurance premiums;

(ee) Liens in favor of the Borrower or any Subsidiary Loan Party;

(ff) other Liens with respect to property or assets of the Borrower or any
Subsidiary securing obligations in an aggregate principal amount outstanding at
any time not to exceed $25.0 million;

(gg) Liens on not more than $20.0 million of deposits securing Swap Agreements;

(hh) other Liens so long as, after giving effect to any such Lien and the
incurrence of any Indebtedness incurred at the time such Lien is created or
incurred, the Adjusted Total Net First Lien Leverage Ratio on a Pro Forma Basis
shall not be greater than 3.00 to 1.00 and at the time of the incurrence of such
Lien and after giving effect thereto, no Default or Event of Default shall have
occurred and be continuing or would result therefrom; provided that any such
Lien on the Notes Priority Collateral shall be pari passu with or junior to the
Liens in favor of the Lenders under the Loan Documents pursuant to the Senior
Lien Intercreditor Agreement (or another intercreditor agreement reasonably
satisfactory to the Administrative Agent not less favorable in any material
respect to the Lenders than the Senior Lien Intercreditor Agreement) or the
Junior Lien Intercreditor Agreement; provided, further, that, for purposes of
this clause (hh), with respect to Liens securing Indebtedness incurred to
Refinance, refund or otherwise retire for value in whole or in part (i) the
Second Lien Notes, (ii) the Senior Subordinated Notes or (iii) the Holdco Debt,
at the time of incurrence and after giving Pro Forma effect thereto, the
Adjusted Total Net First Lien Leverage Ratio on a Pro Forma Basis shall not be
greater than 2.50 to 1.00;

(ii) [Reserved];

 

105



--------------------------------------------------------------------------------

(jj) Liens on the Collateral securing Indebtedness permitted by
Section 6.01(b)(ii) or Section 6.01(l)(iii) (together with any Permitted
Refinancing Indebtedness in respect thereof); provided that any such Lien shall
be subject to the Senior Lien Intercreditor Agreement (and, for the avoidance of
doubt, any such Liens on the Notes Priority Collateral (x) securing Indebtedness
permitted by Section 6.01(b)(ii) shall be junior to the Liens in favor of the
Lenders under the Loan Documents and (y) securing Indebtedness permitted by
Section 6.01(l)(iii) shall be pari passu with or junior to the Liens in favor of
the Lenders under the Loan Documents); or

(kk) Liens on the Collateral that are junior in priority to the Liens in favor
of the Lenders on terms no less favorable taken as a whole than those in the
Junior Lien Intercreditor Agreement.

Section 6.03 Sale and Lease Back Transactions. Enter into any arrangement,
directly or indirectly, with any person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
that it intends to use for substantially the same purpose or purposes as the
property being sold or transferred (a “Sale and Lease Back Transaction”);
provided that a Sale and Lease Back Transaction shall be permitted (a) with
respect to property owned (i) by the Borrower or any Domestic Subsidiary that is
acquired after the Closing Date so long as such Sale and Lease Back Transaction
is consummated within 180 days of the acquisition of such property, or (ii) by
any Foreign Subsidiary regardless of when such property was acquired, and
(b) with respect to any property owned by the Borrower or any Domestic
Subsidiary, if at the time the lease in connection therewith is entered into,
and after giving effect to the entering into of such lease, the Remaining
Present Value of such lease, together with the Remaining Present Value of
outstanding leases previously entered into under this Section 6.03(b), would not
exceed the greater of $105.0 million and 7.0% of Consolidated Total Assets as of
the end of the fiscal quarter immediately prior to the date the lease was
entered into for which financial statements have been delivered pursuant to
Section 5.04.

Section 6.04 Investments, Loans and Advances. Purchase, hold or acquire
(including pursuant to any merger, consolidation or amalgamation with a person
that is not a Wholly-Owned Subsidiary immediately prior to such merger,
consolidation or amalgamation) any Equity Interests, evidences of Indebtedness
or other securities of, make or permit to exist any loans or advances to or
Guarantees of the obligations of, or make or permit to exist any investment or
any other interest in (each, an “Investment”), any other person, except:

(a) the Transactions;

(b) (i) Investments by the Borrower or any Subsidiary in the Equity Interests of
the Borrower or any Subsidiary; (ii) intercompany loans from the Borrower or any
Subsidiary to the Borrower or any Subsidiary; and (iii) Guarantees by the
Borrower or any Subsidiary Loan Party of Indebtedness otherwise expressly
permitted hereunder of the Borrower or any Subsidiary; provided that the sum of
(A) Investments (valued at the time of the making thereof and without giving
effect to any write downs or write offs thereof) made after the Closing Date by
the Loan Parties pursuant to clause (i) in Subsidiaries that are not Subsidiary
Loan Parties, plus (B) net intercompany loans made after the Closing Date to
Subsidiaries that are not Subsidiary Loan Parties pursuant to clause (ii), plus
(C) Guarantees of Indebtedness after the Closing Date of

 

106



--------------------------------------------------------------------------------

Subsidiaries that are not Subsidiary Loan Parties pursuant to clause (iii),
shall not exceed an aggregate net amount equal to (x) the greater of (1) $105.0
million and (2) 7.0% of Consolidated Total Assets as of the end of the fiscal
quarter immediately prior to the date of such incurrence for which financial
statements have been delivered pursuant to Section 5.04 (plus any return of
capital actually received by the respective investors in respect of Investments
theretofore made by them pursuant to this paragraph (b)) plus (y) the portion,
if any, of the Cumulative Credit on the date of such election that the Borrower
elects to apply to this Section 6.04(b)(y), such election to be specified in a
written notice of a Responsible Officer of the Borrower calculating in
reasonable detail the amount of Cumulative Credit immediately prior to such
election and the amount thereof elected to be so applied; provided, further,
that (x) intercompany current liabilities incurred in the ordinary course of
business in connection with the cash management operations of the Borrower and
the Subsidiaries, and (y) intercompany loans, advances or Indebtedness having a
term not exceeding 364 days (inclusive of any roll-overs or extensions of terms)
and made in the ordinary course of business consistent with past practice shall
not be included in calculating the limitation in this paragraph at any time;

(c) Permitted Investments and Investments that were Permitted Investments when
made;

(d) Investments arising out of the receipt by the Borrower or any Subsidiary of
non-cash consideration for the sale of assets permitted under Section 6.05;

(e) loans and advances to officers, directors, employees or consultants of the
Borrower or any Subsidiary (i) in the ordinary course of business not to exceed
$15.0 million in the aggregate at any time outstanding (calculated without
regard to write downs or write offs thereof), (ii) in respect of payroll
payments and expenses in the ordinary course of business and (iii) in connection
with such person’s purchase of Equity Interests of Holdings (or any direct or
indirect parent of Holdings) solely to the extent that the amount of such loans
and advances shall be contributed to the Borrower in cash as common equity;

(f) accounts receivable, security deposits and prepayments arising and trade
credit granted in the ordinary course of business and any assets or securities
received in satisfaction or partial satisfaction thereof from financially
troubled account debtors to the extent reasonably necessary in order to prevent
or limit loss and any prepayments and other credits to suppliers made in the
ordinary course of business;

(g) Swap Agreements permitted pursuant to Section 6.11;

(h) Investments existing on, or contractually committed as of, the Closing Date
and set forth on Schedule 6.04 and any extensions, renewals or reinvestments
thereof, so long as the aggregate amount of all Investments pursuant to this
clause (h) is not increased at any time above the amount of such Investment
existing on the Closing Date (other than pursuant to an increase as required by
the terms of any such Investment as in existence on the Closing Date);

(i) Investments resulting from pledges and deposits under Sections 6.02(f), (g),
(k), (r), (s), (v) and (gg);

 

107



--------------------------------------------------------------------------------

(j) other Investments by the Borrower or any Subsidiary in an aggregate amount
(valued at the time of the making thereof, and without giving effect to any
write downs or write offs thereof) not to exceed (i) the greater of $105.0
million and 7.0% of Consolidated Total Assets as of the end of the fiscal
quarter immediately prior to the date of such incurrence for which financial
statements have been delivered pursuant to Section 5.04 (plus any returns of
capital actually received by the respective investor in respect of investments
theretofore made by it pursuant to this paragraph (j)) plus (ii) the portion, if
any, of the Cumulative Credit on the date of such election that the Borrower
elects to apply to this Section 6.04(j)(ii), such election to be specified in a
written notice of a Responsible Officer of the Borrower calculating in
reasonable detail the amount of Cumulative Credit immediately prior to such
election and the amount thereof elected to be so applied; provided that if any
Investment pursuant to this clause (j) is made in any person that is not a
Subsidiary of the Borrower at the date of the making of such Investment and such
person becomes a Subsidiary of the Borrower after such date, such Investment
shall thereafter be deemed to have been made pursuant to clause (b) above and
shall cease to have been made pursuant to this clause (j) for so long as such
person continues to be a Subsidiary of the Borrower;

(k) Investments constituting Permitted Business Acquisitions;

(l) intercompany loans between Foreign Subsidiaries and Guarantees by Foreign
Subsidiaries permitted by Section 6.01(m);

(m) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with or judgments against,
customers and suppliers, in each case in the ordinary course of business or
Investments acquired by the Borrower as a result of a foreclosure by the
Borrower or any of the Subsidiaries with respect to any secured Investments or
other transfer of title with respect to any secured Investment in default;

(n) Investments of a Subsidiary acquired after the Closing Date or of an entity
merged into, or consolidated or amalgamated with the Borrower or merged into or
consolidated or amalgamated with a Subsidiary after the Closing Date, in each
case, (i) to the extent permitted under this Section 6.04 and, (ii) in the case
of any acquisition, merger or consolidation or amalgamation, in accordance with
Section 6.05, and (iii) to the extent that such Investments were not made in
contemplation of or in connection with such acquisition, merger or consolidation
or amalgamation and were in existence on the date of such acquisition, merger or
consolidation or amalgamation;

(o) acquisitions by the Borrower of obligations of one or more officers or other
employees of Holdings, any Parent Entity, the Borrower or the Subsidiaries in
connection with such officer’s or employee’s acquisition of Equity Interests of
Holdings or any Parent Entity, so long as no cash is actually advanced by the
Borrower or any of the Subsidiaries to such officers or employees in connection
with the acquisition of any such obligations;

(p) Guarantees by the Borrower or any Subsidiary of operating leases (other than
Capital Lease Obligations) or of other obligations that do not constitute
Indebtedness, in each case entered into by the Borrower or any Subsidiary in the
ordinary course of business;

 

108



--------------------------------------------------------------------------------

(q) Investments to the extent that payment for such Investments is made with
Equity Interests of Holdings (or any direct or indirect parent of Holdings);

(r) Investments in the equity interests of one or more newly formed persons that
are received in consideration of the contribution by Holdings, the Borrower or
the applicable Subsidiary of assets (including Equity Interests and cash) to
such person or persons; provided that (i) the fair market value of such assets,
determined on an arm’s-length basis, so contributed pursuant to this paragraph
(r) shall not in the aggregate exceed $20.0 million, and (ii) in respect of each
such contribution, a Responsible Officer of the Borrower shall certify, in a
form to be agreed upon by the Borrower and the Administrative Agent (x) after
giving effect to such contribution, no Default or Event of Default shall have
occurred and be continuing, (y) the fair market value of the assets so
contributed, and (z) that the requirements of paragraph (i) of this proviso
remain satisfied;

(s) Investments consisting of the redemption, purchase, repurchase or retirement
of any Equity Interests permitted under Section 6.06;

(t) Investments in the ordinary course of business consisting of Uniform
Commercial Code Article 3 endorsements for collection or deposit and Uniform
Commercial Code Article 4 customary trade arrangements with customers consistent
with past practices;

(u) Investments in Foreign Subsidiaries not to exceed $20.0 million in the
aggregate, as valued at the fair market value of such Investment at the time
such Investment is made;

(v) Guarantees permitted under Section 6.01 (except to the extent such Guarantee
is expressly subject to Section 6.04);

(w) advances in the form of a prepayment of expenses, so long as such expenses
are being paid in accordance with customary trade terms of the Borrower or such
Subsidiary;

(x) Investments by Borrower and the Subsidiaries, including loans and advances
to any direct or indirect parent of the Borrower, if the Borrower or any other
Subsidiary would otherwise be permitted to make a dividend or distribution in
such amount (provided that the amount of any such Investment shall also be
deemed to be a distribution under the appropriate clause of Section 6.06 for all
purposes of this Cash Flow Credit Agreement);

(y) Investments arising as a result of Permitted Receivables Financings;

(z) Investments consisting of the licensing or contribution of intellectual
property pursuant to joint marketing arrangements with other persons;

(aa) Investments consisting of purchases and acquisitions of inventory,
supplies, materials and equipment or purchases of contract rights or licenses or
leases of intellectual property in each case in the ordinary course of business;

(bb) Investments received substantially contemporaneously in exchange for Equity
Interests of the Borrower; provided that such Investments are not included in
any determination of the Cumulative Credit; and

 

109



--------------------------------------------------------------------------------

(cc) Investments in joint ventures not in excess of $20.0 million in the
aggregate; provided that if any Investment pursuant to this paragraph (cc) is
made in any person that is not a Subsidiary of the Borrower at the date of the
making of such Investment and such person becomes a Subsidiary of the Borrower
after such date, such Investment shall thereafter be deemed to have been made
pursuant to paragraph (b) above and shall cease to have been made pursuant to
this paragraph (cc) for so long as such person continues to be a Subsidiary of
the Borrower.

The amount of Investments that may be made at any time pursuant to
Section 6.04(b) or 6.04(j) (such Sections, the “Related Sections”) may, at the
election of the Borrower, be increased by the amount of Investments that could
be made at such time under the other Related Section; provided that the amount
of each such increase in respect of one Related Section shall be treated as
having been used under the other Related Section.

Section 6.05 Mergers, Consolidations, Sales of Assets and Acquisitions. Merge
into or consolidate with any other person, or permit any other person to merge
into or consolidate with it, or sell, transfer, lease or otherwise dispose of
(in one transaction or in a series of transactions) all or any part of its
assets (whether now owned or hereafter acquired), or issue, sell, transfer or
otherwise dispose of any Equity Interests of the Borrower or any Subsidiary, or
purchase, lease or otherwise acquire (in one transaction or a series of
transactions) all or any substantial part of the assets of any other person or
any division, unit or business of any person, except that this Section shall not
prohibit:

(a) (i) the purchase and sale of inventory in the ordinary course of business by
the Borrower or any Subsidiary, (ii) the acquisition or lease (pursuant to an
operating lease) of any other asset in the ordinary course of business by the
Borrower or any Subsidiary, (iii) the sale of surplus, obsolete, damaged or worn
out equipment or other property in the ordinary course of business by the
Borrower or any Subsidiary, or (iv) the sale of Permitted Investments in the
ordinary course of business;

(b) if at the time thereof and immediately after giving effect thereto no Event
of Default shall have occurred and be continuing or would result therefrom,
(i) the merger, consolidation or amalgamation of any Subsidiary into (or with)
the Borrower in a transaction in which the Borrower is the survivor, (ii) the
merger, consolidation or amalgamation or consolidation of any Subsidiary into or
with any Subsidiary Loan Party in a transaction in which the surviving or
resulting entity is a Subsidiary Loan Party and, in the case of each of clauses
(i) and (ii), no person other than the Borrower or Subsidiary Loan Party
receives any consideration, (iii) the merger or consolidation of any Subsidiary
that is not a Subsidiary Loan Party into or with any other Subsidiary that is
not a Subsidiary Loan Party, (iv) the liquidation or dissolution or change in
form of entity of any Subsidiary (other than the Borrower) if the Borrower
determines in good faith that such liquidation, dissolution or change in form is
in the best interests of the Borrower and is not materially disadvantageous to
the Lenders, or (v) any Subsidiary may merge, consolidate or amalgamate with any
other person in order to effect an Investment permitted pursuant to Section 6.04
so long as the continuing or surviving person shall be a Subsidiary, which shall
be a Loan Party if the merging, consolidating or amalgamating Subsidiary was a
Loan Party and which together with each of its subsidiaries shall have complied
with the requirements of Section 5.10;

 

110



--------------------------------------------------------------------------------

(c) sales, transfers, leases or other dispositions to the Borrower or a
Subsidiary (upon voluntary liquidation or otherwise); provided that any sales,
transfers, leases or other dispositions by a Loan Party to a Subsidiary that is
not a Subsidiary Loan Party in reliance on this paragraph (c) shall be made in
compliance with Section 6.07, and shall not in the aggregate exceed, in any
fiscal year of the Borrower, 7.0% of Consolidated Total Assets as of the end of
the fiscal quarter immediately prior to the date of such sale, transfer, lease
or other disposition for which financial statements have been delivered pursuant
to Section 5.04;

(d) Sale and Lease Back Transactions permitted by Section 6.03;

(e) Investments permitted by Section 6.04, Permitted Liens, and dividends
permitted by Section 6.06 and Capital Expenditures;

(f) the sale of defaulted receivables in the ordinary course of business and not
as part of an accounts receivables financing transaction;

(g) sales, transfers, leases, licenses or other dispositions of assets not
otherwise permitted by this Section 6.05; provided that (i) the aggregate gross
proceeds (including non-cash proceeds) of any or all assets sold, transferred,
leased, licensed or otherwise disposed of in reliance upon this paragraph
(g) shall not exceed, in any fiscal year of the Borrower, the greater of
(x) $125 million and (y) 8.5% of Consolidated Total Assets as of the end of the
fiscal quarter immediately prior to the date of such incurrence for which
financial statements have been delivered pursuant to Section 5.04, (ii) no
Default or Event of Default exists or would result therefrom, and (iii) with
respect to any such sale, transfer, lease or other disposition with aggregate
gross proceeds (including non-cash proceeds) in excess of $10.0 million,
immediately after giving effect thereto, the Borrower shall be in Pro Forma
Compliance;

(h) Permitted Business Acquisitions (including any merger or consolidation or
amalgamation in order to effect a Permitted Business Acquisition); provided that
following any such merger or consolidation or amalgamation, (i) involving the
Borrower, the Borrower is the surviving corporation, (ii) involving a Domestic
Subsidiary, the surviving or resulting entity shall be a Wholly-Owned
Subsidiary, and (iii) involving a Foreign Subsidiary, the surviving or resulting
entity shall be a Wholly-Owned Subsidiary;

(i) leases, licenses, or subleases or sublicenses of any real or personal
property in the ordinary course of business;

(j) sales, leases or other dispositions of inventory of the Borrower and the
Subsidiaries determined by the management of the Borrower to be no longer useful
or necessary in the operation of the business of the Borrower or any of the
Subsidiaries;

(k) acquisitions and purchases made with the proceeds of any Asset Sale;
provided that such Investment constitutes a Permitted Business Acquisition or
the acquisition of assets useful in the business of the Borrower and the
Subsidiaries;

(l) the purchase and sale or other transfer (including by capital contribution)
of Receivables Assets pursuant to Permitted Receivables Financings); and

 

111



--------------------------------------------------------------------------------

(m) any exchange of assets for services and/or other assets of comparable or
greater value; provided that (i) at least 90% of the consideration received by
the transferor consists of assets that will be used in a business or business
activity permitted hereunder, (ii) in the event of a swap with a fair market
value in excess of $10.0 million, the Administrative Agent shall have received a
certificate from a Responsible Officer of the Borrower with respect to such fair
market value, and (iii) in the event of a swap with a fair market value in
excess of $20.0 million, such exchange shall have been approved by at least a
majority of the Board of Directors of Holdings or the Borrower; provided,
further, that (A) the aggregate gross consideration (including exchange assets,
other non-cash consideration and cash proceeds) of any or all assets exchanged
in reliance upon this paragraph (m) shall not exceed, in any fiscal year of the
Borrower, the greater of $125.0 million and 8.5% of Consolidated Total Assets as
of the end of the fiscal quarter immediately prior to the date of such
incurrence for which financial statements have been delivered pursuant to
Section 5.04(b), (B) no Default or Event of Default exists or would result
therefrom and (C) with respect to any such exchange with aggregate gross
consideration in excess of $10.0 million, immediately after giving effect
thereto, the Borrower shall be in Pro Forma Compliance.

Notwithstanding anything to the contrary contained in Section 6.05 above, (i) no
sale, transfer or other disposition of assets shall be permitted by this
Section 6.05 (other than sales, transfers, leases, licenses or other
dispositions to Loan Parties pursuant to paragraph (c) hereof) unless such
disposition is for fair market value, (ii) no sale, transfer or other
disposition of assets shall be permitted by paragraph (a) or (d) of this
Section 6.05 unless such disposition is for at least 75% cash consideration, and
(iii) no sale, transfer or other disposition of assets in excess of $10 million
shall be permitted by paragraph (g) of this Section 6.05 unless such disposition
is for at least 75% cash consideration; provided that the provisions of
clause (ii) shall not apply to any individual transaction or series of related
transactions involving assets with a fair market value of less than $10.0
million or to other transactions involving assets with a fair market value of
not more than the greater of $50.0 million and 3.5% of Consolidated Total Assets
in the aggregate for all such transactions during the term of this Cash Flow
Credit Agreement; provided, further, that for purposes of clause (iii), (a) the
amount of any liabilities (as shown on the Borrower’s or any Subsidiary’s most
recent balance sheet or in the notes thereto) of the Borrower or any Subsidiary
of the Borrower that is assumed by the transferee of any such assets shall be
deemed to be cash (other than any such liabilities that are by their terms
subordinated in right of payment to the Obligations), (b) any notes or other
obligations or other securities or assets received by the Borrower or such
Subsidiary from the transferee that are converted by the Borrower or such
Subsidiary into cash within 180 days after receipt thereof (to the extent of the
cash received), and (c) any Designated Non-Cash Consideration received by the
Borrower or any of the Subsidiaries in such Asset Sale having an aggregate fair
market value, taken together with all other Designated Non-Cash Consideration
received pursuant to this clause (c) that is at that time outstanding, not to
exceed $40.0 million at the time of the receipt of such Designated Non-Cash
Consideration (with the fair market value of each item of Designated Non-Cash
Consideration being measured at the time received and without giving effect to
subsequent changes in value) shall be deemed to be cash. To the extent that any
Collateral is disposed of in a transaction expressly permitted by this
Section 6.05 to any person other than Holdings, the Borrower or any Subsidiary
Loan Party, such Collateral shall be sold free and clear of the Liens created by
the Loan Documents, and the Administrative Agent shall take, and shall be
authorized by each Lender to take, any actions reasonably requested by the
Borrower in order to evidence the foregoing.

 

112



--------------------------------------------------------------------------------

Section 6.06 Dividends and Distributions. Declare or pay any dividend or make
any other distribution (by reduction of capital or otherwise), whether in cash,
property, securities or a combination thereof, with respect to any of its Equity
Interests (other than dividends and distributions on Equity Interests payable
solely by the issuance of additional Equity Interests (other than Disqualified
Stock) of the person paying such dividends or distributions) or directly or
indirectly redeem, purchase, retire or otherwise acquire for value (or permit
any Subsidiary to purchase or acquire) any of its Equity Interests or set aside
any amount for any such purpose (other than through the issuance of additional
Equity Interests (other than Disqualified Stock) of the person redeeming,
purchasing, retiring or acquiring such shares); provided, however, that:

(a) any Subsidiary of the Borrower may declare and pay dividends to, repurchase
its Equity Interests from or make other distributions to the Borrower or to any
Wholly Owned Subsidiary of the Borrower (or, in the case of non-Wholly Owned
Subsidiaries, to the Borrower or any Subsidiary that is a direct or indirect
parent of such Subsidiary and to each other owner of Equity Interests of such
Subsidiary on a pro rata basis (or more favorable basis from the perspective of
the Borrower or such Subsidiary) based on their relative ownership interests so
long as any repurchase of its Equity Interests from a person that is not the
Borrower or a Subsidiary is permitted under Section 6.04);

(b) the Borrower may declare and pay dividends or make other distributions to
Holdings in respect of (i) overhead, legal, accounting and other professional
fees and expenses of Holdings or any Parent Entity, (ii) fees and expenses
related to any public offering or private placement of debt or equity securities
of Holdings or any Parent Entity whether or not consummated, (iii) franchise
taxes and other fees, taxes and expenses in connection with the maintenance of
its existence and its (or any Parent Entity’s indirect) ownership of the
Borrower, (iv) payments permitted by Section 6.07(b) (other than
Section 6.07(b)(vii)), (v) (x) with respect to each tax year or portion thereof
that the Borrower qualifies as a Flow Through Entity, the Borrower may declare
and pay dividends or make other distributions to the holders of Equity Interests
of the Borrower (or to any direct or indirect parent of the Borrower or holders
of Equity Interests in such parent); and (y) with respect to any tax year or
portion thereof that the Borrower does not qualify as a Flow Through Entity, the
Borrower may declare and pay dividends or make other distributions to any direct
or indirect parent company of the Borrower that files a consolidated U.S.
federal, state or local income tax return that includes the Borrower and the
Subsidiaries, in each case in an amount not to exceed the amount that the
Borrower and the Subsidiaries would have been required to pay in respect of
federal, state or local income taxes (as the case may be) payable on such
returns in respect of such year if the Borrower and the Subsidiaries paid such
taxes directly as a stand-alone taxpayer (or stand-alone group) (and deeming the
Borrower to be a taxpaying corporation and parent of a group if it is a Flow
Through Entity), and (vi) customary salary, bonus and other benefits payable to,
and indemnities provided on behalf of, officers and employees of Holdings or any
Parent Entity, in each case in order to permit Holdings or any Parent Entity to
make such payments; provided that in the case of clauses (i), (ii) and (iii),
the amount of such dividends and distributions shall not exceed the portion of
any amounts referred to in such clauses (i), (ii) and (iii) that are allocable
to the Borrower and the Subsidiaries (which shall be 100% for so long as
Holdings or such Parent Entity, as the case may be, owns no assets other than
the Equity Interests in the Borrower, Holdings, or another Parent Entity);

 

113



--------------------------------------------------------------------------------

(c) the Borrower may declare and pay dividends or make other distributions to
Holdings the proceeds of which are used to purchase or redeem the Equity
Interests of Holdings or any Parent Entity (including related stock appreciation
rights or similar securities) held by then present or former directors,
consultants, officers or employees of Holdings, the Borrower or any of the
Subsidiaries or by any Plan or any shareholders’ agreement then in effect upon
such person’s death, disability, retirement or termination of employment or
under the terms of any such Plan or any other agreement under which such shares
of stock or related rights were issued; provided that the aggregate amount of
such purchases or redemptions under this paragraph (c) shall not exceed in any
fiscal year $15.0 million (plus the amount of net proceeds contributed to the
Borrower that were (x) received by Holdings or any Parent Entity during such
calendar year from sales of Equity Interests of Holdings or any Parent Entity of
Holdings to directors, consultants, officers or employees of Holdings, any
Parent Entity, the Borrower or any Subsidiary in connection with permitted
employee compensation and incentive arrangements and (y) the amount of net
proceeds of any key man life insurance policies received during such calendar
year), which, if not used in any year, may be carried forward to any subsequent
calendar year; and provided, further, that cancellation of Indebtedness owing to
the Borrower or any Subsidiary from members of management of Holdings, the
Borrower or the Subsidiaries in connection with a repurchase of Equity Interests
of Holdings will not be deemed to constitute a dividend or distribution for
purposes of this Section 6.06;

(d) non-cash repurchases of Equity Interests deemed to occur upon exercise of
stock options if such Equity Interests represent a portion of the exercise price
of such options;

(e) the Borrower may pay dividends to Holdings in an aggregate amount equal to
the portion, if any, of the Cumulative Credit on such date that the Borrower
elects to apply to this Section 6.06(e), such election to be specified in a
written notice of a Responsible Officer of the Borrower calculating in
reasonable detail the amount of Cumulative Credit immediately prior to such
election and the amount thereof elected to be so applied; provided that no
Default or Event of Default has occurred and is continuing or would result
therefrom and, after giving effect thereto, that the Borrower and the
Subsidiaries shall be in Pro Forma Compliance;

(f) the Borrower may pay dividends or distributions to allow Holdings or any
Parent Entity to make payments in cash, in lieu of the issuance of fractional
shares, upon the exercise of warrants or upon the conversion or exchange of
Equity Interests of any such person;

(g) the Borrower may pay dividends and make distributions to Holdings so that
Holdings or any Parent Entity may pay dividends and make distributions to, or
repurchase or redeem shares from, its equity holders in an amount equal to
6.0% per annum of the net proceeds received by the Borrower from any public
offering of Equity Interests of Holdings or any Parent Entity;

(h) the Borrower may pay dividends or make distributions to Holdings to finance
any Investment permitted to be made pursuant to Section 6.04; provided that
(A) such dividend or distribution shall be made substantially concurrently with
the closing of such Investment, and

 

114



--------------------------------------------------------------------------------

(B) such Parent Entity shall, immediately following the closing thereof, cause
(1) all property acquired (whether assets or Equity Interests) to be contributed
to the Borrower or a Subsidiary, or (2) the merger, consolidation or
amalgamation (to the extent permitted in Section 6.05) of the person formed or
acquired into the Borrower or a Subsidiary in order to consummate such Permitted
Business Acquisition or Investment, in each case, in accordance with the
requirements of Section 5.10; and

(i) the Borrower or the Subsidiaries may declare and pay dividends to Holdings
or make other distributions to Holdings to make payments or other distributions
in respect of the Holdco Debt in an amount not to exceed the Specified Amount;
provided that the Borrower shall be in Pro Forma Compliance both immediately
prior to and following such dividend or other distribution.

Section 6.07 Transactions with Affiliates. (a) Sell or transfer any property or
assets to, or purchase or acquire any property or assets from, or otherwise
engage in any other transaction with, any of its Affiliates or any known direct
or indirect holder of 10% or more of any class of Equity Interests of Holdings
or the Borrower in a transaction involving aggregate consideration in excess of
$5.0 million, unless such transaction is (i) otherwise permitted (or required)
under this Cash Flow Credit Agreement, or (ii) upon terms no less favorable to
the Borrower or such Subsidiary, as applicable, than would be obtained in a
comparable arm’s length transaction with a person that is not an Affiliate. For
purposes of this Section 6.07, any transaction with any Affiliate or any such
10% holder shall be deemed to have satisfied the standard set forth in clause
(ii) of the immediately preceding sentence if such transaction is approved by a
majority of the Disinterested Directors of Holdings or the Borrower.

(b) The foregoing paragraph (a) shall not prohibit, to the extent otherwise
permitted under this Cash Flow Credit Agreement:

(i) any issuance of securities, or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, employment arrangements,
equity purchase agreements, stock options and stock ownership plans approved by
the Board of Directors of Holdings or of the Borrower;

(ii) loans or advances to employees or consultants of Holdings (or any Parent
Entity), the Borrower or any of the Subsidiaries in accordance with
Section 6.04(e);

(iii) transactions among the Borrower or any Subsidiary or any entity that
becomes a Subsidiary as a result of such transaction (including via merger or
consolidation or amalgamation in which a Subsidiary is the surviving entity);

(iv) the payment of fees, reasonable out-of-pocket costs and indemnities to
directors, officers, consultants and employees of Holdings, any Parent Entity,
the Borrower and the Subsidiaries in the ordinary course of business;

(v) transactions pursuant to the Transaction Documents, the Transactions and
permitted transactions, agreements and arrangements in existence on the Closing
Date and set forth on Schedule 6.07 or any amendment thereto to the extent such
amendment is not adverse to the Lenders in any material respect;

 

115



--------------------------------------------------------------------------------

(vi) (A) any employment agreements entered into by the Borrower or any of the
Subsidiaries in the ordinary course of business, (B) any subscription agreement
or similar agreement pertaining to the repurchase of Equity Interests pursuant
to put/call rights or similar rights with employees, officers or directors, and
(C) any employee compensation, benefit plan or arrangement, any health,
disability or similar insurance plan which covers employees, and any reasonable
employment contract and transactions pursuant thereto;

(vii) dividends, redemptions and repurchases permitted under Section 6.06,
including payments to Holdings (and any Parent Entity),

(viii) any purchase by Holdings of the Equity Interests of the Borrower;
provided that any Equity Interests of the Borrower purchased by Holdings shall
be pledged to the Collateral Agent on behalf of the Lenders pursuant to the
Collateral Agreement;

(ix) payments by the Borrower or any of the Subsidiaries to the Fund or any Fund
Affiliate made for any financial advisory, financing, underwriting or placement
services or in respect of other investment banking activities, including in
connection with acquisitions or divestitures, which payments are approved by the
majority of the Board of Directors of the Borrower, or a majority of
disinterested members of the Board of Directors of the Borrower, in good faith;

(x) transactions with Wholly Owned Subsidiaries for the purchase or sale of
goods, products, parts and services entered into in the ordinary course of
business in a manner consistent with past practice;

(xi) any transaction in respect of which the Borrower delivers to the
Administrative Agent (for delivery to the Lenders) a letter addressed to the
Board of Directors of the Borrower from an accounting, appraisal or investment
banking firm, in each case of nationally recognized standing that is (A) in the
good faith determination of the Borrower qualified to render such letter and
(B) reasonably satisfactory to the Administrative Agent, which letter states
that such transaction is on terms that are no less favorable to the Borrower or
such Subsidiary, as applicable, than would be obtained in a comparable
arm’s-length transaction with a person that is not an Affiliate;

(xii) subject to paragraph (xiv) below, the payment of all fees, expenses,
bonuses and awards related to the Transactions contemplated by the ABL Credit
Agreement including fees to the Fund or any Fund Affiliate;

(xiii) transactions with joint ventures for the purchase or sale of goods,
equipment and services entered into in the ordinary course of business and in a
manner consistent with past practice;

(xiv) any agreement to pay, and the payment of, monitoring, management,
transaction, advisory or similar fees payable to the Fund or any Fund Affiliate
(A) in an aggregate amount in any fiscal year not to exceed the sum of (1) the
greater of $2.5 million and 2.0% of EBITDA, plus reasonable out of pocket costs
and expenses in

 

116



--------------------------------------------------------------------------------

connection therewith and unpaid amounts accrued for prior periods; plus (2) any
deferred fees (to the extent such fees were within such amount in clause (A)(1)
above originally), plus (B) 2.0% of the value of transactions with respect to
which the Fund or any Fund Affiliate provides any transaction, advisory or other
services;

(xv) the issuance, sale, transfer of Equity Interests of the Borrower to
Holdings and capital contributions by Holdings to the Borrower;

(xvi) the issuance of Equity Interests to the management of Holdings, the
Borrower or any Subsidiary in connection with the Transaction;

(xvii) payments by Holdings (and any Parent Entity), the Borrower and the
Subsidiaries pursuant to tax sharing agreements among Holdings (and any such
parent Entity), the Borrower and the Subsidiaries on customary terms that
require each party to make payments when such taxes are due or refunds received
of amounts equal to the income tax liabilities and refunds generated by each
such party calculated on a separate return basis and payments to the party
generating tax benefits and credits of amounts equal to the value of such tax
benefits and credits made available to the group by such party,

(xviii) transactions pursuant to any Permitted Receivables Financing;

(xix) payments of loans (or cancellations of loans) to employees or consultants
that are (A) approved by a majority of the Board of Directors of the Borrower in
good faith, (B) made in compliance with applicable law, and (C) otherwise
permitted under this Cash Flow Credit Agreement;

(xx) transactions with customers, clients, suppliers, or purchasers or sellers
of goods or services, in each case in the ordinary course of business and
otherwise in compliance with the terms of this Cash Flow Credit Agreement that
are fair to the Borrower or the Subsidiaries;

(xxi) transactions between the Borrower or any of the Subsidiaries and any
person, a director of which is also a director of the Borrower or any direct or
indirect parent company of the Borrower; provided, however, that (A) such
director abstains from voting as a director of the Borrower or such direct or
indirect parent company, as the case may be, on any matter involving such other
person, and (B) such person is not an Affiliate of the Borrower for any reason
other than such director’s acting in such capacity;

(xxii) transactions permitted by, and complying with, the provisions of
Section 6.05; or

(xxiii) intercompany transactions undertaken in good faith (as certified by a
Responsible Officer of the Borrower) for the purpose of improving the
consolidated tax efficiency of the Borrower and the Subsidiaries and not for the
purpose of circumventing any covenant herein.

 

117



--------------------------------------------------------------------------------

Section 6.08 Business of the Borrower and the Subsidiaries. Notwithstanding any
other provisions hereof, engage at any time in any business or business activity
other than any business or business activity conducted by any of them on the
Closing Date and any business or business activities incidental or related
thereto, or any business or activity that is reasonably similar thereto or a
reasonable extension, development or expansion thereof or ancillary thereto, and
in the case of a Special Purpose Receivables Subsidiary, Permitted Receivables
Financing.

Section 6.09 Limitation on Payments and Modifications of Indebtedness;
Modifications of Certificate of Incorporation, Bylaws and Certain Other
Agreements; Etc. (a) Amend or modify in any manner materially adverse to the
Lenders, or grant any waiver or release under or terminate in any manner (if
such granting or termination shall be materially adverse to the Lenders), the
articles or certificate of incorporation, by laws, limited liability company
operating agreement, partnership agreement or other organizational documents of
the Borrower or any of the Subsidiaries.

(b) (i) Make, or agree or offer to pay or make, directly or indirectly, any
payment or other distribution (whether in cash, securities or other property) of
or in respect of principal of or interest on the loans under any other
Indebtedness that is subordinated in right of payment to the Obligations or any
Permitted Refinancing Indebtedness in respect of the foregoing or any preferred
Equity Interests or any Disqualified Stock (“Junior Financing”), or any payment
or other distribution (whether in cash, securities or other property), including
any sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination in respect of any Junior
Financing except for (A) Refinancings permitted by Section 6.01(l) or (r),
(B) payments of regularly scheduled interest, and, to the extent this Cash Flow
Credit Agreement is then in effect, principal on the scheduled maturity date of
any Junior Financing, (C) payments or distributions in respect of all or any
portion of the Junior Financing with the proceeds contributed to the Borrower by
Holdings from the issuance, sale or exchange by Holdings (or any direct or
indirect parent of Holdings) of Equity Interests (other than Permitted Cure
Securities) made within eighteen months prior thereto, (D) the conversion of any
Junior Financing to Equity Interests of Holdings or any of its direct or
indirect parents, (E) so long as no Default or Event of Default has occurred and
is continuing or would result therefrom and after giving effect to such payment
or distribution the Borrower would be in Pro Forma Compliance, payments or other
distributions in respect of the Senior Subordinated Notes in an amount not to
exceed the Specified Amount, (F) so long as no Default or Event of Default has
occurred and is continuing or would result therefrom and after giving effect to
such payment or distribution the Borrower would be in Pro Forma Compliance,
payments or distributions in respect of Junior Financings prior to their
scheduled maturity made, in an aggregate amount, not to exceed the sum of
(x) $50.0 million and (y) the Cumulative Credit; and (G) so long as no Default
or Event of Default has occurred and is continuing or would result therefrom,
payments or distributions in respect of the Senior Subordinated Notes within one
year of the date of maturity of such Senior Subordinated Notes; or

(ii) Amend or modify, or permit the amendment or modification of, any provision
of Junior Financing or any agreement, document or instrument evidencing or
relating thereto, other than amendments or modifications that (A) are not in any
manner materially adverse to Lenders and that do not affect the subordination or
payment provisions thereof (if any) in a manner adverse to the Lenders, or
(B) otherwise comply with the definition of “Permitted Refinancing
Indebtedness.”

 

118



--------------------------------------------------------------------------------

(c) Permit any Material Subsidiary to enter into any agreement or instrument
that by its terms restricts (i) the payment of dividends or distributions or the
making of cash advances to the Borrower or any Subsidiary that is a direct or
indirect parent of such Subsidiary, or (ii) the granting of Liens by the
Borrower or such Material Subsidiary that is a Loan Party pursuant to the
Security Documents, in each case other than those arising under any Loan
Document, the “Loan Documents” (as defined in the ABL Credit Agreement) and the
Permitted Additional Refinancing Debt and Permitted Refinancing Indebtedness in
respect of the foregoing, except, in each case, restrictions existing by reason
of:

(A) (i) restrictions imposed by applicable law, and (ii) restrictions pursuant
to any agreement or undertaking set forth on Schedule 6.02(a);

(B) contractual encumbrances or restrictions in effect on the Closing Date under
Indebtedness existing on the Closing Date and set forth on Schedule 6.01, the
Senior Secured Notes, the Second Lien Notes, the Senior Subordinated Notes or
any agreements related to any Permitted Refinancing Indebtedness in respect of
any such Indebtedness that does not expand the scope of any such encumbrance or
restriction;

(C) any restriction on a Subsidiary imposed pursuant to an agreement entered
into for the sale or disposition of the Equity Interests or assets of a
Subsidiary pending the closing of such sale or disposition;

(D) customary provisions in joint venture agreements, similar agreements
applicable to joint ventures and other similar agreements entered into in the
ordinary course of business;

(E) any restrictions imposed by any agreement relating to secured Indebtedness
permitted by this Cash Flow Credit Agreement to the extent that such
restrictions apply only to the property or assets securing such Indebtedness;

(F) any restrictions imposed by any agreement relating to Permitted Additional
Debt, Indebtedness incurred pursuant to Sections 6.01(k) or Section 6.01(r) or
Permitted Refinancing Indebtedness in respect thereof, to the extent such
restrictions are not more restrictive, taken as a whole, than the restrictions
contained in the Senior Subordinated Note Documents;

(G) customary provisions contained in leases or licenses of intellectual
property and other similar agreements entered into in the ordinary course of
business;

(H) customary provisions restricting subletting or assignment of any lease
governing a leasehold interest;

 

119



--------------------------------------------------------------------------------

(I) customary provisions restricting assignment of any agreement entered into in
the ordinary course of business;

(J) customary restrictions and conditions contained in any agreement relating to
the sale, transfer, lease or other disposition of any asset permitted under
Section 6.05 pending the consummation of such sale, transfer, lease or other
disposition;

(K) customary restrictions and conditions contained in the document relating to
any Lien, so long as (1) such Lien is a Permitted Lien and such restrictions or
conditions relate only to the specific asset subject to such Lien, and (2) such
restrictions and conditions are not created for the purpose of avoiding the
restrictions imposed by this Section 6.09;

(L) customary net worth provisions contained in Real Property leases entered
into by Subsidiaries of the Borrower, so long as the Borrower has determined in
good faith that such net worth provisions would not reasonably be expected to
impair the ability of the Borrower and the Subsidiaries to meet their ongoing
obligations;

(M) any agreement in effect at the time such subsidiary becomes a Subsidiary, so
long as such agreement was not entered into in contemplation of such person
becoming a Subsidiary;

(N) restrictions in agreements representing Indebtedness permitted under
Section 6.01 of a Subsidiary of the Borrower that is not a Subsidiary Loan
Party;

(O) customary restrictions on leases, subleases, licenses or Equity Interests or
asset sale agreements otherwise permitted hereby as long as such restrictions
relate to the Equity Interests and assets subject thereto;

(P) restrictions on cash or other deposits imposed by customers under contracts
entered into in the ordinary course of business;

(Q) restrictions contained in any Permitted Receivables Document with respect to
any Special Purpose Receivables Subsidiary;

(R) any encumbrances or restrictions of the type referred to in
Sections 6.09(c)(i) and 6.09(c)(ii) above imposed by any amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings of the contracts, instruments or obligations
referred to in clauses (A) through (Q) above; provided that such amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings are, in the good faith judgment of the Borrower, no
more restrictive with respect to such dividend and other payment restrictions
than those contained in the dividend or other payment restrictions prior to such
amendment, modification, restatement, renewal, increase, supplement, refunding,
replacement or refinancing; or

 

120



--------------------------------------------------------------------------------

(S) any restrictions in agreements relating to Indebtedness, so long as such
restrictions in any agreement are no more restrictive than those in effect on
the Closing Date.

Section 6.10 Total Net First Lien Leverage Ratio. Permit the Total Net First
Lien Leverage Ratio on the last day of any fiscal quarter on which Loans or
Letters of Credit are outstanding (beginning with the fiscal quarter ended
September 30, 2012) to exceed 3.50 to 1.00.

Section 6.11 Swap Agreements. Enter into any Swap Agreement, other than (a) Swap
Agreements required by any Permitted Receivables Financing, (b) Swap Agreements
entered into in the ordinary course of business to hedge or mitigate risks to
which the Borrower or any Subsidiary is exposed in the conduct of its business
or the management of its liabilities (including, without limitation, raw
material, supply costs and currency risks), (c) Swap Agreements entered into in
order to effectively cap, collar or exchange interest rates (from fixed to
floating rates, from one floating rate to another floating rate or otherwise)
with respect to any interest bearing liability or investment of the Borrower or
any Subsidiary, and (d) Swap Agreements entered into in order to swap currency
in connection with funding the business of Holdings, the Borrower and the
Subsidiaries in the ordinary course of business.

Section 6.12 No Other “Designated Senior Debt”. Designate, or permit the
designation of, any Indebtedness as “Designated Senior Debt” or any other
similar term for the purpose of the definition of the same or the subordination
provisions contained in any Junior Financing other than (a) the Obligations
under this Cash Flow Credit Agreement and the other Loan Documents, (b) the
Second Lien Notes, (c) the Senior Secured Notes, (d) the ABL Credit Agreement,
(e) Permitted Additional Refinancing Debt, (f) Indebtedness incurred pursuant to
Section 6.01(r) and (g) any Permitted Refinancing Indebtedness in respect of any
of the foregoing.

Section 6.13 Fiscal Year; Accounting. In the case of the Borrower, permit its
fiscal year to end on any date other than December 31 without prior notice to
the Administrative Agent given concurrently with any required notice to the SEC.

ARTICLE 7

HOLDINGS COVENANTS

Section 7.01 Holdings Covenants. Holdings covenants and agrees with each Lender
that, so long as this Cash Flow Credit Agreement shall remain in effect (other
than in respect of contingent indemnification and expense reimbursement
obligations for which no claim has been made), and until the Commitments have
been terminated and the principal of and interest on each Loan, all Fees and all
other expenses or amounts payable under any Loan Document have been paid in full
and all Letters of Credit have been canceled or have expired and all amounts
drawn thereunder have been reimbursed in full, unless the Required Lenders shall
otherwise consent in writing, (a) Holdings will not create, incur, assume or
permit to exist any Lien (other than Liens of a type described in
Section 6.02(d), (e), (h), (k), (hh) (only to the extent securing Permitted

 

121



--------------------------------------------------------------------------------

Additional Refinancing Debt) or (jj)) on any of the Equity Interests issued by
the Borrower other than the Liens created under the Loan Documents, (b) Holdings
shall do or cause to be done all things necessary to preserve, renew and keep in
full force and effect its legal existence; provided that so long as no Default
exists or would result therefrom, Holdings may merge with any other person,
(c) Holdings shall at all times own directly 100% of the Equity Interests of the
Borrower and shall not sell, transfer or otherwise dispose of the Equity
Interests in the Borrower and (d) Holdings shall comply with Sections 5.05,
5.06, 5.07 and 5.10 as if each reference therein to the Borrower were a
reference to Holdings.

ARTICLE 8

EVENTS OF DEFAULT

Section 8.01 Events of Default. In case of the happening of any of the following
events (each, an “Event of Default”):

(a) any representation or warranty made or deemed made by Holdings, the Borrower
or any other Loan Party herein or in any other Loan Document or any certificate
or document delivered pursuant hereto or thereto shall prove to have been false
or misleading in any material respect when so made or deemed made;

(b) default shall be made in the payment of any principal of any Loan when and
as the same shall become due and payable, whether at the due date thereof or at
a date fixed for prepayment thereof or by acceleration thereof or otherwise;

(c) default shall be made in the payment of any interest on any Loan or the
reimbursement with respect to any L/C Disbursement or in the payment of any Fee
or any other amount (other than an amount referred to in (b) above) due under
any Loan Document, when and as the same shall become due and payable, and such
default shall continue unremedied for a period of five Business Days;

(d) default shall be made in the due observance or performance by Holdings, the
Borrower or any of the Subsidiaries of any covenant, condition or agreement
contained in Sections 2.05(c), 5.01(a), 5.05(a) or 5.08 or in Article 6 or
Article 7;

(e) default shall be made in the due observance or performance by Holdings, the
Borrower or any of the Subsidiaries of any covenant, condition or agreement
contained in any Loan Document (other than those specified in paragraphs (b),
(c) and (d) above), and such default shall continue unremedied for a period of
30 days (or 60 days if such default results solely from a Foreign Subsidiary’s
failure to duly observe or perform any such covenant, condition or agreement)
after notice thereof from the Administrative Agent to the Borrower;

(f) (i) any event or condition occurs that (A) results in any Material
Indebtedness becoming due prior to its scheduled maturity, or (B) enables or
permits (with all applicable grace and cure periods having expired) the holder
or holders of any Material Indebtedness or any trustee or agent on its or their
behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; or (ii) Holdings, the Borrower or any of the Subsidiaries shall fail
to pay the principal of any Material Indebtedness at the stated final maturity
thereof; provided that this clause (f)

 

122



--------------------------------------------------------------------------------

shall not apply to secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness
if such sale or transfer is permitted hereunder and under the documents
providing for such Indebtedness;

(g) there shall have occurred a Change in Control;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of Holdings, the Borrower or any of the Subsidiaries, or of a
substantial part of the property or assets of Holdings, the Borrower or any
Subsidiary, under Title 11 of the United States Code, as now constituted or
hereafter amended, or any other federal, state or foreign bankruptcy,
insolvency, receivership or similar law, (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for Holdings,
the Borrower or any of the Subsidiaries or for a substantial part of the
property or assets of Holdings, the Borrower or any of the Subsidiaries, or
(iii) the winding up or liquidation of Holdings, the Borrower or any Subsidiary
(except, in the case of any Subsidiary, in a transaction permitted by
Section 6.05); and such proceeding or petition shall continue undismissed for 60
days or an order or decree approving or ordering any of the foregoing shall be
entered;

(i) Holdings, the Borrower or any Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking relief under Title 11 of the United
States Code, as now constituted or hereafter amended, or any other federal,
state or foreign bankruptcy, insolvency, receivership or similar law,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or the filing of any petition described in
paragraph (h) above, (iii) apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
Holdings, the Borrower or any of the Subsidiaries or for a substantial part of
the property or assets of Holdings, the Borrower or any Subsidiary, (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding, (v) make a general assignment for the benefit of creditors, or
(vi) become unable or admit in writing its inability or fail generally to pay
its debts as they become due;

(j) the failure by Holdings, the Borrower or any Subsidiary to pay one or more
final judgments aggregating in excess of $20.0 million (to the extent not
covered by insurance), which judgments are not discharged or effectively waived
or stayed for a period of 45 consecutive days, or any action shall be legally
taken by a judgment creditor to levy upon assets or properties of Holdings, the
Borrower or any Subsidiary to enforce any such judgment;

(k) (i) a trustee shall be appointed by a United States district court to
administer any Plan, (ii) an ERISA Event or ERISA Events shall have occurred
with respect to any Plan or Multiemployer Plan, (iii) the PBGC shall institute
proceedings (including giving notice of intent thereof) to terminate any Plan or
Plans, (iv) Holdings, the Borrower or any Subsidiary shall engage in any
“prohibited transaction” (as defined in Section 406 of ERISA or Section 4975 of
the Code) involving any Plan, or (v) any other similar event or condition shall
occur or exist with respect to a Plan or Multiemployer Plan; and in each case in
clauses (i) through (v) above, such event or condition, together with all other
such events or conditions, if any, would reasonably be expected to have a
Material Adverse Effect; or

 

123



--------------------------------------------------------------------------------

(l) (i) any material provision of any Loan Document shall for any reason be
asserted in writing by Holdings, the Borrower or any Subsidiary not to be a
legal, valid and binding obligation of any party thereto, (ii) any security
interest purported to be created by any Security Document and to extend to
assets that are not immaterial to Holdings, the Borrower and the Subsidiaries on
a consolidated basis shall cease to be, or shall be asserted in writing by the
Borrower or any other Loan Party not to be, a valid and perfected security
interest (perfected as or having the priority required by this Cash Flow Credit
Agreement or the relevant Security Document and subject to such limitations and
restrictions as are set forth herein and therein) in the securities, assets or
properties covered thereby, except to the extent that any such loss of
perfection or priority results from the limitations of foreign laws, rules and
regulations as they apply to pledges of Equity Interests in Foreign Subsidiaries
or the application thereof, or from the failure of the Collateral Agent (or such
other Person as is provided in the Senior Lien Intercreditor Agreement) to
maintain possession of certificates actually delivered to it representing
securities pledged under the Collateral Agreement or to file Uniform Commercial
Code continuation statements, and except to the extent that such loss is covered
by a lender’s title insurance policy and the Collateral Agent shall be
reasonably satisfied with the credit of such insurer, or (iii) the Guarantees
pursuant to the Security Documents by Holdings, the Borrower or the Subsidiary
Loan Parties of any of the Obligations shall cease to be in full force and
effect (other than in accordance with the terms thereof), or shall be asserted
in writing by Holdings or the Borrower or any Subsidiary Loan Party not to be in
effect or not to be legal, valid and binding obligations;

(m) (i) the Obligations shall fail to constitute “Senior Debt” (or the
equivalent thereof) and “Designated Senior Debt” (or the equivalent thereof)
under the Senior Subordinated Notes Indenture and under the documentation
governing any Permitted Additional Debt constituting subordinated Indebtedness
or any Permitted Refinancing Indebtedness in respect of the Senior Subordinated
Notes or any Permitted Additional Debt constituting subordinated Indebtedness,
or (ii) the subordination provisions thereunder shall be invalidated or
otherwise cease, or shall be asserted in writing by Holdings, the Borrower or
any Subsidiary Loan Party to be invalid or to cease to be legal, valid and
binding obligations of the parties thereto, enforceable in accordance with their
terms;

then, and in every such event (other than an event with respect to the Borrower
described in paragraph (h) or (i) above), and at any time thereafter during the
continuance of such event, the Administrative Agent, at the request of the
Required Lenders, shall, by notice to the Borrower, take any or all of the
following actions, at the same or different times: (i) terminate forthwith the
Commitments, (ii) declare the Loans then outstanding to be forthwith due and
payable in whole or in part, whereupon the principal of the Loans so declared to
be due and payable, together with accrued interest thereon and any unpaid
accrued Fees and all other liabilities of the Borrower accrued hereunder and
under any other Loan Document, shall become forthwith due and payable, without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived by the Borrower, anything contained herein or in any
other Loan Document to the contrary notwithstanding, and (iii) if the Loans have
been declared due and payable pursuant to clause (ii) above, demand cash
collateral pursuant to Section 2.05(j); and in any event with respect to the
Borrower described in paragraph (h) or (i) above, the Commitments shall
automatically terminate, the principal of the Loans then outstanding, together
with accrued interest thereon and any unpaid accrued Fees and all other
liabilities of the Borrower accrued

 

124



--------------------------------------------------------------------------------

hereunder and under any other Loan Document, shall automatically become due and
payable and the Administrative Agent shall be deemed to have made a demand for
cash collateral to the full extent permitted under Section 2.05(j), without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived by the Borrower, anything contained herein or in any
other Loan Document to the contrary notwithstanding.

Section 8.02 Exclusion of Immaterial Subsidiaries. Solely for the purposes of
determining whether an Event of Default has occurred under clause (h), (i) or
(l) of Section 8.01, any reference in any such clause to any Subsidiary shall be
deemed not to include any Immaterial Subsidiary affected by any event or
circumstance referred to in any such clause.

Section 8.03 Right to Cure. (a) Notwithstanding anything to the contrary
contained in Section 7.01, in the event that the Borrower fails (or, but for the
operation of this Section 8.03, would fail) to comply with the requirements of
the Financial Performance Covenant, until the expiration of the 10th day
subsequent to the date the certificate calculating such Financial Performance
Covenant is required to be delivered pursuant to Section 5.04(c); and

(b) Holdings and the Borrower shall have the right to issue Permitted Cure
Securities for cash or otherwise receive cash contributions and, in the case of
Holdings, to contribute any such cash to the capital of the Borrower
(collectively, the “Cure Right”), and upon the receipt by the Borrower of such
cash (the “Cure Amount”) pursuant to the exercise by Holdings or the Borrower of
such Cure Right such Financial Performance Covenant shall be recalculated giving
effect to a pro forma adjustment by which EBITDA shall be increased with respect
to such applicable quarter and any four-quarter period that contains such
quarter, solely for the purpose of measuring the Financial Performance Covenant
and not for any other purpose under this Cash Flow Credit Agreement, by an
amount equal to the Cure Amount; provided that (i) in each four consecutive
fiscal quarter period there shall be at least two fiscal quarters in which the
Cure Right is not exercised, (ii) the Cure Right shall not be exercised more
than five times, and (iii) for purposes of this Section 8.03, the Cure Amount
shall be no greater than the amount required for purposes of complying with the
Financial Performance Covenant. If, after giving effect to the adjustments in
this Section 8.03, the Borrower shall then be in compliance with the
requirements of the Financial Performance Covenant, the Borrower shall be deemed
to have satisfied the requirements of the Financial Performance Covenant as of
the relevant date of determination with the same effect as though there had been
no failure to comply therewith at such date, and the applicable breach or
default of the Financial Performance Covenant that had occurred shall be deemed
cured for the purposes of this Cash Flow Credit Agreement.

ARTICLE 9

THE AGENTS

Section 9.01 Appointment. (a) Each Lender (in its capacity as a Lender and on
behalf of itself and its Affiliates as potential counterparties to Swap
Agreements) and each Issuing Bank (in such capacities and on behalf of itself
and its Affiliates as potential counterparties to Swap Agreements) hereby
irrevocably designates and appoints the Administrative Agent as the agent of
such Lender under this Cash Flow Credit Agreement and the other Loan Documents,
including as the Collateral Agent for such Lender and the other applicable
Secured Parties under the applicable Security Documents, and each such Lender
irrevocably authorizes the

 

125



--------------------------------------------------------------------------------

Administrative Agent, in such capacity, to take such action on its behalf under
the provisions of this Cash Flow Credit Agreement and the other Loan Documents
and to exercise such powers and perform such duties as are expressly delegated
to the Administrative Agent by the terms of this Cash Flow Credit Agreement and
the other Loan Documents, together with such other powers as are reasonably
incidental thereto. In addition, to the extent required under the laws of any
jurisdiction other than the United States, each of the Lenders and the Issuing
Banks hereby grants to the Administrative Agent any required powers of attorney
to execute any Security Document governed by the laws of such jurisdiction on
such Lender’s or Issuing Bank’s behalf. Notwithstanding any provision to the
contrary elsewhere in this Cash Flow Credit Agreement, the Administrative Agent
shall not have any duties or responsibilities, except those expressly set forth
herein, or any fiduciary relationship with any Lender, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Cash Flow Credit Agreement or any other Loan Document or otherwise
exist against the Administrative Agent.

(b) In furtherance of the foregoing, each Lender (in its capacity as a Lender
and on behalf of itself and its Affiliates as potential counterparties to Swap
Agreements) and each Issuing Bank (in such capacities and on behalf of itself
and its Affiliates as potential counterparties to Swap Agreements), hereby
appoints and authorizes the Administrative Agent to act as the agent of such
Lender for purposes of acquiring, holding and enforcing any and all Liens on
Collateral granted by any of the Loan Parties to secure any of the Obligations,
together with such powers and discretion as are reasonably incidental thereto.
In this connection, the Administrative Agent (and any Subagents appointed by the
Administrative Agent pursuant to Section 9.02 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Security Documents, or for exercising any rights or remedies thereunder at the
direction of the Administrative Agent) shall be entitled to the benefits of this
Article 9 (including, without limitation, Section 9.07) as though the
Administrative Agent (and any such Subagents) were an “Agent” under the Loan
Documents, as if set forth in full herein with respect thereto.

(c) Each Lender (in its capacity as a Lender and on behalf of itself and its
Affiliates as potential counterparties to Swap Agreements) and each Issuing Bank
(in such capacities and on behalf of itself and its Affiliates as potential
counterparties to Swap Agreements) irrevocably authorizes the Administrative
Agent, at its option and in its discretion, (i) to release any Lien on any
property granted to or held by the Administrative Agent under any Loan Document
(A) upon termination of the Commitments and payment in full of all Obligations
(other than in respect of contingent indemnification expense reimbursement
obligations for which no claim has been made) and the expiration, termination or
cash collateralization of all Letters of Credit, (B) that is sold or to be sold
as part of or in connection with any sale permitted hereunder or under any other
Loan Document, or (C) if approved, authorized or ratified in writing in
accordance with Section 10.08 hereof, (ii) to release any Guarantor from its
obligations under the Loan Documents if such person ceases to be a Subsidiary
Loan Party as a result of a transaction permitted hereunder, and (iii) to
subordinate any Lien on any property granted to or held by the Administrative
Agent under any Loan Document to the holder of any Lien on such property that is
permitted by Section 6.02(i) or 6.02(j). Upon request by the Administrative
Agent at any time, the Required Lenders will confirm in writing the
Administrative Agent’s authority to release its interest in particular types or
items of property, or to release any Guarantor from its obligations under the
Loan Documents.

 

126



--------------------------------------------------------------------------------

(d) In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, (i) the Administrative Agent
(irrespective of whether the principal of any Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or otherwise
(A) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of any or all of the Obligations that are owing and
unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of the Lenders, the Issuing Banks and the
Administrative Agent and any Subagents allowed in such judicial proceeding, and
(B) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same, and (ii) any custodian, receiver,
assignee, trustee, liquidator, sequestrator or other similar official in any
such judicial proceeding is hereby authorized by each Lender and Issuing Bank to
make such payments to the Administrative Agent and, if the Administrative Agent
shall consent to the making of such payments directly to the Lenders and the
Issuing Banks, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under the Loan Documents. Nothing contained herein shall be
deemed to authorize the Administrative Agent to authorize or consent to or
accept or adopt on behalf of any Lender or Issuing Bank any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or Issuing Bank or to authorize the Administrative
Agent to vote in respect of the claim of any Lender or Issuing Bank in any such
proceeding.

Section 9.02 Delegation of Duties. The Administrative Agent may execute any of
its duties under this Cash Flow Credit Agreement and the other Loan Documents
(including for purposes of holding or enforcing any Lien on the Collateral (or
any portion thereof) by or through agents, employees or attorneys-in-fact and
shall be entitled to advice of counsel and other consultants or experts
concerning all matters pertaining to such duties. The Administrative Agent shall
not be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care. The Administrative Agent
may also from time to time, when the Administrative Agent deems it to be
necessary or desirable, appoint one or more trustees, co-trustees, collateral
co-agents, collateral subagents or attorneys-in-fact (each, a “Subagent”) with
respect to all or any part of the Collateral; provided that no such Subagent
shall be authorized to take any action with respect to any Collateral unless and
except to the extent expressly authorized in writing by the Administrative
Agent. Should any instrument in writing from the Borrower or any other Loan
Party be required by any Subagent so appointed by the Administrative Agent to
more fully or certainly vest in and confirm to such Subagent such rights,
powers, privileges and duties, the Borrower shall, or shall cause such Loan
Party to, execute, acknowledge and deliver any and all such instruments promptly
upon request by the Administrative Agent. If any Subagent, or successor thereto,
shall die, become incapable of acting, resign or be removed, all rights, powers,
privileges and duties of such Subagent, to the extent permitted by law, shall
automatically vest in and be exercised by the Administrative Agent until the
appointment of a new Subagent. The Administrative Agent shall not be responsible
for the negligence or misconduct of any agent, attorney-in-fact or Subagent that
it selects in accordance with the foregoing provisions of this Section 9.02 in
the absence of the Administrative Agent’s gross negligence or willful
misconduct.

 

127



--------------------------------------------------------------------------------

Section 9.03 Exculpatory Provisions. Neither any Agent or its Affiliates nor any
of their respective officers, directors, employees, agents, attorneys-in-fact or
affiliates shall be (a) liable for any action lawfully taken or omitted to be
taken by it or such person under or in connection with this Cash Flow Credit
Agreement or any other Loan Document (except to the extent that any of the
foregoing are found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from its or such person’s own gross
negligence or willful misconduct), or (b) responsible in any manner to any of
the Lenders for any recitals, statements, representations or warranties made by
any Loan Party or any officer thereof contained in this Cash Flow Credit
Agreement or any other Loan Document or in any certificate, report, statement or
other document referred to or provided for in, or received by the Agents under
or in connection with, this Cash Flow Credit Agreement or any other Loan
Document or for the value, validity, effectiveness, genuineness, enforceability
or sufficiency of this Cash Flow Credit Agreement or any other Loan Document or
for any failure of any Loan Party a party thereto to perform its obligations
hereunder or thereunder. The Agents shall not be under any obligation to any
Lender to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Cash Flow Credit Agreement
or any other Loan Document, or to inspect the properties, books or records of
any Loan Party. The Administrative Agent shall not have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, (i) the
Administrative Agent shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default or Event of Default has occurred and is
continuing, and (ii) the Administrative Agent shall not, except as expressly set
forth herein and in the other Loan Documents, have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Borrower or any of its Affiliates that is communicated to or obtained by the
person serving as the Administrative Agent or any of its Affiliates in any
capacity. The Administrative Agent shall be deemed not to have knowledge of any
Default or Event of Default unless and until notice describing such Default or
Event of Default is given to the Administrative Agent in writing by the
Borrower, a Lender or an Issuing Bank. The Administrative Agent shall not be
responsible for or have any duty to ascertain or inquire into (A) any statement,
warranty or representation made in or in connection with this Cash Flow Credit
Agreement or any other Loan Document, (B) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (C) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default or Event of Default, (D) the validity,
enforceability, effectiveness or genuineness of this Cash Flow Credit Agreement,
any other Loan Document or any other agreement, instrument or document, or the
creation, perfection or priority of any Lien purported to be created by the
Security Documents, (E) the value or the sufficiency of any Collateral, or
(F) the satisfaction of any condition set forth in Article 4 or elsewhere
herein, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.

Section 9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution), or conversation believed by it to be genuine and to have
been signed, sent or otherwise authenticated by the proper person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper person, and shall
not incur any liability for

 

128



--------------------------------------------------------------------------------

relying thereon. In determining compliance with any condition hereunder to any
Credit Event, that by its terms must be fulfilled to the satisfaction of a
Lender or any Issuing Bank, the Administrative Agent may presume that such
condition is satisfactory to such Lender or Issuing Bank unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the Issuing Bank prior to such Credit Event. The Administrative Agent may
consult with legal counsel (including counsel to Holdings or the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts. The Administrative Agent may deem and
treat the payee of any Note as the owner thereof for all purposes unless a
written notice of assignment, negotiation or transfer thereof shall have been
filed with the Administrative Agent. The Administrative Agent shall be fully
justified in failing or refusing to take any action under this Cash Flow Credit
Agreement or any other Loan Document unless it shall first receive such advice
or concurrence of the Required Lenders (or, if so specified by this Cash Flow
Credit Agreement, all or other Lenders) as it deems appropriate or it shall
first be indemnified to its satisfaction by the Lenders against any and all
liability and expense that may be incurred by it by reason of taking or
continuing to take any such action. The Administrative Agent shall in all cases
be fully protected in acting, or in refraining from acting, under this Cash Flow
Credit Agreement and the other Loan Documents in accordance with a request of
the Required Lenders (or, if so specified by this Cash Flow Credit Agreement,
all or other Lenders), and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders and all future holders of
the Loans.

Section 9.05 Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default
unless the Administrative Agent has received written notice from a Lender,
Holdings or the Borrower referring to this Cash Flow Credit Agreement,
describing such Default or Event of Default and stating that such notice is a
“notice of default.” In the event that the Administrative Agent receives such a
notice, the Administrative Agent shall give notice thereof to the Lenders. The
Administrative Agent shall take such action with respect to such Default or
Event of Default as shall be reasonably directed by the Required Lenders (or, if
so specified by this Cash Flow Credit Agreement, all or other Lenders); provided
that unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interests of the
Lenders.

Section 9.06 Non-Reliance on Agents and Other Lenders. Each Lender expressly
acknowledges that neither the Agents nor any of their respective officers,
directors, employees, agents, attorneys-in-fact or affiliates have made any
representations or warranties to it, and that no act by any Agent hereafter
taken, including any review of the affairs of a Loan Party or any affiliate of a
Loan Party, shall be deemed to constitute any representation or warranty by any
Agent to any Lender. Each Lender represents to the Agents that it has,
independently and without reliance upon any Agent or any other Lender, and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Loans hereunder and enter into
this Cash Flow Credit Agreement. Each Lender also represents that it will,
independently and without reliance upon any Agent or any other Lender, and based
on such documents and

 

129



--------------------------------------------------------------------------------

information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Cash Flow Credit Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any affiliate of
a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, attorneys-in-fact or
affiliates.

Section 9.07 Indemnification. The Lenders agree to indemnify each Agent and the
Revolving Facility Lenders agree to indemnify each Issuing Bank, in each case in
its capacity as such (to the extent not reimbursed by Holdings or the Borrower
and without limiting the obligation of Holdings or the Borrower to do so), in
the amount of its pro rata share (based on its aggregate Cash Flow Revolving
Facility Exposure and, in the case of the indemnification of each Agent, and
unused Commitments hereunder; provided that the aggregate principal amount of
L/C Disbursements owing to any Issuing Bank shall be considered to be owed to
the Revolving Facility Lenders ratably in accordance with their respective Cash
Flow Revolving Facility Credit Exposure) (determined at the time such indemnity
is sought), from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind whatsoever that may at any time (whether before or after the payment
of the Loans) be imposed on, incurred by or asserted against such Agent or such
Issuing Bank in any way relating to or arising out of the Commitments, this Cash
Flow Credit Agreement, any of the other Loan Documents or any documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by such Agent or
such Issuing Bank under or in connection with any of the foregoing; provided
that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements that are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from such Agent’s
or such Issuing Bank’s gross negligence or willful misconduct. The failure of
any Lender to reimburse any Agent or any Issuing Bank, as the case may be,
promptly upon demand for its ratable share of any amount required to be paid by
the Lenders to such Agent or such Issuing Bank, as the case may be, as provided
herein shall not relieve any other Lender of its obligation hereunder to
reimburse such Agent or such Issuing Bank, as the case may be, for its ratable
share of such amount, but no Lender shall be responsible for the failure of any
other Lender to reimburse such Agent or such Issuing Bank, as the case may be,
for such other Lender’s ratable share of such amount. The agreements in this
Section shall survive the payment of the Loans and all other amounts payable
hereunder.

Section 9.08 Agent in its Individual Capacity. Each Agent and its affiliates may
make loans to, accept deposits from, and generally engage in any kind of
business with any Loan Party as though such Agent were not an Agent. With
respect to its Loans made or renewed by it and with respect to any Letter of
Credit issued, or Letter of Credit participated in, by it, each Agent shall have
the same rights and powers under this Cash Flow Credit Agreement and the other
Loan Documents as any Lender and may exercise the same as though it were not an
Agent, and the terms “Lender” and “Lenders” shall include each Agent in its
individual capacity.

 

130



--------------------------------------------------------------------------------

Section 9.09 Successor Administrative Agent. The Administrative Agent may resign
as Administrative Agent upon 10 days’ notice to the Lenders and the Borrower. If
the Administrative Agent shall resign as Administrative Agent under this Cash
Flow Credit Agreement and the other Loan Documents, then the Required Lenders
shall appoint from among the Lenders a successor agent for the Lenders, which
successor agent shall (unless an Event of Default under Section 8.01(b), (c),
(h) or (i) shall have occurred and be continuing) be subject to approval by the
Borrower (which approval shall not be unreasonably withheld or delayed),
whereupon such successor agent shall succeed to the rights, powers and duties of
the Administrative Agent, and the term “Administrative Agent” shall mean such
successor agent effective upon such appointment and approval, and the former
Administrative Agent’s rights, powers and duties as Administrative Agent shall
be terminated, without any other or further act or deed on the part of such
former Administrative Agent or any of the parties to this Cash Flow Credit
Agreement or any holders of the Loans. If no successor agent has accepted
appointment as Administrative Agent by the date that is 10 days following a
retiring Administrative Agent’s notice of resignation, the retiring
Administrative Agent’s resignation shall nevertheless thereupon become
effective, and the Lenders shall assume and perform all of the duties of the
Administrative Agent hereunder until such time, if any, as the Required Lenders
appoint a successor agent as provided for above. After any retiring
Administrative Agent’s resignation as Administrative Agent, the provisions of
this Section 9.09 shall inure to its benefit as to any actions taken or omitted
to be taken by it while it was Administrative Agent under this Cash Flow Credit
Agreement and the other Loan Documents.

Section 9.10 Agents and Arrangers. Neither the Syndication Agents nor any of the
Joint Lead Arrangers shall have any duties or responsibilities hereunder in
their capacity as such.

Section 9.11 Secured Swap Obligations. (a) The Borrower and any Lender or any
Affiliate of any Lender (the “Secured Swap Counterparty”) may from time to time
designate the obligations in respect of a Swap Agreement to which they are
parties as being “Secured Swap Obligations” upon written notice (a “Designation
Notice”) to the Administrative Agent from the Company and the Swap Counterparty,
in form reasonably acceptable to the Administrative Agent, which Designation
Notice shall include (i) a description of such Swap Agreement and (ii) the
maximum amount (expressed in Dollars) of the Swap Termination Value thereunder,
if any, that is elected by the Company and the Swap Counterparty to constitute
“Pari Passu Secured Swap Obligations” (each, a “Designated Pari Passu Amount”
and such Secured Swap Obligations (to the extent of such Designated Pari Passu
Amount), “Pari Passu Secured Swap Obligations”).

(b) The Borrower and the applicable Secured Swap Counterparty may increase,
decrease or terminate any Designated Pari Passu Amount in respect of a Swap
Agreement upon written notice to the Administrative Agent; provided that any
increase in a Designated Pari Passu Amount shall be deemed to be a new
designation of a Designated Pari Passu Amount pursuant to a new Designation
Notice and shall be subject to the limitations set forth in Section 9.11(a). For
the avoidance of doubt, Secured Swap Obligations under any Swap Agreement
designated pursuant to this Section 9.11 in excess of the applicable Designated
Pari Passu Amount shall constitute Secured Swap Obligations but shall be
entitled to a lesser priority of payment as set forth in Section 2.18(b).

 

131



--------------------------------------------------------------------------------

(c) No holder of Secured Swap Obligations that obtains the benefits of
Section 2.18(b), any Guarantee of such obligations or any Collateral by virtue
of the provisions hereof or of any other Loan Document shall have any right to
notice of any action or to consent to, direct or object to any action hereunder
or under any other Loan Document or otherwise in respect of the Collateral
(including the release or impairment of any Collateral) other than in its
capacity as a Lender and, in such case, only to the extent expressly provided in
the Loan Documents. Notwithstanding any other provision of this Article 9 to the
contrary, the Administrative Agent (including in its capacity as Collateral
Agent) shall not be required to verify the payment of, or that other
satisfactory arrangements have been made with respect to, Secured Swap
Obligations unless the Administrative Agent has received written notice thereof,
together with such supporting documentation as the Administrative Agent may
request, from the parties to the applicable agreements.

ARTICLE 10

MISCELLANEOUS

Section 10.01 Notices; Communications. (a) Except in the case of notices and
other communications expressly permitted to be given by telephone (and except as
provided in Section 10.01(b) below), all notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
telecopier as follows, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:

(i) if to any Loan Party, the Administrative Agent or the Issuing Bank, to the
address, telecopier number, electronic mail address or telephone number
specified for such person on Schedule 10.01; and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

(b) The Borrower hereby agrees, unless directed otherwise by the Administrative
Agent or unless the electronic mail address referred to below has not been
provided by the Administrative Agent to the Borrower, that the Borrower will, or
will cause the Subsidiaries to, provide to the Administrative Agent all
information, documents and other materials that it is obligated to furnish to
the Administrative Agent or to the Lenders pursuant to the Loan Documents,
including all notices, requests, financial statements, financial and other
reports, certificates and other information materials, but excluding any such
communication that (i) is or relates to a Borrowing Request, a notice pursuant
to Section 2.07 or a notice requesting the issuance, amendment, extension or
renewal of a Letter of Credit pursuant to Section 2.05, (ii) relates to the
payment of any principal or other amount due under this Cash Flow Credit
Agreement prior to the scheduled date therefor, (iii) provides notice of any
Default or Event of Default under this Cash Flow Credit Agreement or any other
Loan Document, or (iv) is required to be delivered to satisfy any condition
precedent to the effectiveness of this Cash Flow Credit

 

132



--------------------------------------------------------------------------------

Agreement and/or any Borrowing or other extension of credit hereunder (all such
non-excluded communications being referred to herein collectively as
“Communications”), by transmitting the Communications in an electronic/soft
medium that is properly identified in a format acceptable to the Administrative
Agent to an electronic mail address as directed by the Administrative Agent. In
addition, the Borrower agrees, and agrees to cause the Subsidiaries, to continue
to provide the Communications to the Administrative Agent or to the Lenders, as
the case may be, in the manner specified in the Loan Documents but only to the
extent requested by the Administrative Agent. The Administrative Agent agrees
that the receipt of the Communications by the Administrative Agent at its e-mail
address set forth above shall constitute effective delivery of the
Communications to the Administrative Agent for purposes of the Loan Documents.
Each Lender agrees that receipt of notice to it (as provided in the next
sentence) specifying that the Communications have been posted to the Platform
shall constitute effective delivery of the Communications to such Lender for
purposes of the Loan Documents. Each Lender agrees to notify the Administrative
Agent in writing (including by electronic communication) from time to time of
such Lender’s e-mail address to which the foregoing notice may be sent by
electronic transmission and that the foregoing notice may be sent to such e-mail
address.

(c) Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received. Notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in Section 10.01(b) above shall be effective as provided in such
Section 10.01(b).

(d) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto.

(e) Documents required to be delivered pursuant to Section 5.04 (to the extent
any such documents are included in materials otherwise filed with the SEC) may
be delivered electronically (including as set forth in Section 10.17) and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 10.01, or
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that (A) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender, and
(B) the Borrower shall notify the Administrative Agent and each Lender (by
telecopier or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents. Notwithstanding anything contained herein, in every
instance the Borrower shall be required to provide paper copies of the
certificates required by Section 5.04(c) to the Administrative Agent. Except for
such certificates required by Section 5.04(c), the Administrative Agent shall
have no obligation to request the delivery or to maintain copies of the
documents referred to above, and

 

133



--------------------------------------------------------------------------------

in any event shall have no responsibility to monitor compliance by the Borrower
with any such request for delivery, and each Lender shall be solely responsible
for requesting delivery to it or maintaining its copies of such documents.

Section 10.02 Survival of Agreement. All covenants, agreements, representations
and warranties made by the Loan Parties herein, in the other Loan Documents and
in the certificates or other instruments prepared or delivered in connection
with or pursuant to this Cash Flow Credit Agreement or any other Loan Document
shall be considered to have been relied upon by the Lenders and each Issuing
Bank and shall survive the making by the Lenders of the Loans, the execution and
delivery of the Loan Documents and the issuance of the Letters of Credit,
regardless of any investigation made by such persons or on their behalf, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or L/C Disbursement or any Fee or any other amount
payable under this Cash Flow Credit Agreement or any other Loan Document is
outstanding and unpaid or any Letter of Credit is outstanding and so long as the
Commitments have not been terminated. Without prejudice to the survival of any
other agreements contained herein, indemnification and reimbursement obligations
contained herein (including pursuant to Sections 2.15, 2.17 and 10.05) shall
survive the payment in full of the principal and interest hereunder, the
expiration of the Letters of Credit and the termination of the Commitments or
this Cash Flow Credit Agreement.

Section 10.03 Binding Effect. This Cash Flow Credit Agreement shall become
effective when it shall have been executed by Holdings, the Borrower and the
Administrative Agent and when the Administrative Agent shall have received
copies hereof which, when taken together, bear the signatures of each of the
other parties hereto, and thereafter shall be binding upon and inure to the
benefit of Holdings, the Borrower, each Issuing Bank, the Administrative Agent
and each Lender and their respective permitted successors and assigns.

Section 10.04 Successors and Assigns. (a) The provisions of this Cash Flow
Credit Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns permitted hereby (including
any affiliate of an Issuing Bank that issues any Letter of Credit), except that
(i) the Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by the Borrower without such consent shall be
null and void), and (ii) no Lender may assign or otherwise transfer its rights
or obligations hereunder except in accordance with this Section 10.04. Nothing
in this Cash Flow Credit Agreement, expressed or implied, shall be construed to
confer upon any person (other than the parties hereto, their respective
successors and assigns permitted hereby (including any Affiliate of an Issuing
Bank that issues any Letter of Credit), Participants (to the extent provided in
paragraph (c) of this Section 10.04), and, to the extent expressly contemplated
hereby, the Related Parties of each of the Agents, the Issuing Banks and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Cash Flow Credit Agreement or the other Loan Documents.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (each, an “Assignee”) all or a
portion of its rights and obligations under this Cash Flow Credit Agreement
(including all or a portion of its Commitments and the Loans at the time owing
to it) with the prior written consent (such consent not to be unreasonably
withheld) of:

(A) the Borrower; provided that no consent of the Borrower shall be required for
an assignment to a Lender, an affiliate of a Lender, an Approved Fund (as
defined below) or, if an Event of Default under Sections 8.01(b), (c), (h) or
(i) has occurred and is continuing, any other person;

 

134



--------------------------------------------------------------------------------

(B) the Administrative Agent; and

(C) each Issuing Bank.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans, the amount of the Commitments or Loans
of the assigning Lender subject to each such assignment (determined as of the
date the Assignment and Acceptance with respect to such assignment is delivered
to the Administrative Agent) shall not be less than $2.5 million with respect to
Cash Flow Revolving Facility Loans or Commitments, unless each of the Borrower
and the Administrative Agent otherwise consent; provided that (1) no such
consent of the Borrower shall be required if an Event of Default under
Sections 8.01(b), (c), (h) or (i) has occurred and is continuing, and (2) such
amounts shall be aggregated in respect of each Lender and its Affiliates or
Approved Funds (with simultaneous assignments to or by two or more Related Funds
shall be treated as one assignment), if any;

(B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance via an electronic settlement
system acceptable to the Administrative Agent (or, if previously agreed with the
Administrative Agent, manually), and shall pay to the Administrative Agent a
processing and recordation fee of $3,500 (which fee may be waived or reduced in
the sole discretion of the Administrative Agent); provided that only one such
fee shall be due in respect of a simultaneous assignment to more than one
Affiliate of a Lender or Approved Fund;

(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire and any tax forms required
to be delivered pursuant to Section 2.17; and

(D) the Assignee shall not be (1) the Borrower or any of the Borrower’s
Affiliates or Subsidiaries, (2) a Defaulting Lender or (3) a natural person.

For the purposes of this Section 10.04, “Approved Fund” means any person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
and that is administered or managed by (a) a

 

135



--------------------------------------------------------------------------------

Lender, (b) an Affiliate of a Lender, or (c) an entity or an Affiliate of an
entity that administers or manages a Lender. Notwithstanding the foregoing, no
Lender shall be permitted to assign or transfer any portion of its rights and
obligations under this Cash Flow Credit Agreement to any entity previously
identified in that certain letter provided on or prior to the Closing Date from
the Borrower to the Administrative Agent.

(iii) Subject to acceptance and recording thereof pursuant to paragraph
(b)(v) below, from and after the effective date specified in each Assignment and
Acceptance the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Acceptance, have the rights and
obligations of a Lender under this Cash Flow Credit Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Cash Flow
Credit Agreement (and, in the case of an Assignment and Acceptance covering all
of the assigning Lender’s rights and obligations under this Cash Flow Credit
Agreement, such Lender shall cease to be a party hereto but shall continue to be
entitled to the benefits of Sections 2.15, 2.16, 2.17 and 10.05). Any assignment
or transfer by a Lender of rights or obligations under this Cash Flow Credit
Agreement that does not comply with this Section 10.04 shall be treated for
purposes of this Cash Flow Credit Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section 10.04.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Acceptance delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount of the
Loans and Revolving L/C Exposure owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Administrative Agent,
the Issuing Bank and the Lenders may treat each person whose name is recorded in
the Register pursuant to the terms hereof as a Lender hereunder for all purposes
of this Cash Flow Credit Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower, the Issuing Bank and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.

(v) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an Assignee, the Assignee’s completed Administrative
Questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall promptly accept such Assignment and
Acceptance and record the information contained therein in the Register. No
assignment, whether or not evidenced by a promissory note, shall be effective
for purposes of this Cash Flow Credit Agreement unless it has been recorded in
the Register as provided in this paragraph (b)(v).

(c) By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the Assignee thereunder shall be deemed to confirm to and
agree with each other

 

136



--------------------------------------------------------------------------------

and the other parties hereto as follows: (i) such assigning Lender warrants that
it is the legal and beneficial owner of the interest being assigned thereby free
and clear of any adverse claim and that its Commitment, and the outstanding
balances of its Cash Flow Revolving Facility Loans, in each case without giving
effect to assignments thereof which have not become effective, are as set forth
in such Assignment and Acceptance; (ii) except as set forth in clause (i) above,
such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with this Cash Flow Credit Agreement, or the execution,
legality, validity, enforceability, genuineness, sufficiency or value of this
Cash Flow Credit Agreement, any other Loan Document or any other instrument or
document furnished pursuant hereto, or the financial condition of Holdings, the
Borrower or any Subsidiary or the performance or observance by Holdings, the
Borrower or any Subsidiary of any of its obligations under this Cash Flow Credit
Agreement, any other Loan Document or any other instrument or document furnished
pursuant hereto; (iii) the Assignee represents and warrants that it is legally
authorized to enter into such Assignment and Acceptance; (iv) the Assignee
confirms that it has received a copy of this Cash Flow Credit Agreement,
together with copies of the most recent financial statements referred to in
Section 3.05 (or delivered pursuant to Section 5.04), and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Acceptance; (v) the Assignee will
independently and without reliance upon the Administrative Agent, the Collateral
Agent, such assigning Lender or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Cash Flow Credit
Agreement; (vi) the Assignee appoints and authorizes the Administrative Agent to
take such action as agent on its behalf and to exercise such powers under this
Cash Flow Credit Agreement as are delegated to the Administrative Agent by the
terms of this Cash Flow Credit Agreement, together with such powers as are
reasonably incidental thereto; and (vii) the Assignee agrees that it will
perform in accordance with their terms all the obligations which by the terms of
this Cash Flow Credit Agreement are required to be performed by it as a Lender.
The words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Acceptance shall be deemed to include electronic signatures or
the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

(d) (i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Cash Flow Credit Agreement (including all or a portion of its
Commitments and the Loans owing to it); provided that (A) such Lender’s
obligations under this Cash Flow Credit Agreement shall remain unchanged,
(B) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations, and (C) the Borrower, the Administrative
Agent, the Issuing Bank and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Cash Flow Credit Agreement. Any agreement pursuant to
which a Lender sells such a participation shall provide that such Lender shall
retain the sole right to enforce this Cash Flow Credit Agreement and the other
Loan

 

137



--------------------------------------------------------------------------------

Documents and to approve any amendment, modification or waiver of any provision
of this Cash Flow Credit Agreement and the other Loan Documents; provided that
(x) such agreement may provide that such Lender will not, without the consent of
the Participant, agree to any amendment, modification or waiver that
(1) requires the consent of each Lender directly affected thereby pursuant to
Section 10.04(a)(i) or clauses (i), (ii), (iii), (iv), (vi) or (vii) of the
first proviso to Section 10.08(b), and (2) directly affects such Participant,
and (y) no other agreement with respect to amendment, modification or waiver may
exist between such Lender and such Participant. Subject to paragraph (c)(ii) of
this Section 10.04, the Borrower agrees that each Participant shall be entitled
to the benefits of Sections 2.15, 2.16 and 2.17 to the same extent as if it were
a Lender and had acquired its interest by assignment pursuant to paragraph
(b) of this Section 10.04. To the extent permitted by law, each Participant also
shall be entitled to the benefits of Section 10.06 as though it were a Lender;
provided that such Participant shall be subject to Section 2.18(c) as though it
were a Lender. Each Lender that sells a participation shall, acting solely for
this purpose as a non-fiduciary agent of the Borrower, maintain a register in
the United States on which it enters the name and address of each Participant
and the principal amounts and stated interest of each Participant’s interest in
the Cash Flow Revolving Facility Loans, Commitments or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
to any Person (including the identity of any Participant or any information
relating to a Participant’s interest in any Commitments, Loans, Letters of
Credit or its other obligations under any Loan Document) except to the extent
that such disclosure is necessary to establish that the Loans are in registered
form under Treas. Reg. § 5f.103-1(c). The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
person whose name is recorded in the Participant Register as owner of such
participation for all purposes of this Cash Flow Credit Agreement.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.15, 2.16 or 2.17 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.17 to the extent such
Participant fails to comply with Section 2.17(e) and (f) as though it were a
Lender.

(e) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Cash Flow Credit Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank and in the case of any Lender that is an
Approved Fund, any pledge or assignment to any holders of obligations owed, or
securities issued, by such Lender, including to any trustee for, or any other
representative of, such holders, and this Section 10.04 shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or Assignee for such Lender
as a party hereto.

(f) The Borrower, upon receipt of written notice from the relevant Lender,
agrees to issue Notes to any Lender requiring Notes to facilitate transactions
of the type described in paragraph (d) above.

 

138



--------------------------------------------------------------------------------

(g) Notwithstanding the foregoing, any Conduit Lender may assign any or all of
the Loans it may have funded hereunder to its designating Lender without the
consent of the Borrower or the Administrative Agent. Each of Holdings, the
Borrower, each Lender and the Administrative Agent hereby confirms that it will
not institute against a Conduit Lender or join any other person in instituting
against a Conduit Lender any bankruptcy, reorganization, arrangement, insolvency
or liquidation proceeding under any state bankruptcy or similar law, for one
year and one day after the payment in full of the latest maturing commercial
paper note issued by such Conduit Lender; provided, however, that each Lender
designating any Conduit Lender hereby agrees to indemnify, save and hold
harmless each other party hereto and each Loan Party for any loss, cost, damage
or expense arising out of its inability to institute such a proceeding against
such Conduit Lender during such period of forbearance.

(h) If the Borrower wishes to replace the Loans or Commitments with ones having
different terms, it shall have the option, with the consent of the
Administrative Agent and subject to at least three Business Days’ advance notice
to the Lenders, instead of prepaying the Loans or reducing or terminating the
Commitments to be replaced, to (i) require the Lenders to assign such Loans or
Commitments to the Administrative Agent or its designees and (ii) amend the
terms thereof in accordance with Section 10.08 (with such replacement, if
applicable, being deemed to have been made pursuant to Section 10.08(d)).
Pursuant to any such assignment, all Loans and Commitments to be replaced shall
be purchased at par (allocated among the Lenders in the same manner as would be
required if such Loans were being optionally prepaid or such Commitments were
being optionally reduced or terminated by the Borrower), accompanied by payment
of any accrued interest and fees thereon and any amounts owing pursuant to
Section 10.05(b). By receiving such purchase price, the Lenders shall
automatically be deemed to have assigned the Loans or Commitments pursuant to
the terms of the form of Assignment and Acceptance attached hereto as Exhibit A,
and accordingly no other action by such Lenders shall be required in connection
therewith. The provisions of this paragraph (h) are intended to facilitate the
maintenance of the perfection and priority of existing security interests in the
Collateral during any such replacement.

(i) Notwithstanding the foregoing, no assignment may be made or participation
sold to an Ineligible Institution.

Section 10.05 Expenses; Indemnity. (a) The Borrower agrees to pay (i) all
reasonable and documented out-of-pocket expenses (including Other Taxes)
incurred by the Administrative Agent in connection with the preparation of this
Cash Flow Credit Agreement and the other Loan Documents, or by the
Administrative Agent in connection with the syndication of the Commitments or
the administration of this Cash Flow Credit Agreement (including expenses
incurred in connection with due diligence), and initial and ongoing Collateral
examination to the extent incurred with the reasonable prior approval of the
Borrower and the reasonable fees, disbursements and charges for no more than one
counsel in each jurisdiction where Collateral is located) or in connection with
the administration of this Cash Flow Credit Agreement and any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
Transactions hereby contemplated shall be consummated), including the reasonable
and documented fees, out-of-pocket charges and disbursements of Davis Polk &
Wardwell LLP, counsel for the Administrative Agent and the Joint Lead Arrangers,
and, if necessary, the reasonable and documented fees, out-of-pocket charges and
disbursements of one local counsel

 

139



--------------------------------------------------------------------------------

per jurisdiction, and (ii) all reasonable and documented out-of-pocket expenses
(including Other Taxes) incurred by the Administrative Agent or any Lender in
connection with the enforcement or protection of their rights in connection with
this Cash Flow Credit Agreement and the other Loan Documents, in connection with
the Loans made or the Letters of Credit issued hereunder, including the fees,
charges and disbursements of counsel for the Administrative Agent (including any
special and local counsel).

(b) The Borrower agrees to indemnify the Administrative Agent, the Agents, the
Joint Lead Arrangers, each Issuing Bank, each Lender, each of their respective
Affiliates and each of their respective directors, trustees, officers,
employees, agents, trustees and advisors (each such person being called an
“Indemnitee”) against, and to hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses, including reasonable
and documented fees, out-of-pocket charges and disbursements of one counsel
(except the allocated costs of in-house counsel) for all such Indemnitees (plus
one local counsel in each applicable jurisdiction and, in the event of an actual
or perceived conflict of interest, additional counsel appointed with the consent
of the Borrower such consent not to be unreasonably withheld or delayed),
incurred by or asserted against any Indemnitee arising out of, in any way
connected with, or as a result of (i) the execution or delivery of this Cash
Flow Credit Agreement or any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto and
thereto of their respective obligations thereunder or the consummation of the
Transactions and the other transactions contemplated hereby, (ii) the use of the
proceeds of the Loans or the use of any Letter of Credit, or (iii) any claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether or not any Indemnitee is a party thereto and regardless of whether such
matter is initiated by a third party or by Holdings, the Borrower or any of
their subsidiaries or Affiliates; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a final, non-appealable
judgment of a court of competent jurisdiction to have resulted from the bad
faith, gross negligence or willful misconduct of such Indemnitee (for purposes
of this proviso only, each of the Administrative Agent, any Joint Lead Arranger,
any Issuing Bank or any Lender shall be treated as several and separate
Indemnitees, but each of them together with its respective Related Parties,
shall be treated as a single Indemnitee). Subject to and without limiting the
generality of the foregoing sentence, the Borrower agrees to indemnify each
Indemnitee against, and hold each Indemnitee harmless from, any and all losses,
claims, damages, liabilities and related expenses, including reasonable and
documented counsel or consultant fees, out-of-pocket charges and disbursements
(limited to not more than one counsel, plus, if necessary, one local counsel per
jurisdiction) (except the allocated costs of in-house counsel), incurred by or
asserted against any Indemnitee arising out of, in any way connected with, or as
a result of (A) any Environmental Laws and related in any way to Holdings, the
Borrower or any of their respective Subsidiaries, or (B) any actual or alleged
presence, Release or threatened Release of Hazardous Materials at, under, on,
from or to any property related in any way to Holdings, the Borrower or any of
their respective Subsidiaries; provided that such indemnity shall not, as to any
Indemnitee, be available (i) to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the bad
faith, gross negligence or willful misconduct of such Indemnitee or any of its
Related Parties, (ii) to the extent arising from a material breach of any such
Indemnitee’s obligations under the Loan Documents, or (iii) to the extent
arising out of any claim, litigation, investigation or

 

140



--------------------------------------------------------------------------------

proceeding that does not involve an act or omission of the Loan Parties or any
of their affiliates and that is brought by an Indemnitee against any other
Indemnitee (other than claims against an Indemnitee in its capacity or in
fulfilling its role as Administrative Agent, Collateral Agent or Joint Lead
Arranger or any similar role under the Loan Documents). None of the Indemnitees
(or any of their respective affiliates) shall be responsible or liable to the
Fund, Holdings, the Borrower or any of their respective subsidiaries, Affiliates
or stockholders or any other person or entity for any special, indirect,
consequential or punitive damages, which may be alleged as a result of any Cash
Flow Revolving Facility or the Transactions. The provisions of this
Section 10.05 shall remain operative and in full force and effect regardless of
the expiration of the term of this Cash Flow Credit Agreement, the consummation
of the transactions contemplated hereby, the repayment of any of the
Obligations, the invalidity or unenforceability of any term or provision of this
Cash Flow Credit Agreement or any other Loan Document, or any investigation made
by or on behalf of the Administrative Agent, any Issuing Bank or any Lender. All
amounts due under this Section 10.05 shall be payable on written demand therefor
accompanied by reasonable documentation with respect to any reimbursement,
indemnification or other amount requested.

(c) Except as expressly provided in Section 10.05(a) with respect to Other
Taxes, which shall not be duplicative with any amounts paid pursuant to
Section 2.17, this Section 10.05 shall not apply to Taxes.

(d) To the fullest extent permitted by applicable law, Holdings and the Borrower
shall not assert, and hereby waive, any claim against any Indemnitee, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Cash Flow Credit Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof. No Indemnitee shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Cash Flow Credit Agreement or the other Loan Documents
or the transactions contemplated hereby or thereby.

(e) The agreements in this Section 10.05 shall survive the resignation of the
Administrative Agent, any Issuing Bank, the replacement of any Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all the other Obligations and the termination of this Cash Flow Credit
Agreement.

Section 10.06 Right of Set-Off. If an Event of Default shall have occurred and
be continuing, each Lender and each Issuing Bank is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final), at any time held and other indebtedness at any time owing by such
Lender or such Issuing Bank to or for the credit or the account of Holdings, the
Borrower or any Subsidiary against any of and all the obligations of Holdings or
the Borrower now or hereafter existing under this Cash Flow Credit Agreement or
any other Loan Document held by such Lender or such Issuing Bank, irrespective
of whether or not such Lender or such Issuing Bank shall have made any demand
under this Cash Flow Credit Agreement or such other Loan Document and although
the obligations may be unmatured. The rights of each Lender and each Issuing
Bank under this Section 10.06 are in addition to other rights and remedies
(including other rights of set off) that such Lender or such Issuing Bank may
have.

 

141



--------------------------------------------------------------------------------

Section 10.07 APPLICABLE LAW. THIS CASH FLOW CREDIT AGREEMENT AND THE OTHER LOAN
DOCUMENTS (OTHER THAN LETTERS OF CREDIT AND AS EXPRESSLY SET FORTH IN OTHER LOAN
DOCUMENTS) SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK.

Section 10.08 Waivers; Amendment. (a) No failure or delay of the Administrative
Agent, any Issuing Bank or any Lender in exercising any right or power hereunder
or under any Loan Document shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, each Issuing Bank and the Lenders
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Cash Flow Credit Agreement or any other Loan Document or
consent to any departure by Holdings, the Borrower or any other Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) below, and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given. No notice or demand
on Holdings, the Borrower or any other Loan Party in any case shall entitle such
person to any other or further notice or demand in similar or other
circumstances.

(b) Neither this Cash Flow Credit Agreement nor any other Loan Document nor any
provision hereof or thereof may be waived, amended or modified except (x) as
provided in Section 2.21 or 2.23, or in the Senior Lien Intercreditor Agreement,
the Notes Collateral Intercreditor Agreement, the Junior Lien Intercreditor
Agreement or any other intercreditor agreement entered into by the Borrower and
the Administrative Agent, to the extent otherwise provided for therein, (y) in
the case of this Cash Flow Credit Agreement, pursuant to an agreement or
agreements in writing entered into by Holdings, the Borrower and the Required
Lenders, and (z) in the case of any other Loan Document, pursuant to an
agreement or agreements in writing entered into by each party thereto and the
Administrative Agent and consented to by the Required Lenders; provided,
however, that except as expressly set forth in Section 2.21 or 2.23 no such
agreement shall:

(i) decrease or forgive the principal amount of, or extend the final maturity
of, or decrease the rate of interest on, any Loan or any L/C Disbursement, or
extend the stated expiration of any Letter of Credit beyond the Cash Flow
Revolving Facility Maturity Date, without the prior written consent of each
Lender directly affected thereby, except as provided in Section 2.05(c);
provided that any amendment to the financial covenant definitions in this Cash
Flow Credit Agreement shall not constitute a reduction in the rate of interest
for purposes of this clause (i);

(ii) increase or extend the Commitment of any Lender or decrease the Commitment
Fees or L/C Participation Fees or other fees of any Lender without the prior
written consent of each Lender directly affected thereby (it being understood
that waivers

 

142



--------------------------------------------------------------------------------

or modifications of conditions precedent, covenants, Defaults or Events of
Default or of a mandatory reduction in the aggregate Commitments shall not
constitute an increase of the Commitments of any Lender);

(iii) extend any date on which payment of interest on any Loan or any L/C
Disbursement or any Fees is due, without the prior written consent of each
Lender adversely affected thereby;

(iv) amend the provisions of Section 5.02 of the Collateral Agreement, or any
analogous provision of any other Security Document, in a manner that would by
its terms alter the pro rata sharing of payments required thereby, without the
prior written consent of each Lender adversely affected thereby;

(v) [Reserved];

(vi) amend or modify the provisions of this Section 10.08 or the definition of
the term, “Required Lenders” or any other provision hereof specifying the number
or percentage of Lenders required to waive, amend or modify any rights hereunder
or make any determination or grant any consent hereunder, without the prior
written consent of each Lender adversely affected thereby (it being understood
that with the consent of the Required Lenders, additional extensions of credit
pursuant to this Cash Flow Credit Agreement may be included in the determination
of the Required Lenders on substantially the same basis as the Loans and
Commitments are included on the Closing Date);

(vii) release all or substantially all the Collateral or release any of
Holdings, the Borrower or all or substantially all of the Subsidiary Loan
Parties from their respective Guarantees under the applicable Security Document
(unless, in each case, any assets or Equity Interests are sold or otherwise
disposed of in a transaction permitted by this Cash Flow Credit Agreement)
without the prior written consent of each Lender; or

(viii) effect any waiver, amendment or modification that by its terms adversely
affects the rights in respect of payments or collateral of Lenders participating
in any Facility differently from those of Lenders participating in another
Facility, without the consent of the Required Lenders participating in the
adversely affected Facility (it being agreed that the Required Lenders may
waive, in whole or in part, any prepayment or Commitment reduction required by
Section 2.11 so long as the application of any prepayment or Commitment
reduction still required to be made is not changed);

provided, further, that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent or an Issuing Bank
hereunder without the prior written consent of the Administrative Agent or such
Issuing Bank acting as such at the effective date of such agreement, as
applicable. Each Lender shall be bound by any waiver, amendment or modification
authorized by this Section 10.08 and any consent by any Lender pursuant to this
Section 10.08 shall bind any assignee of such Lender.

(c) Without the consent of any Syndication Agent or any Joint Lead Arranger or
Lender or Issuing Bank, the Loan Parties and the Administrative Agent may (in
their respective

 

143



--------------------------------------------------------------------------------

sole discretion, or shall, to the extent required by any Loan Document) enter
into any amendment, modification or waiver of any Loan Document, or enter into
any new agreement or instrument, to effect the granting, perfection, protection,
expansion or enhancement of any security interest in any Collateral or
additional property to become Collateral for the benefit of the Secured Parties,
or as required by local law to give effect to, or protect any security interest
for the benefit of the Secured Parties, in any property or so that the security
interests therein comply with applicable law.

(d) Notwithstanding the foregoing, this Cash Flow Credit Agreement may be
amended (or amended and restated) with the written consent of the Required
Lenders, the Administrative Agent, Holdings and the Borrower (i) to add one or
more additional credit facilities to this Cash Flow Credit Agreement and to
permit the extensions of credit from time to time outstanding thereunder and the
accrued interest and fees in respect thereof to share ratably in the benefits of
this Cash Flow Credit Agreement and the other Loan Documents with the Cash Flow
Revolving Facility Loans and the accrued interest and fees in respect thereof,
and (ii) to include appropriately the Lenders holding such credit facilities in
any determination of the Required Lenders.

(e) Notwithstanding the foregoing, technical and conforming modifications to the
Loan Documents may be made with the consent of the Borrower and the
Administrative Agent to the extent necessary to integrate any Incremental Cash
Flow Revolving Facility Commitments on substantially the same basis as the Cash
Flow Revolving Facility Loans.

(f) Notwithstanding anything to the contrary herein, no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder, except that (1) the Commitment of such Lender may not be increased or
extended without the consent of such Lender, (2) the date on which payment of
interest on any Loan or any L/C Disbursement or any fees is due may not be
extended without the prior written consent of such Lender, to the extent such
Lender is adversely affected thereby, and (3) this Section 10.08 may not be
amended or modified without the prior written consent of such Lender to the
extent such Lender is adversely affected thereby.

(g) The Administrative Agent and Collateral Agent may, with the consent of the
Borrower only, amend, modify or supplement this Cash Flow Credit Agreement to
cure any ambiguity, omission, defect or inconsistency, so long as such
amendment, modification or supplement does not adversely affect the rights of
any Lender.

Section 10.09 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the applicable interest rate, together with all fees
and charges that are treated as interest under applicable law (collectively, the
“Charges”), as provided for herein or in any other document executed in
connection herewith, or otherwise contracted for, charged, received, taken or
reserved by any Lender or any Issuing Bank, shall exceed the maximum lawful rate
(the “Maximum Rate”) that may be contracted for, charged, taken, received or
reserved by such Lender in accordance with applicable law, the rate of interest
payable hereunder, together with all Charges payable to such Lender or such
Issuing Bank, shall be limited to the Maximum Rate; provided that such excess
amount shall be paid to such Lender or such Issuing Bank on subsequent payment
dates to the extent not exceeding the legal limitation.

 

144



--------------------------------------------------------------------------------

Section 10.10 Entire Agreement. This Cash Flow Credit Agreement, the other Loan
Documents and the agreements regarding certain Fees referred to herein
constitute the entire contract between the parties relative to the subject
matter hereof. Any previous agreement among or representations from the parties
or their Affiliates with respect to the subject matter hereof is superseded by
this Cash Flow Credit Agreement and the other Loan Documents. Notwithstanding
the foregoing, the Fee Letter shall survive the execution and delivery of this
Cash Flow Credit Agreement and remain in full force and effect. Nothing in this
Cash Flow Credit Agreement or in the other Loan Documents, expressed or implied,
is intended to confer upon any party other than the parties hereto and thereto
any rights, remedies, obligations or liabilities under or by reason of this Cash
Flow Credit Agreement or the other Loan Documents.

Section 10.11 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS CASH FLOW CREDIT AGREEMENT OR ANY OF THE OTHER LOAN
DOCUMENTS. EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER, AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS CASH FLOW CREDIT AGREEMENT AND THE OTHER LOAN
DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 10.11.

Section 10.12 Severability. In the event any one or more of the provisions
contained in this Cash Flow Credit Agreement or in any other Loan Document
should be held invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein and
therein shall not in any way be affected or impaired thereby. The parties shall
endeavor in good faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

Section 10.13 Counterparts. This Cash Flow Credit Agreement may be executed in
two or more counterparts, each of which shall constitute an original but all of
which, when taken together, shall constitute but one contract, and shall become
effective as provided in Section 10.03. Delivery of an executed counterpart to
this Cash Flow Credit Agreement by facsimile transmission (or other electronic
transmission (e.g., a “pdf” or “tif”) pursuant to procedures approved by the
Administrative Agent) shall be as effective as delivery of a manually signed
original.

Section 10.14 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this Cash
Flow Credit Agreement and are not to affect the construction of, or to be taken
into consideration in interpreting, this Cash Flow Credit Agreement.

 

145



--------------------------------------------------------------------------------

Section 10.15 Jurisdiction; Consent to Service of Process. (a) Each of the
parties hereto hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of any New York State court or
federal court of the United States of America sitting in New York County, and
any appellate court from any thereof (collectively, “New York Courts”), in any
action or proceeding arising out of or relating to this Cash Flow Credit
Agreement or the other Loan Documents, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State court or, to the extent permitted by law,
in such federal court. Each of the parties hereto agrees that a final judgment
in any such action or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law. Nothing in this Cash Flow Credit Agreement shall affect any right that any
party may otherwise have to bring any action or proceeding relating to this Cash
Flow Credit Agreement or any of the other Loan Documents in the courts of any
jurisdiction, except that each of the Loan Parties agrees that (i) it will not
bring any such action or proceeding in any court other than New York Courts (it
being acknowledged and agreed by the parties hereto that any other forum would
be inconvenient and inappropriate in view of the fact that more of the Lenders
who would be affected by any such action or proceeding have contacts with the
State of New York than any other jurisdiction), and (ii) in any such action or
proceeding brought against any Loan Party in any other court, it will not assert
any cross-claim, counterclaim or setoff, or seek any other affirmative relief,
except to the extent that the failure to assert the same will preclude such Loan
Party from asserting or seeking the same in the New York Courts.

(b) Each of the parties hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Cash Flow Credit Agreement or the
other Loan Documents in any New York State or federal court. Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

Section 10.16 Confidentiality. Each of the Lenders, each Issuing Bank and each
of the Agents agrees that it shall maintain in confidence any information
relating to Holdings, the Borrower and any Subsidiary furnished to it by or on
behalf of Holdings, the Borrower or any Subsidiary (other than information that
(a) has become generally available to the public other than as a result of a
disclosure by such party, (b) has been independently developed by such Lender,
such Issuing Bank or such Agent without violating this Section 10.16, or (c) was
available to such Lender, such Issuing Bank or such Agent from a third party
having, to such person’s knowledge, no obligations of confidentiality to
Holdings, the Borrower or any other Loan Party), and shall not reveal the same
other than to its directors, trustees, officers, employees, numbering,
administration and settlement service providers and advisors with a need to know
or to any person that approves or administers the Loans on behalf of such Lender
(so long as each such person shall have been instructed to keep the same
confidential in accordance with this Section 10.16, except: (i) to the extent
necessary to comply with law or any legal process or the requirements of any
Governmental Authority, the National Association of Insurance Commissioners or
of any securities exchange on which securities of the disclosing party or any
Affiliate of the disclosing party are listed or traded, (ii) as part of normal
reporting

 

146



--------------------------------------------------------------------------------

or review procedures to, or examinations by, Governmental Authorities or
self-regulatory authorities, including the National Association of Insurance
Commissioners or the National Association of Securities Dealers, Inc., (iii) to
its parent companies, Affiliates or auditors (so long as each such person shall
have been instructed to keep the same confidential in accordance with this
Section 10.16), (iv) in order to enforce its rights under any Loan Document in a
legal proceeding, (v) to any pledgee under Section 10.04(e) or any other
prospective assignee of, or prospective Participant in, any of its rights under
this Cash Flow Credit Agreement (so long as such person shall have been
instructed to keep the same confidential in accordance with this Section 10.16),
and (vi) to any direct or indirect contractual counterparty in Swap Agreements
or such contractual counterparty’s professional advisor (so long as such
contractual counterparty or professional advisor to such contractual
counterparty agrees to be bound by the provisions of this Section 10.16).

Section 10.17 Platform; Borrower Materials.

(a) The Borrower hereby acknowledges that (i) the Administrative Agent and/or
the Joint-Lead Arrangers will make available to the Lenders and the Issuing Bank
materials and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”), and
(ii) certain of the Lenders may be “public-side” Lenders (i.e., Lenders that do
not wish to receive material non-public information with respect to the Borrower
or its securities) (each, a “Public Lender”). The Borrower hereby agrees that it
will use commercially reasonable efforts to identify that portion of the
Borrower Materials that may be distributed to the Public Lenders and that
(iii) all such Borrower Materials shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof, (iv) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Joint Lead Arrangers, the Issuing Bank and the Lenders to treat such
Borrower Materials as either publicly available information or not material
information (although it may be sensitive and proprietary) with respect to the
Borrower or its securities for purposes of United States Federal and state
securities laws, (v) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Investor”,
and (vi) the Administrative Agent and the Joint-Lead Arrangers shall be entitled
to treat any Borrower Materials that are not marked “PUBLIC” as being suitable
only for posting on a portion of the Platform not designated “Public Investor.”

(b) THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. NEITHER THE
ADMINISTRATIVE AGENT NOR ANY OF ITS RELATED PARTIES WARRANTS THE ACCURACY OR
COMPLETENESS OF THE COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM AND EACH
EXPRESSLY DISCLAIMS LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS IS MADE BY THE
ADMINISTRATIVE AGENT OR ANY OF ITS RELATED PARTIES IN CONNECTION WITH THE
COMMUNICATIONS OR THE PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT OR
ANY OF ITS

 

147



--------------------------------------------------------------------------------

RELATED PARTIES HAVE ANY LIABILITY TO ANY LOAN PARTY, ANY LENDER OR ANY OTHER
PERSON FOR DAMAGES OF ANY KIND, WHETHER OR NOT BASED ON STRICT LIABILITY AND
INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES,
LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY
LOAN PARTY’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS
THROUGH THE INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY SUCH PERSON IS
FOUND IN A FINAL RULING BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED
PRIMARILY FROM SUCH PERSON’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

Section 10.18 Release of Liens and Guarantees. In the event that any Loan Party
conveys, sells, leases, assigns, transfers or otherwise disposes of all or any
portion of any of the Equity Interests of any Subsidiary Loan Party or any
assets to a person that is not (and is not required to become) a Loan Party in a
transaction not prohibited by Section 6.05, any Liens created by any Loan
Document in respect of such Equity Interests or assets shall be automatically
released and the Administrative Agent shall promptly (and the Lenders hereby
authorize the Administrative Agent and/or the Collateral Agent to) take such
action and execute any such documents as may be reasonably requested by Holdings
or the Borrower and at the Borrower’s expense to release any Liens created by
any Loan Document in respect of such Equity Interests or assets, and, in the
case of a disposition of the Equity Interests of any Subsidiary Loan Party in a
transaction permitted by Section 6.05, and as a result of which such Subsidiary
Loan Party would cease to be a Subsidiary Loan Party, such Subsidiary Loan
Party’s obligations under its Guarantee shall be automatically terminated and
the Administrative Agent and/or the Collateral Agent shall promptly (and the
Lenders hereby authorize the Administrative Agent and/or the Collateral Agent
to) take such action and execute any such documents as may be reasonably
requested by Holdings or the Borrower to terminate such Subsidiary Loan Party’s
obligations under its Guarantee. In addition, the Administrative Agent and/or
the Collateral Agent agrees to take such actions as are reasonably requested by
Holdings or the Borrower and at the Borrower’s expense to terminate the Liens
and security interests created by the Loan Documents when all the Obligations
(other than in respect of contingent indemnification and expense reimbursement
obligations for which no claim has been made) are paid in full and all Letters
of Credit are cash collateralized or terminated and Commitments are terminated.

Section 10.19 Judgment Currency. If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of the
Borrower in respect of any such sum due from it to the Administrative Agent or
the Lenders hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Cash Flow Credit Agreement (the “Agreement Currency”), be discharged only to the
extent that on the Business Day following receipt by the Administrative Agent of
any sum adjudged to be so due in the Judgment Currency, the Administrative Agent
may in accordance with normal banking procedures purchase the Agreement Currency
with the Judgment Currency. If the amount of the Agreement Currency so

 

148



--------------------------------------------------------------------------------

purchased is less than the sum originally due to the Administrative Agent from
the Borrower in the Agreement Currency, such Borrower agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify the
Administrative Agent or the person to whom such obligation was owing against
such loss. If the amount of the Agreement Currency so purchased is greater than
the sum originally due to the Administrative Agent in such currency, the
Administrative Agent agrees to return the amount of any excess to such Borrower
(or to any other person who may be entitled thereto under applicable law).

Section 10.20 USA Patriot Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA PATRIOT Act, it is required to obtain, verify and record information
that identifies each Loan Party, which information includes the name and address
of each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the USA PATRIOT Act.

Section 10.21 No Liability of the Issuing Banks. The Borrower assumes all risks
of the acts or omissions of any beneficiary or transferee of any Letter of
Credit with respect to its use of such Letter of Credit. Neither any Issuing
Bank nor any of its officers or directors shall be liable or responsible for:
(a) the use that may be made of any Letter of Credit or any acts or omissions of
any beneficiary or transferee in connection therewith; (b) the validity,
sufficiency or genuineness of documents, or of any endorsement thereon, even if
such documents should prove to be in any or all respects invalid, insufficient,
fraudulent or forged; (c) payment by such Issuing Bank against presentation of
documents that do not comply with the terms of a Letter of Credit, including
failure of any documents to bear any reference or adequate reference to the
Letter of Credit; or (d) any other circumstances whatsoever in making or failing
to make payment under any Letter of Credit, except that the Borrower shall have
a claim against such Issuing Bank, and such Issuing Bank shall be liable to the
Borrower, to the extent of any direct, but not consequential, damages suffered
by the Borrower that the Borrower proves were caused by (i) such Issuing Bank’s
willful misconduct or gross negligence as determined in a final, non-appealable
judgment by a court of competent jurisdiction in determining whether documents
presented under any Letter of Credit comply with the terms of the Letter of
Credit, or (ii) such Issuing Bank’s willful failure to make lawful payment under
a Letter of Credit after the presentation to it of a draft and certificates
strictly complying with the terms and conditions of the Letter of Credit. In
furtherance and not in limitation of the foregoing, such Issuing Bank may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary.

[Signature Pages Follow]

 

149



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Cash Flow Credit
Agreement to be duly executed by their respective authorized officers as of the
day and year first written above.

 

VERSO PAPER FINANCE HOLDINGS LLC VERSO PAPER HOLDINGS LLC By:  

 

Name:   Robert P. Mundy Title:   Senior Vice President and Chief Financial
Officer



--------------------------------------------------------------------------------

VERSO PAPER LLC

VERSO PAPER INC.

VERSO ANDROSCOGGIN LLC

VERSO BUCKSPORT LLC VERSO SARTELL LLC VERSO QUINNESEC LLC

VERSO QUINNESEC REP HOLDING INC.

VERSO MAINE ENERGY LLC

VERSO FIBER FARM LLC

NEXTIER SOLUTIONS CORPORATION By:  

 

Name:   Robert P. Mundy Title:   Senior Vice President and Chief Financial
Officer



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative Agent and as a Lender

By:  

 

Name:   Title:   By:  

 

Name:   Title:  